Exhibit 10.1



--------------------------------------------------------------------------------





CREDIT AND SECURITY AGREEMENT

 
Dated as of December 31, 2019




among


CMFT CORPORATE CREDIT SECURITIES, LLC,
as Borrower,



CMFT SECURITIES INVESTMENTS, LLC,
as Collateral Manager,



CMFT SECURITIES INVESTMENTS, LLC,
as Equityholder,




THE LENDERS FROM TIME TO TIME PARTIES HERETO,




CITIBANK, N.A.,
as Administrative Agent,




CITIBANK, N.A.,
(acting through its Agency & Trust division)
as Custodian and as Collateral Agent




and



VIRTUS GROUP, LP,
as Collateral Administrator









--------------------------------------------------------------------------------





--------------------------------------------------------------------------------


TABLE OF CONTENTS




Page




 
 
 
ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS
1
 
 
 
Section 1.01.
Definitions
1
Section 1.02.
Rules of Construction
39
Section 1.03.
Computation of Time Periods
39
Section 1.04.
Collateral Value Calculation Procedures
39
 
 
ARTICLE II ADVANCES
41
 
 
 
Section 2.01.
Revolving Credit Facility; Approval Requests
41
Section 2.02.
Making of the Advances
42
Section 2.03.
Evidence of Indebtedness; Notes
43
Section 2.04.
Payment of Amounts
43
Section 2.05.
Prepayment of Advances
44
Section 2.06.
Changes of Commitments
45
Section 2.07.
Maximum Lawful Rate
46
Section 2.08.
Several Obligations
46
Section 2.09.
Increased Costs
46
Section 2.10.
Compensation; Breakage Payments
48
Section 2.11.
Illegality; Inability to Determine Rates
48
Section 2.12.
Fees
49
Section 2.13.
Rescission or Return of Payment
50
Section 2.14.
Default Interest
50
Section 2.15.
Payments Generally
50
Section 2.16.
Replacement of Lenders
51
Section 2.17.
Defaulting Lenders
52
Section 2.18.
Right of Setoff
53
Section 2.19.
[Reserved]
53
Section 2.20.
Lending Offices; Changes Thereto
53
Section 2.21.
[Reserved]
53
Section 2.22.
[Reserved]
53
Section 2.23.
Recourse Against Certain Parties
53
 
 
 
ARTICLE III CONDITIONS PRECEDENT
54
 
 
 
Section 3.01.
Conditions Precedent to Initial Advances
54
Section 3.02.
Conditions Precedent to Subsequent Advances
56
 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
57
 
 
 
Section 4.01.
Representations and Warranties of the Borrower
57
Section 4.02.
Additional Representations and Warranties of the Borrower
60
Section 4.03.
Representations and Warranties of the Equityholder and the Collateral Manager
62



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


Page


Section 4.04.
Representations and Warranties of the Collateral Agent, Custodian and Collateral
Administrator
63
 
 
 
ARTICLE V COVENANTS
64
 
 
 
Section 5.01.
Affirmative Covenants of the Borrower
64
Section 5.02.
Negative Covenants of the Borrower
71
Section 5.03.
Affirmative Covenants of the Equityholder and the Collateral Manager
74
Section 5.04.
Negative Covenant of the Equityholder and the Collateral Manager
76
Section 5.05.
Certain Undertakings Relating to Separateness
76
 
 
 
ARTICLE VI EVENTS OF DEFAULT
78
 
 
 
Section 6.01.
Events of Default
78
Section 6.02.
Remedies
80
Section 6.03.
Power of Attorney
81
Section 6.04.
Sales
81
 
 
 
ARTICLE VII PLEDGE OF COLLATERAL; RIGHTS OF THE COLLATERAL AGENT
82
 
 
 
Section 7.01.
Grant of Security
82
Section 7.02.
Release of Security Interest
84
Section 7.03.
Rights and Remedies
84
Section 7.04.
Remedies Cumulative
85
Section 7.05.
Related Documents
85
Section 7.06.
Borrower Remains Liable
85
Section 7.07.
Protection of Collateral
86
 
 
 
ARTICLE VIII ACCOUNTS, ACCOUNTINGS AND RELEASES
87
 
 
 
Section 8.01.
Collection of Money
87
Section 8.02.
Collection Account
87
Section 8.03.
The Custodian Account
88
Section 8.04.
[Reserved]
88
Section 8.05.
The Unfunded Reserve Account; Fundings
88
Section 8.06.
[Reserved]
88
Section 8.07.
Account Control Agreement
88
Section 8.08.
Funds in Covered Accounts; Reports by Collateral Agent
89
Section 8.09.
Accountings
89
Section 8.10.
Release of Collateral
90
Section 8.11.
Reports by Independent Accountants
91
 
 
 
ARTICLE IX APPLICATION OF FUNDS
92
 
 
 
Section 9.01.
Disbursements of Funds from Collection Account
92
 
 
 



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


Page


ARTICLE X SALE OF COLLATERAL LOANS; PURCHASE OF ADDITIONAL COLLATERAL LOANS
95
 
 
 
Section 10.01.
Sales of Collateral Loans
95
Section 10.02.
Purchase of Additional Collateral Loans
96
Section 10.03.
[Reserved]
96
Section 10.04.
Conditions Applicable to All Sale and Purchase Transactions
96
 
 
 
ARTICLE XI THE AGENTS
97
 
 
 
Section 11.01.
Authorization and Action
97
Section 11.02.
Delegation of Duties
99
Section 11.03.
Agents’ Reliance, Etc.
99
Section 11.04.
Indemnification; Rights
101
Section 11.05.
Successor Agents
102
Section 11.06.
Merger, Conversion, Consolidation or Succession to Business of Agents
103
 
 
 
ARTICLE XII MISCELLANEOUS
103
 
 
 
Section 12.01.
No Waiver; Modifications in Writing
103
Section 12.02.
Notices, Etc.
103
Section 12.03.
Taxes
105
Section 12.04.
Costs and Expenses; Indemnification
108
Section 12.05.
Execution in Counterparts
109
Section 12.06.
Assignability
109
Section 12.07.
Governing Law
111
Section 12.08.
Severability of Provisions
112
Section 12.09.
Confidentiality
112
Section 12.10.
Merger
113
Section 12.11.
Survival
113
Section 12.12.
Submission to Jurisdiction; Waivers; Etc.
113
Section 12.13.
IMPORTANT WAIVERS
113
Section 12.14.
Customer Identification Notice
115
Section 12.15.
Legal Holidays
115
Section 12.16.
Non-Petition
115
Section 12.17.
Waiver of Setoff
115
 
 
 
ARTICLE XIII CUSTODIAN
116
 
 
 
Section 13.01.
Appointment of Custodian
116
Section 13.02.
Duties of Custodian
116
Section 13.03.
Delivery of Collateral Loans to Custodian.
117
Section 13.04.
Release of Documents/Control By Agents.
117
Section 13.05.
Records.
118
Section 13.06.
Reporting
118



iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


Page


Section 13.07.
Certain General Terms
118
Section 13.08.
Compensation and Reimbursement of Custodian
120
Section 13.09.
Responsibility of Custodian
120
Section 13.10.
Resignation and Removal; Appointment of Successor
123
Section 13.11.
Acceptance and Appointment by Successor
124
Section 13.12.
Merger, Conversion, Consolidation or Succession to Business of Custodian
124
 
 
 
ARTICLE XIV COLLATERAL MANAGEMENT
124
 
 
 
Section 14.01.
Designation of the Collateral Manager
124
Section 14.02.
Duties of the Collateral Manager
125
Section 14.03.
Authorization of the Collateral Manager
126
Section 14.04.
Separateness Provisions of the Borrower.
127
Section 14.05.
[Reserved]
127
Section 14.06.
Expenses; Indemnification
127
Section 14.07.
The Collateral Manager Not to Resign; Assignment
127
Section 14.08.
Appointment of Successor Collateral Manager
128
 
 
 
ARTICLE XV THE COLLATERAL ADMINISTRATOR
 
 
 
Section 15.01.
Designation of Collateral Administrator
129
Section 15.02.
Certain Duties and Powers
129
Section 15.03.
Certain Rights of Collateral Administrator
132
Section 15.04.
Compensation and Reimbursement of Collateral Administrator
134
Section 15.05.
Resignation and Removal; Appointment of Successor
135
Section 15.06.
Acceptance and Appointment by Successor
135
Section 15.07.
Merger, Conversion, Consolidation or Succession to Business of Collateral
Administrator
136
Section 15.08.
Certain Duties of Collateral Administrator Related to Delayed Payment of
Proceeds
136





iv

--------------------------------------------------------------------------------





CREDIT AND SECURITY AGREEMENT
CREDIT AND SECURITY AGREEMENT, dated as of December 31, 2019 (this “Agreement”),
by and among CMFT CORPORATE CREDIT SECURITIES, LLC, a Delaware limited liability
company, as borrower (the “Borrower”), CMFT SECURITIES INVESTMENTS, LLC, a
Delaware limited liability company, as Collateral Manager (in such capacity, the
“Collateral Manager”) and as Equityholder (in such capacity, the
“Equityholder”), the LENDERS from time to time party hereto, CITIBANK, N.A.
(“Citibank”), as administrative agent for the Secured Parties (as hereinafter
defined) (in such capacity, the “Administrative Agent”), CITIBANK, N.A., acting
through its Agency & Trust division (“Citi Agency & Trust”), as collateral agent
for the Secured Parties (in such capacity, the “Collateral Agent”) and as
collateral custodian for the Secured Parties (in such capacity, the
“Custodian”), and VIRTUS GROUP, LP, as collateral administrator (in such
capacity, the “Collateral Administrator”).
W I T N E S S E T H:
WHEREAS, the Borrower desires that the Lenders make advances on a revolving
basis to the Borrower on the terms and subject to the conditions set forth in
this Agreement;
WHEREAS, the Borrower has engaged the Collateral Manager to perform
investment-related and administrative duties with respect to the advances made
hereunder and the management of the loans owned by the Borrower; and
WHEREAS, each Lender is willing to make advances to the Borrower on the terms
and subject to the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:
ARTICLE IDEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS
Section 1.01.
Definitions

As used in this Agreement, the following terms shall have the meanings
indicated:
“Account Control Agreement” means the Account Control Agreement, dated as of the
Closing Date, by and among the Borrower, the Collateral Agent and the Securities
Intermediary, as the same may be amended, modified, waived, supplemented or
restated from time to time.
“Accredited Investor” has the meaning assigned to such term in Section 12.06(e).
“Adjusted Eurodollar Rate” means, for any Interest Accrual Period, an interest
rate per annum equal to the greater of (a) a fraction, expressed as a
percentage, (i) the numerator of which is equal to the LIBOR Rate for such
Interest Accrual Period and (ii) the denominator of which is equal to 100% minus
the Eurodollar Reserve Percentage for such Interest Accrual Period and (b) 0.0%.
“Administrative Agent” has the meaning assigned to such term in the introduction
to this Agreement.
“Administrative Agent Fee Letter” means that certain fee letter, dated as of the
Closing Date, between the Administrative Agent and the Borrower setting forth
the amounts payable by the Borrower to the




--------------------------------------------------------------------------------




Administrative Agent in connection with the transactions contemplated by this
Agreement, as the same may be amended, modified, waived, supplemented or
restated from time to time.
“Administrative Expense Cap” means, for any Payment Date, an amount equal (when
taken together with any Administrative Expenses paid during the period since the
preceding Payment Date or, in the case of the first Payment Date, the Closing
Date) to $125,000 per annum, pro-rated for the related Interest Accrual Period
on the basis of a 360-day year and the actual number of days elapsed.
“Administrative Expenses” means the fees and expenses (including indemnities)
and other amounts of the Borrower due or accrued with respect to any Payment
Date pursuant to the terms of the Facility Documents and payable in the
following order:
(a)first, on a pro rata basis, to the Collateral Administrator, the Collateral
Agent, the Securities Intermediary and the Custodian;
(b)second, on a pro rata basis, to the Lenders and the Administrative Agent;
(c)third, to the Collateral Manager; and
(d)fourth, on a pro rata basis, to:
(i)    the agents (other than the Collateral Manager) and counsel of the
Borrower for fees and expenses related to the Collateral and the Facility
Documents; and
(ii)    any other Person;
provided that, for the avoidance of doubt, (1) amounts that are expressly
payable to any Person under the Priority of Payments in respect of an amount
that is stated to be payable as an amount other than as Administrative Expenses
shall not constitute Administrative Expenses and (2) expenses paid for on the
Closing Date with proceeds of the Advances comprising the initial Borrowing
shall not constitute Administrative Expenses.
“Advance” has the meaning assigned to such term in Section 2.01(c).
“Advance Rate” means, as of any date of determination with respect to each
Eligible Collateral Loan, the lowest corresponding percentage for the type of
such Eligible Collateral Loan:
Type of Eligible Collateral Loan
Advance Rate
First Lien Loan with a Moody’s Rating of “B3” or higher or an S&P Rating of “B-”
or higher
75%
First Lien Loan that is a Caa/CCC Obligation or Second Lien Loan
45%

“Advances Outstanding” means, as of any date of determination, the aggregate
principal amount of all Advances outstanding on such date, after giving effect
to all repayments of Advances made on or prior to such date and any new Advances
made on such date.
“Advisor” means CIM Capital IC Management, LLC, a Delaware limited liability
company.


2

--------------------------------------------------------------------------------




“Affected Person” means (a) the Administrative Agent, each Lender and each of
their respective Affiliates and (b) any assignee or participant of any Lender
(unless the benefit of any particular provision hereof to any such Affected
Person is otherwise expressly excluded herein).
“Affiliate” or “Affiliated” means, with respect to a Person, (a) any other
Person who, directly or indirectly, including through one or more
intermediaries, is in Control of, or Controlled by, or is under common Control
with, such Person or (b) any other Person who is the managing member or general
partner of (i) such Person or (ii) any such other Person described in clause (a)
above; provided that (w) a Person shall not be deemed to be an “Affiliate” of an
Obligor solely because it is under the common ownership or Control of the same
financial sponsor or affiliate thereof as such Obligor, (x) neither the
Collateral Manager nor any Person for whom it provides advisory services or acts
as collateral manager shall be deemed to be an Affiliate of the Borrower, (y) no
investment vehicles, funds, accounts or similar entities advised by the
Collateral Manager or any of its Affiliates will be considered an Affiliate of
the Collateral Manager and (z) Obligors in respect of Collateral Loans shall be
deemed not to be Affiliates if they have distinct corporate family ratings
and/or distinct issuer credit ratings.
“Agents” means, collectively, the Administrative Agent and the Collateral Agent.
“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Collateral Loans, the sum of the Principal Balances of all or of such
portion of such Collateral Loans (other than Ineligible Collateral Loans).
“Agreement” has the meaning assigned to such term in the introduction to this
Agreement.
“Amortization Period” means the period beginning on the Commitment Termination
Date and ending on the date on which all Obligations are Paid in Full.
“Anti-Corruption Laws” means (a) the U.S. Foreign Corrupt Practices Act of 1977,
as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which the Borrower or any of its Subsidiaries or their
respective Related Parties is located or doing business.
“Anti-Money Laundering Laws” means Applicable Law in any jurisdiction in which
the Borrower or any of its Subsidiaries or their respective Related Parties are
located or doing business that relates to money laundering or terrorism
financing, any predicate crime to money laundering, or any financial record
keeping and reporting requirements related thereto.
“Applicable Law” means any Law of any Governmental Authority, including all
federal and state banking or securities laws, to which the Person in question is
subject or by which it or any of its assets or properties are bound.
“Applicable Margin” means (a) during the Reinvestment Period, 1.70% per annum
and (b) during the Amortization Period, 2.00% per annum; provided that upon the
occurrence and during the continuance of an Event of Default, the Applicable
Margin in effect at such time shall be increased by an additional 2.00% per
annum.
“Approval Request” has the meaning assigned to such term in Section 2.01(a).
“Approved Broker Dealer” means each qualified broker-dealer listed on Schedule 7
hereto or approved by the Administrative Agent in its absolute discretion.


3

--------------------------------------------------------------------------------




“Asset Value” means, with respect to any Collateral Loan on the relevant date of
determination, the amount (determined by the Administrative Agent) equal to the
market price assigned to such Collateral Loan by the Administrative Agent in its
reasonable discretion (expressed as a Dollar amount by multiplying such price by
such Collateral Loan’s Principal Balance), but subject to the dispute mechanism
set forth below.
So long as no Default or Event of Default has occurred and is continuing, if the
Collateral Manager disputes the Asset Value of any Collateral Loan determined by
the Administrative Agent pursuant to the preceding paragraph (each such
Collateral Loan, a “Disputed Collateral Loan”), the Collateral Manager shall
notify the Administrative Agent of such dispute at or before the Dispute Time.
Upon receipt of such notification, the Administrative Agent and the Collateral
Manager shall consult with each other in an attempt to resolve such dispute in a
timely and reasonable manner. If such consultation does not resolve the dispute
within one (1) Business Day of the Administrative Agent’s receipt of notice of
such dispute, the following mechanism shall apply:
The Collateral Manager shall seek Firm Bids from at least two Approved Broker
Dealers for each Disputed Collateral Loan. For each Disputed Collateral Loan for
which there are three or more Firm Bids for the relevant date of determination,
the Asset Value shall be recalculated (by the Administrative Agent) based on the
average of the Firm Bids (disregarding the Administrative Agent’s most recent
valuation). For each Disputed Collateral Loan for which there are two Firm Bids
for the relevant date of determination, the Asset Value shall be recalculated as
the higher of the two Firm Bids. For each Disputed Collateral Loan for which
there is one Firm Bid or are no Firm Bids for the relevant date of
determination, the Asset Value shall be Administrative Agent’s most recent
valuation.
“Assigned Documents” has the meaning assigned to such term in Section 7.01(c).
“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit D hereto, entered into by a Lender, an assignee, the
Administrative Agent and, if applicable, the Borrower.
“Authorized Person(s)” has the meaning assigned to such term in Section
13.07(d)(i).
“Automatic Commitment Reduction” has the meaning assigned to such term in
Section 2.06(a)(ii).
“Bankruptcy Code” means the United States Bankruptcy Code.
“Base Rate” means, on any date, a fluctuating interest rate per annum equal to
the highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 0.50% or (c)
the LIBOR Rate for a three-month period plus 1.0%. The Base Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer of any Agent or any Lender. Interest calculated pursuant to
clauses (a), (b) and (c) above will be determined based on a year of 360 days
and actual days elapsed.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, in a form as agreed
to by the Administrative Agent.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Block Notice” has the meaning assigned to such term in Section 13.04(b).
“Borrower” has the meaning assigned to such term in the introduction to this
Agreement.


4

--------------------------------------------------------------------------------




“Borrower Information” has the meaning assigned to such term in Section 12.09.
“Borrowing” has the meaning assigned to such term in Section 2.01(c).
“Borrowing Base” means, at any date of determination, the least of:
(a)the Facility Amount minus the Unfunded Exposure Amount (net of the aggregate
amount on deposit in the Unfunded Reserve Account), in each case, as of such
date;
(b)(i) the aggregate sum of the product of (A) the applicable Advance Rate for
each Eligible Collateral Loan as of such date and (B) the Borrowing Base Value
of such Eligible Collateral Loan (less the portion, if any, of such Eligible
Collateral Loan included in the Excess Concentration Amount as of such date),
plus (ii) the Principal Proceeds and Eligible Investments made with Principal
Proceeds on deposit in the Principal Collection Account as of such date, minus
(iii) the Unfunded Exposure Amount (net of the aggregate amount on deposit in
the Unfunded Reserve Account), in each case, as of such date; and
(c)    (i) the aggregate Borrowing Base Value of all Eligible Collateral Loans
as of such date (less the portion, if any, of such Eligible Collateral Loan
included in the Excess Concentration Amount) minus (ii) the Minimum Equity
Amount, plus (iii) the amount of Principal Proceeds and Eligible Investments
made with Principal Proceeds on deposit in the Principal Collection Account as
of such date, minus (iv) the Unfunded Exposure Amount (net of the aggregate
amount on deposit in the Unfunded Reserve Account), in each case, as of such
date.
“Borrowing Base Calculation Statement” means a statement in substantially the
form attached to the form of Notice of Borrowing attached hereto as Exhibit B,
as such form of Borrowing Base Calculation Statement may be modified by the
Administrative Agent from time to time to the extent such form does not, in the
good faith opinion of the Administrative Agent, accurately reflect the
calculation of the Coverage Tests required hereunder.
“Borrowing Base Deficiency” means a condition occurring on any day on which the
Borrowing Base Test is not satisfied.
“Borrowing Base Test” means a test that will be satisfied at any time if (a)
Advances Outstanding are less than or equal to (b) the Borrowing Base at such
time.
“Borrowing Base Value” means, as of any date of determination, (a) in the case
of any Eligible Collateral Loan (other than a Collateral Loan with respect to
which a Borrowing Base Value Event has occurred), the Original Asset Value of
such Collateral Loan and (b) in the case of a Collateral Loan with respect to
which a Borrowing Base Value Event has occurred, the least of (i) the Original
Asset Value of such Collateral Loan, (ii) the Asset Value of such Collateral
Loan and (iii) an amount equal to the applicable Moody’s Recovery Rate for such
Collateral Loan multiplied by the Principal Balance of such Collateral Loan.
“Borrowing Base Value Event” means, with respect to any Eligible Collateral
Loan, the occurrence of one or more of the following events:
(a)    such Collateral Loan becomes a Defaulted Loan;


5

--------------------------------------------------------------------------------




(b)    the related Obligor on such Collateral Loan becomes insolvent, is the
subject of an Insolvency Event or there are proceedings pending wherein the
Obligor on such Collateral Loan or any other party or any governmental entity
(i) has asserted insolvency of the related Obligor on such Collateral Loan, or
(ii) has alleged that such Collateral Loan or any of the underlying loan
documents which create such loan is illegal or unenforceable and such Collateral
Loan is not subject to any pending or threatened litigation or right or claim of
rescission, set-off, counterclaim or defense on the part of the related Obligor;
(c)    such Collateral Loan ceases to have a bid quotation for five (5)
consecutive Business Days from a nationally recognized independent dealer in the
related loan as reported by an independent nationally recognized pricing
service;
(d)    its Moody’s Rating is downgraded below “Caa2”; or
(e)    its S&P Rating is downgraded below “CCC”.
“Borrowing Date” means the date of a Borrowing.
“Business Day” means any day of the year except a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
close; provided that when used in connection with any interest rate setting as
to an Advance determined by reference to the LIBOR Rate, any fundings,
disbursements, settlements and payments in respect of any such Advance, or any
other dealings to be carried out pursuant to this Agreement in respect of any
such Advance (or any Advance determined by reference to the Base Rate as to
which such Base Rate is determined by reference to the LIBOR Rate), the term
“Business Day” shall exclude any day on which banks are not open for dealings in
deposits in Dollars in the London interbank market.
“Caa/CCC Loan” means at any time, a Collateral Loan with a Moody’s Rating of
“Caa1” or lower or an S&P Rating of “CCC+” or lower (based on tranche rating not
corporate family rating).
“Capital Stock” means all outstanding membership interests of the Borrower which
will have the rights and will be subject to the restrictions set forth in the
LLC Agreement.
“Cash” means Dollars immediately available on the day in question.
“Certificated Security” has the meaning specified in Section 8-102(a)(4) of the
UCC.
“Change in Law” means the occurrence, after the Closing Date (or, with respect
to any Lender not a party hereto on the date hereof, after the date such Lender
becomes a party hereto), of any of the following: (a) the adoption of any law,
rule or regulation, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender (or, for purposes of Section 2.09(b), by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in implementation thereof and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted or issued.


6

--------------------------------------------------------------------------------




“Change of Control” means, at any time, the occurrence of any of the following
events:
(a)    (i) the Equityholder ceases, at any time, to directly own 100% of the
Capital Stock of the Borrower free and clear of any and all Liens or other
encumbrances or (ii) the Equityholder Parent ceases, at any time, to directly or
indirectly own at least 51% of the Capital Stock of the Equityholder, in each
case, unless the Administrative Agent has otherwise consented in its sole
discretion; or
(b)    (i) the Advisor (or an Affiliate thereof) ceases to be the investment
advisor of the Equityholder, (ii) the Investment Advisory Agreement ceases to be
in full force and effect or is amended in a manner that, as determined by the
Collateral Manager, would have a Material Adverse Effect on the Borrower, (iii)
the Sub-Advisor (or an Affiliate thereof) ceases to be the sub-advisor of the
Advisor (or an Affiliate thereof) or (iv) the Sub-Advisory Agreement ceases to
be in full force and effect or is amended in a manner that, as determined by the
Collateral Manager, would have a Material Adverse Effect on the Borrower, in
each case, without the Administrative Agent’s prior written consent.
“Citibank” has the meaning assigned to such term in the introduction of this
Agreement.
“Citi Agency & Trust” has the meaning assigned to such term in the introduction
of this Agreement.
“Citi Velocity Website” means the website located at www.citivelocity.com.
“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.
“Clearing Corporation” means each entity included within the meaning of
“clearing corporation” under Section 8-102(a)(5) of the UCC.
“Clearing Corporation Security” means securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.
“Closing Date” means December 31, 2019.
“Code” means the Internal Revenue Code of 1986.
“Collateral” has the meaning assigned to such term in Section 7.01(a).
“Collateral Administration and Agency Fee Letter” means the fee letter, dated as
of June 3, 2019, by and among the Borrower, the Collateral Administrator, the
Collateral Agent, the Custodian and the Securities Intermediary setting forth
the amounts payable by the Borrower to such Persons in connection with the
transactions contemplated by this Agreement.
“Collateral Administration and Agency Fees” means the fees payable to the
Collateral Administrator, the Collateral Agent, the Custodian and the Securities
Intermediary pursuant to the Collateral Administration and Agency Fee Letter.


7

--------------------------------------------------------------------------------




“Collateral Administrator” has the meaning assigned to such term in the
introduction to this Agreement.
“Collateral Agent” has the meaning assigned to such term in the introduction to
this Agreement.
“Collateral Loan” means a commercial loan owned or acquired by the Borrower.
“Collateral Management Standard” means performance (including the exercise of
any discretion) by the Collateral Manager of its obligations under this
Agreement and the other Facility Documents in good faith and with reasonable
care using a degree of skill and attention no less than that exercised by
institutional managers of national standing relating to assets of the nature and
character of the Collateral Loans. To the extent not inconsistent with the
foregoing, the Collateral Manager shall follow its customary standards, policies
and procedures and exercise a degree of skill and attention no less than that
which it exercises with respect to comparable assets that it manages for itself
and for other clients having similar investment objectives and restrictions.
“Collateral Manager” has the meaning assigned to such term in the introduction
to this Agreement, together with any successors permitted hereunder.
“Collateral Manager Default” means any one or more of the following:
(a)(x) any failure by the Collateral Manager to make any payment, transfer or
deposit into any Covered Account as required by this Agreement within the period
of time required or permitted or (y) any withdrawal from a Covered Account not
in accordance with the terms of this Agreement or the other Facility Documents;
(b)any failure by the Collateral Manager to deliver any Borrowing Base
Calculation Statement when due under this Agreement required to be delivered by
it under this Agreement on or before the date that is seven (7) Business Days
after the date that such report is required to be delivered;
(c)except as otherwise provided in this definition, a default in any material
respect in the performance, or breach in any material respect, of any covenant
or agreement of the Collateral Manager under any Facility Document to which it
is a party, or the failure of any representation or warranty of the Collateral
Manager made in any Facility Document to be correct, in each case, in all
material respects when the same shall have been made, and the continuation of
such default, breach or failure for a period of thirty (30) days after the
earlier of (i) the date on which written notice to the Collateral Manager (which
may be by email) of such failure, requiring the same to be remedied, shall have
been given to the Collateral Manager by the Administrative Agent, and (ii) the
date on which a Responsible Officer of the Collateral Manager acquires actual
knowledge thereof;
(d)an Insolvency Event shall occur with respect to the Collateral Manager;
(e)the occurrence of an Event of Default;
(f)the rendering of one or more final judgments, decrees or orders by a court or
arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $5,000,000 against the Collateral Manager
(exclusive of judgment amounts fully covered by insurance), and the Collateral
Manager shall not have either (i) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or (ii)
perfected a


8

--------------------------------------------------------------------------------




timely appeal of such judgment, decree or order and caused the execution of same
to be stayed during the pendency of the appeal, in each case, within thirty (30)
days from the date of entry thereof;
(g)the failure of the Collateral Manager to make any payment when due (after
giving effect to any related grace period) under one or more agreements for
borrowed money to which it is a party and the indebtedness for borrowed money
thereunder is in an amount in excess of $5,000,000, individually or in the
aggregate, or the occurrence of any event or condition that has resulted in the
acceleration of such indebtedness, whether or not waived; or
(h)CMFT Securities Investments, LLC ceases to be the Collateral Manager
hereunder.
“Collateral Quality Test” means a test that is satisfied if, as of any date of
determination, in the aggregate, the Eligible Collateral Loans owned (or, in
relation to a proposed purchase of an Eligible Collateral Loan, both owned and
proposed to be owned) by the Borrower satisfy each of the tests set forth below,
calculated, in each case, in accordance with Section 1.04:
(a)    the Maximum Moody’s Weighted Average Rating Factor Test; and
(b)    the Minimum Diversity Score Test.
“Collection Account” has the meaning assigned to such term in Section 8.02.
“Collection Period” means, with respect to (a) the first Payment Date, the
period from and including the Closing Date to and including the Determination
Date immediately preceding the first Payment Date, and (b) any subsequent
Payment Date, the period from but excluding the Determination Date immediately
preceding the previous Payment Date to and including the Determination Date
immediately preceding the current Payment Date (or, in the case of the final
Payment Date, to and including such Payment Date).
“Collections” means all cash collections, distributions, payments or other
amounts received, or to be received, by the Borrower from any Person in respect
of any Collateral Loan constituting Collateral, including all principal,
interest, fees, distributions, recoveries and redemption and withdrawal proceeds
payable to the Borrower under or in connection with any such Collateral Loans
and all Proceeds from any sale or disposition of any such Collateral Loans, but
excluding (a) any Excluded Amounts, (b) any amounts received by the Borrower
from an Obligor or any other party obligated to make payments in respect of such
Collateral Loan following the sale of a Collateral Loan by the Borrower that the
Borrower is required to pay to the purchaser of such Collateral Loan so long as
such amounts are not included in the net proceeds reported to be received by the
Borrower from such sale and (c) any amounts in respect of indemnities received
by the Borrower but owing to parties other than the Borrower in accordance with
the Related Documents for any Collateral Loan.
“Commitment” means, as to each Lender, the obligation of such Lender to make, on
and subject to the terms and conditions hereof, Advances to the Borrower
pursuant to Section 2.01(c) in an aggregate principal amount at any one time
outstanding for such Lender up to but not exceeding the amount set forth
opposite the name of such Lender on Schedule 1 or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable, as such amount may be reduced from time to time pursuant to Section
2.06 or increased or reduced from time to time pursuant to assignments effected
in accordance with Section 12.06(a).
“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).


9

--------------------------------------------------------------------------------




“Commitment Fee Rate” means, on any date of determination, (i) with respect to
any Unused Amount up to an amount equal to 20% of the Facility Amount, 0.15% and
(ii) with respect to any Unused Amount in excess of 20% of the Facility Amount,
0.50%.
“Commitment Termination Date” means the last day of the Reinvestment Period;
provided that, if the Commitment Termination Date would otherwise not be a
Business Day, then the Commitment Termination Date shall be the immediately
succeeding Business Day.
“Concentration Limitations” means, as of any date of determination, the
following limitations calculated (x) during the Ramp-Up Period, as a percentage
of the Facility Amount and (y) after the Ramp-Up Period, as a percentage of the
sum of (1) the Aggregate Principal Balance of the Eligible Collateral Loans
owned (and, solely in relation to a proposed purchase of an Eligible Collateral
Loan, proposed to be owned) by the Borrower and (2) the Principal Proceeds and
Eligible Investments made with Principal Proceeds on deposit in the Principal
Collection Account as of such date, and in each case in accordance with the
procedures set forth in Section 1.04):
(a)not more than 3.0% consists of Collateral Loans of any one (1) Obligor (and
Affiliates thereof), except that, without duplication, Collateral Loans issued
by up to three (3) Obligors (and Affiliates thereof) may each constitute up to
5.0% each; provided that not more than 1.0% consists of Second Lien Loans of any
one (1) Obligor (and Affiliates thereof);
(b)not more than 10.0% consists of Collateral Loans with Obligors in any one
Moody’s Industry Classification, except that, without duplication, (i)
Collateral Loans with Obligors in the Moody’s Industry Classification with the
highest Aggregate Principal Balance may constitute up to 15.0% and (ii)
Collateral Loans with Obligors in the Moody’s Industry Classification with
second highest and third highest Aggregate Principal Balance may each constitute
up to 12.0%;
(c)not more than 10.0% consists of Second Lien Loans;
(d)not more than 10.0% consists of Caa/CCC Loans;
(e)not more than 5.0% consists of unfunded commitments under Revolving
Collateral Loans and Delayed Drawdown Collateral Loans;
(f)not more than 65.0% consists of Covenant Lite Loans;
(g)not more than 5.0% consists of PIK Loans;
(h)not more than 5.0% consists of Collateral Loans that provide for payment of
interest in cash less frequently than quarterly; and
(i)not more than 5.0% consists of Collateral Loans for which the Related
Documents are governed by the laws other than the laws of the United States (or
any state thereof).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Constituent Documents” means, in respect of any Person, the trust agreement,
certificate or articles of formation or organization, the limited liability
company agreement, operating agreement, partnership agreement, joint venture
agreement or other applicable agreement of formation or organization (or
equivalent


10

--------------------------------------------------------------------------------




or comparable constituent documents) and other organizational documents and
by-laws and any certificate of trust, certificate of incorporation, certificate
of formation, certificate of limited partnership and other agreement or similar
instrument filed or made in connection with its formation or organization, in
each case, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Continued Errors” has the meaning specified in Section 14.08(c).
“Control” means (i) the direct or indirect possession of the power to vote 20%
or more of the voting securities of a Person or direct or cause the direction of
the management or policies of a Person whether through ownership, by contract,
arrangement or understanding, or otherwise or (ii) ownership of 20% or more of
the equity securities of a Person. “Controlled” and “Controlling” have the
meaning correlative thereto.
“Covenant Lite Loan” means a Collateral Loan that is not subject to Maintenance
Covenants; provided that a Collateral Loan shall not constitute a Covenant Lite
Loan if (a) the Related Documents require the obligor thereunder to comply with
one or more Maintenance Covenants (regardless of whether compliance with one or
more Incurrence Covenants is otherwise required by the Related Documents) or (b)
the Related Documents contain a cross default provision to, or such Collateral
Loan is pari passu with, another loan of the Obligor that requires the Obligor
to comply with one or more financial covenants or Maintenance Covenants.
“Coverage Test” means each of the Borrowing Base Test, the Equity Coverage Test
and the Minimum Equity Test.
“Covered Accounts” means each of the Collection Account (including the Interest
Collection Account and the Principal Collection Account therein), the Custodian
Account and the Unfunded Reserve Account.
“Custodian” has the meaning assigned to such term in the introduction to this
Agreement.
“Custodian Account” has the meaning assigned to such term in Section 8.03.
“Data File” has the meaning specified in Section 8.09(a).
“Data Site” means an electronic password protected data site maintained by the
Borrower (or by the Collateral Manager on behalf of Borrower) at Merrill
Corporation, Intralinks, SyndTrak Online or any other similar electronic
distribution system reasonably acceptable to the Administrative Agent.
“Default” means any event which, with the passage of time, the giving of notice,
or both, would constitute an Event of Default.
“Default Rate” means a rate per annum equal to the rate of interest otherwise in
effect pursuant to this Agreement (or, if no such rate is specified, the Base
Rate) plus 2.00% per annum; provided that such additional margin shall not be
applied pursuant to this definition in any case where it has already been
applied pursuant to the definition of “Applicable Margin.”
“Defaulted Loan” means any Collateral Loan:
(a)    with respect to which a default as to the payment of principal and/or
interest has occurred and is continuing (without regard to any grace period
applicable thereto, or waiver or


11

--------------------------------------------------------------------------------




forbearance thereof, after the passage (in the case of a default that in the
Collateral Manager’s judgment, as certified to the Administrative Agent in
writing, is not due to credit-related causes) of five (5) Business Days or seven
(7) calendar days, whichever is greater, but in no case beyond the passage of
any grace period applicable thereto);
(b)    with respect to which a default known to the Collateral Manager as to the
payment of principal and/or interest has occurred and is continuing with respect
to another full recourse debt obligation of the same Obligor secured by the same
collateral and which is senior to or pari passu with in right of payment to such
Collateral Loan (without regard to any grace period applicable thereto, or
waiver or forbearance thereof, after the passage (in the case of a default that
in the Collateral Manager’s judgment, as certified to the Lender in writing, is
not due to credit-related causes) of five (5) Business Days or seven (7)
calendar days, whichever is greater, but in no case beyond the passage of any
grace period applicable thereto);
(c)    with respect to which the Obligor thereunder or others have instituted
proceedings to have such Obligor adjudicated as bankrupt or insolvent or placed
into receivership and such proceedings have not been stayed or dismissed or such
Obligor has filed for protection under the Bankruptcy Code;
(d)    that has an S&P Rating of “D” or below or “SD” or a Moody’s probability
of default rating (as published by Moody’s) of “D” or “LD” or previously had
such ratings before they were withdrawn by S&P or Moody’s (in each case based on
tranche rating not corporate family rating);
(e)    that is pari passu in right of payment as to the payment of principal
and/or interest to another debt obligation of the same Obligor which has an S&P
Rating of “SD” or “D” or lower or a Moody’s probability of default rating (as
published by Moody’s) of “D” or “LD”; provided that both the Collateral Loan and
such other debt obligation are full recourse obligations of such Obligor;
(f)    with respect to which a Responsible Officer of the Collateral Manager has
received written notice or has actual knowledge that a default has occurred
under the Related Documents and any applicable grace period has expired and the
holders of such Collateral Loan have accelerated the repayment of such
Collateral Loan (but only until such acceleration has been rescinded) in the
manner provided in the Related Documents;
(g)    with respect to which the Collateral Manager has, in its reasonable
commercial judgment, otherwise declared such debt obligation to be a “Defaulted
Loan” and such declaration has not been rescinded by the Collateral Manager; or
(h)    with respect to which there has been effected any distressed exchange or
other distressed debt restructuring where the Obligor of such Collateral Loan
has offered the holder or holders thereof a new security or package of
securities that, in the reasonable business judgment of the Collateral Manager,
amounts to a diminished financial obligation.
“Defaulting Lender” means, at any time, any Lender that (a) has failed for two
(2) or more Business Days after a Borrowing Date to fund its portion of an
Advance required pursuant to the terms of this Agreement (other than failures to
fund as a result of a bona fide dispute as to whether the conditions to
borrowing were satisfied on the relevant Borrowing Date (which condition
precedent, together with any applicable default, has been specifically
identified to the Administrative Agent in writing or in any public statement by
such Lender)), (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such


12

--------------------------------------------------------------------------------




writing or public statement relates to such Lender’s obligation to fund an
Advance hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within two
(2) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower) or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under the Bankruptcy Code or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdiction or (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) shall be
conclusive and binding absent manifest error.
“Delayed Drawdown Collateral Loan” means a Collateral Loan that (a) requires the
Borrower to make one or more future advances to the Obligor under the Related
Documents, (b) specifies a maximum amount that can be borrowed on one or more
fixed borrowing dates, and (c) does not permit the re-borrowing of any amount
previously repaid by the Obligor thereunder; provided that any such Collateral
Loan will be a Delayed Drawdown Collateral Loan only to the extent of unfunded
commitments and solely until all commitments by the Borrower to make advances on
such Collateral Loan to the Obligor under the Related Documents expire or are
terminated or are reduced to zero.
“Deliver” or “Delivered” or “Delivery” means the taking of the following steps:
(a)with respect to such of the Collateral as constitutes an instrument that does
not constitute a Financial Asset forming the basis of a Security Entitlement
Delivered to the Custodian pursuant to the other clauses of this definition,
causing the Custodian to take and continuously maintain possession of such
instrument indorsed to the Collateral Agent or in blank by an effective
indorsement;
(b)with respect to such of the Collateral as constitutes a Certificated
Security, (A) causing the delivery of such Certificated Security to the
Custodian registered in the name of the Collateral Agent or its affiliated
nominee or endorsed to the Collateral Agent or in blank, (B) causing the
Custodian to continuously identify on its books and records that such
Certificated Security is credited to the appropriate Covered Account and (C)
causing the Custodian to maintain continuous possession of such Certificated
Security;
(c)with respect to such of the Collateral as constitutes an Uncertificated
Security, either (i) causing the issuer of such Uncertificated Security to
register the Collateral Agent as the registered owner of such Uncertificated
Security or (ii) causing the issuer of such Uncertificated Security to


13

--------------------------------------------------------------------------------




agree to comply with instructions of the Collateral Agent without further
consent of the Borrower, upon original issue or registration of transfer by the
issuer of such Uncertificated Security;
(d)with respect to such of the Collateral as constitutes a Security Entitlement,
causing the Custodian as Securities Intermediary to indicate by book entry that
the Financial Asset relating to such Security Entitlement has been credited to
the appropriate Covered Account;
(e)with respect to such of the Collateral as constitutes a deposit account,
causing such deposit account to be maintained in the name of the Collateral
Agent or causing the bank with which such deposit account is maintained to agree
in writing with the parties hereto that (i) such bank shall comply with
instructions originated by the Collateral Agent directing disposition of the
funds in the deposit account without further consent of any other Person, (ii)
such bank will not agree with any Person other than the Collateral Agent to
comply with instructions originated by any Person other than the Collateral
Agent, (iii) such deposit account and the funds on deposit therein shall not be
subject to any Lien or right of set-off in favor of such bank or anyone claiming
through it (other than the Collateral Agent) other than as permitted by the
Account Control Agreement, (iv) such agreement shall be governed by the laws of
the State of New York, and (v) with respect to such bank, the State of New York
shall be the “bank’s jurisdiction” for purposes of Article 9 of the UCC;
(f)with respect to such of the Collateral as constitutes an account or a general
intangible or is not otherwise described in the foregoing clauses (a)-(e),
causing to be filed with the Secretary of State for the State of Delaware a
properly completed UCC financing statement that names the Borrower as debtor and
the Collateral Agent as secured party and that describes such Collateral (which
financing statement may have been previously filed) or any equivalent filing in
any applicable jurisdiction; or
(g)in the case of each of clauses (a) through (f) above, such additional or
alternative procedures as may hereafter become appropriate to perfect the
security interest granted to the Collateral Agent hereunder in such items of the
Collateral, consistent with Applicable Law.
In addition, the Collateral Manager on behalf of the Borrower will obtain any
and all consents required by the Related Documents relating to any Instruments,
accounts or general intangibles for the transfer of ownership and/or pledge
hereunder (except to the extent that the requirement for such consent is
rendered ineffective under Section 9-406 of the UCC).
“Determination Date” means, with respect to any Payment Date, the fifth (5th)
Business Day prior to such Payment Date; provided that, with respect to the
final Payment Date, the Determination Date shall be such Payment Date.
“Dispute Time” means, with respect to any Collateral Loan, if the Collateral
Manager receives the notice of valuation from the Administrative Agent with
respect to such Collateral Loan (a) prior to 10:00 a.m. on a Business Day, 5:00
p.m. on such Business Day or (b) at or after 10:00 a.m. on a Business Day, noon
on the next Business Day.
“Disputed Collateral Loan” has the meaning assigned to such term in the
definition of “Asset Value.”
“Disruption Event” means the occurrence of any of the following: (a) any Lender
shall have notified the Administrative Agent of a determination by such Lender
that it would be contrary to Law or to the directive of any central bank or
other Governmental Authority (whether or not having the force of law) to obtain
Dollars to fund any Advance, (b) the Administrative Agent shall have notified
the Borrower, the


14

--------------------------------------------------------------------------------




Collateral Manager and each Lender of the inability, for any reason, to
determine the Adjusted Eurodollar Rate, (c) the Required Lenders shall have
notified the Administrative Agent and the Collateral Manager of a determination
by such Lenders that the rate at which deposits of Dollars are being offered to
such Lenders does not accurately reflect the cost to such Lenders of making,
funding or maintaining any Advance or (d) any Lender shall have notified the
Administrative Agent of the inability of such Lender to obtain Dollars to make,
fund or maintain any Advance.
“Diversity Score” means, as of any day, a single number that indicates
Collateral Loan concentration in terms of both Obligor and industry
concentration, calculated as set forth in Schedule 10 hereto, as such diversity
scores shall be updated at the option of the Administrative Agent if Moody’s
publishes revised criteria.
“Dollars”, “USD” and “$” mean lawful money of the United States of America.
“Due Date” means each date on which any payment is due on a Collateral Loan in
accordance with its terms.
“Eligible Collateral Loan” means a Collateral Loan that (1) has been approved by
the Administrative Agent prior to the acquisition thereof by the Borrower and
(2) satisfies each of the following eligibility requirements on any date of
determination (unless otherwise expressly waived by the Administrative Agent on
a case-by-case basis):
(a)is a First Lien Loan or a Second Lien Loan;
(b)is denominated and payable in USD and does not permit the currency in which
such loan is payable or the place of payment to be changed;
(c)the Primary Obligor with respect to such Collateral Loan is organized or
incorporated in the United States (or any state thereof);
(d)[reserved];
(e)it has an original term to maturity of (i) if such Collateral Loan is a First
Lien Loan, not more than 7.25 years or (ii) if such Collateral Loan is a Second
Lien Loan, not more than 8.0 years;
(f)on the date it was acquired by the Borrower, has a Moody’s Rating of greater
than or equal to “Caa2” or an S&P Rating of greater than or equal to “CCC”
(based on tranche rating not corporate family rating);
(g)if it is a PIK Loan, it provides for a minimum cash spread of at least 2.50%;
(h)was acquired for a Purchase Price at least equal to the lesser of (i) 80% of
its Principal Balance or (ii) 90% of the S&P/LSTA Leveraged Loan Index, in each
case, unless otherwise agreed to in writing by the Administrative Agent;
(i)has a Tranche Size of (i) if such Collateral Loan is a First Lien Loan, at
least $250,000,000 or (ii) if such Collateral Loan is a Second Lien Loan, at
least $100,000,000, in each case, on the date such Collateral Loan is purchased
by the Borrower;


15

--------------------------------------------------------------------------------




(j)on the date it was acquired by the Borrower, has at least two (2) bid
quotations from a nationally recognized independent dealer in the related loan
as reported by an independent nationally recognized pricing service; unless
otherwise expressly waived by the Administrative Agent;
(k)is not an obligation (other than a Delayed Drawdown Collateral Loan or a
Revolving Collateral Loan) pursuant to which any future advances or payments to
the Obligor may be required to be made by the Borrower and will not result in
the imposition of any other present or future, actual or contingent, monetary
liabilities or obligations;
(l)on the date it was acquired by the Borrower, is not a Defaulted Loan;
(m)the related Obligor on the Collateral Loan is not insolvent, is not the
subject of an Insolvency Event, and there are no proceedings pending (or, to the
actual knowledge of any Responsible Officer of the Borrower or the Collateral
Manager, materially threatened) wherein the Obligor on such Collateral Loan or
any other party or any governmental entity (i) has asserted insolvency of the
related Obligor on such Collateral Loan, or (ii) has alleged that such
Collateral Loan or any of the underlying loan documents which create such loan
is illegal or unenforceable and such Collateral Loan is not subject to any
pending or threatened litigation or right or claim of rescission, set-off,
counterclaim or defense on the part of the related Obligor;
(n)the acquisition thereof will not violate any Applicable Law, if notified by
the Administrative Agent or Lender, or cause the Administrative Agent or any
Lender to fail to comply with any request or directive from any banking
authority or governmental entity having jurisdiction over the Administrative
Agent or such Lender;
(o)(i) except for Permitted Liens, the Borrower has good and marketable title
to, and is the sole owner of, such Collateral Loan and the Related Security or,
with respect to any Related Security securing such Collateral Loan, the Borrower
has the benefit of a valid security interest therein of the priority required by
the Related Documents free and clear of all Liens and (ii) the Borrower has
granted to the Administrative Agent for the benefit of the Secured Parties, a
valid and perfected first-priority security interest in such Collateral Loan;
(p)such Collateral Loan and the Related Documents for such Collateral Loan
constitute the legal, valid and binding obligations of the related Obligor
thereunder and each guarantor thereof, enforceable against such Person in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally or general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
(q)none of the Collateral Manager, the Equityholder or any of their respective
Affiliates is an Affiliate of the related Obligor on such Collateral Loan;
(r)is capable of being transferred to and owned by the Borrower (whether
directly or by means of a security entitlement) and of being pledged, assigned
or novated by the owner thereof or of an interest therein, subject to customary
restrictions for assets of the type constituting the Collateral Loans (i) to the
Collateral Agent, (ii) to any assignee of the Collateral Agent permitted or
contemplated under this Agreement, (iii) to any Person at any foreclosure or
strict foreclosure sale or other disposition initiated by a secured creditor in
furtherance of its security interest and (iv) to


16

--------------------------------------------------------------------------------




commercial banks, financial institutions, offshore and other funds (in each
case, including transfer permitted by operation of the UCC);
(s)on the date it was acquired by the Borrower, does not contain restrictions on
transfer which materially limits potential transferees, other than any such
restrictions customary for assets of the type constituting the Collateral Loans;
(t)does not contain confidentiality restrictions that would prohibit the
Administrative Agent, the Collateral Agent or the Lenders from accessing or
receiving all material obligor information with regards to such Collateral Loan
(subject to customary confidentiality provisions);
(u)does not subject the Borrower to withholding tax, fee or governmental charge
unless the Obligor is required to make “gross-up” payments constituting 100% of
such withholding tax, fee or governmental charge on an after-tax basis;
(v)the most recent audited financial statements of the related Obligor have been
delivered to the Administrative Agent in accordance with Section 5.01(d)(iv);
(w)the acquisition of such loan will not cause (x) the Borrower or the pool of
Collateral to be required to register as an “investment company” under Section 8
of the Investment Company Act or (y) cause the Lenders to hold an “ownership
interest” in a “covered fund” under the Volcker Rule;
(x)is not a Participation Interest;
(y)unless it is a Covenant Lite Loan, it requires the related Obligor to comply
with one or more Maintenance Covenants;
(z)provides for scheduled payments of interest in cash at least semi-annually;
(aa)the transfer thereof is effected pursuant to an LSTA Par/Near Par Trade
Confirmation, subject to Standard Terms and Condition for Par/Near Par Trade
Confirmations, as published by The Loan Syndications and Trading Association,
Inc.; and
(ab)the Required Loan Documents relating to such Collateral Loan have been
delivered to the Custodian.
“Eligible Investments” means any Dollar-denominated investment that, at the time
it is Delivered, is Cash or money market funds that have, at all times, ratings
in the highest credit rating category by Moody’s and S&P (based on tranche
rating not corporate family rating). Eligible Investments may only include
obligations or securities that constitute cash equivalents for purposes of the
rights and assets in paragraph (c)(8)(i)(B) of the exclusions from the
definition of “covered fund” for purposes of the Volcker Rule.
“Equityholder” has the meaning assigned to such term in the introduction to this
Agreement.
“Equityholder Parent” means CIM Real Estate Finance Trust, Inc., a Maryland
corporation.
“Equity Coverage Deficiency” means, as of any date of determination, an amount
equal to the positive difference, if any, of (a) the Equity Coverage Requirement
and (b) the Net Equity Amount.


17

--------------------------------------------------------------------------------




“Equity Coverage Requirement” means, as of any date of determination, an amount
equal to the aggregate sum, for all Eligible Collateral Loans, of the product of
(a) (i) 100% minus (ii) the applicable Advance Rate for each such Eligible
Collateral Loan minus (iii) 7.5% for each such Eligible Collateral Loan as of
such date multiplied by (b) the sum of (i) the Original Asset Value of such
Eligible Collateral Loan (including any premium paid by the Borrower in
connection with the purchase thereof) minus (ii) the Excess Concentration Amount
of such Eligible Collateral Loan minus (iii) the Unfunded Exposure Amount (net
of the aggregate amount on deposit in the Unfunded Reserve Account).
“Equity Coverage Test” means a test that will be satisfied if at any date of
determination no Equity Coverage Deficiency exists.
“Equity Security” means any stock or similar security, certificate of interest
or participation in any profit sharing agreement, reorganization certificate or
subscription, transferable share, voting trust certificate or certificate of
deposit for an equity security, limited partnership interest, interest in a
joint venture, or certificate of interest in a business trust; any security
future on any such security; or any security convertible, with or without
consideration into such a security, or carrying any warrant (other than a
detachable warrant) or right to subscribe to or purchase such a security; or any
such warrant or right.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and rulings issued thereunder.
“ERISA Event” means:
(a) any “reportable event,” within the meaning of Section 4043 of ERISA or the
regulations issued thereunder with respect to a Plan (other than an event for
which the thirty (30) day notice requirement is waived);
(b) the failure with respect to any Plan to satisfy the “minimum funding
standard” within the meaning of Section 412 of the Code or Section 302 of ERISA;
(c) the filing pursuant to Section 412(c) of the Code or Section 302 of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan;
(d) a determination that any Plan is, or is expected to be, in “at risk” status
within the meaning of Section 430(i)(4) of the Code or Section 303(i)(4) of
ERISA;
(e) the incurrence by the Borrower or any member of its ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) (1) the receipt by the Borrower or any member of its ERISA Group from the
PBGC of a notice of determination that the PBGC intends to seek termination of
any Plan or to have a trustee appointed for any Plan, or (2) the filing by the
Borrower or any member of its ERISA Group of a notice of intent to terminate any
Plan;
(g) the incurrence by the Borrower or any member of its ERISA Group of any
liability (1) with respect to a Plan pursuant to Sections 4063 and 4064 of
ERISA, (2) with respect to a facility closing pursuant to Section 4062(e) of
ERISA, or (3) with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan;


18

--------------------------------------------------------------------------------




(h) the receipt by the Borrower or any member of its ERISA Group of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, in endangered status or critical
status, within the meaning of Section 432 of the Code or Section 305 of ERISA or
is or is expected to be insolvent or in terminated within the meaning of Title
IV of ERISA; or
(i) the failure of the Borrower or any member of its ERISA Group to make any
required contribution to a Multiemployer Plan.
“ERISA Group” means each controlled group of corporations or trades or
businesses (whether or not incorporated) under common control that is treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code with the
Borrower.
“Errors” has the meaning specified in Section 14.08(c).
“Eurocurrency Liabilities” is defined in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time.
“Eurodollar Reserve Percentage” means, for any period, the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including
any basic, emergency, supplemental, marginal or other reserve requirements) with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term of one month.
“Event of Default” has the meaning assigned to such term in Section 6.01.
“Excess Concentration Amount” means, at any time in respect of which any one or
more of the Concentration Limitations are exceeded, an amount equal to the sum
of the portions (calculated without duplication) of each Collateral Loan that
cause such Concentration Limitations to be exceeded, as calculated by the
Collateral Manager and certified to as required hereunder.
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, all as from time to time in effect, or any
successor law, rules or regulations, and any reference to any statutory or
regulatory provision shall be deemed to be a reference to any successor
statutory or regulatory provision.
“Excluded Amounts” means any amounts received in the Collection Account with
respect to any Collateral, which amounts are attributable to (i) any interest or
fees (including origination, agency, structuring, management or other up-front
fees) that are for the account of the applicable Person from whom the Borrower
purchased such Collateral Loan or (ii) amounts deposited into the Collection
Account in error; provided, that any such amounts shall be Excluded Amounts only
to the extent that such amounts are in excess of the principal and interest then
due in respect of such Collateral, except with respect to the amounts described
in clause (ii) of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party (a) Taxes imposed on or measured by net income (however
denominated), or that are franchise Taxes or branch profits Taxes, in each case,
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such Secured Party is organized or in which its principal office
is located, or in the case of any Lender, in which its applicable


19

--------------------------------------------------------------------------------




lending office is located or (ii) that are Other Connection Taxes, (b) in the
case of a Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Commitment or Advance pursuant to a Law in effect on the date on which (i) such
Lender acquires such interest in the Commitment or Advance (other than pursuant
to an assignment request by the Borrower under Sections 2.16) or (ii) such
Lender designates a new lending office, except in each case to the extent that,
pursuant to Section 12.03, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Taxes attributable to such Secured Party’s failure to comply with Section
12.03(f), and (d) U.S. federal withholding Taxes imposed by FATCA.
“Facility Amount” means during the Reinvestment Period, $300,000,000 (as such
amount may be reduced from time to time pursuant to Section 2.06 or increased
from time to time as agreed to by the Borrower, the Lenders, the Collateral
Manager and the Administrative Agent); provided that following the Commitment
Termination Date, the Facility Amount will equal the Advances Outstanding as of
the applicable date of determination.
“Facility Documents” means this Agreement, the Notes, the Account Control
Agreement, the Administrative Agent Fee Letter, the Collateral Administration
and Agency Fee Letter, the LLC Agreement and any other security agreements and
other instruments entered into or delivered by or on behalf of the Borrower in
favor of the Administrative Agent or any Lender from time to time pursuant to
this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended versions of Sections 1471 through 1474 of the Code
that are substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof and
any agreements entered into pursuant to Section 1471(b)(1) of the Code and an
applicable intergovernmental agreement implementing any of the foregoing.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.
“Final Maturity Date” means the earliest to occur of (i) the date on which the
Borrower (or the Collateral Manager on its behalf) reduces the Facility Amount
in full pursuant to Section 2.06(b); (ii) the second anniversary of the
Commitment Termination Date; and (iii) the date on which the Commitments are
terminated pursuant to Section 6.02(a); provided, that, in the case of the
foregoing clauses (i) and (ii), if such day is not a Business Day, then the
Final Maturity Date shall be the next succeeding Business Day.
“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.
“Firm Bid” means with respect to any Collateral Loan, a good and irrevocable bid
for value, to purchase the par amount of such Collateral Loan, expressed as a
percentage of the par amount of such Collateral Loan and exclusive of accrued
interest and premium, for scheduled settlement substantially in accordance with
the then-current market practice in the principal market for such Collateral
Loan, as determined by the Administrative Agent, submitted as of 11:00 a.m. on
the date of determination or as soon as practicable thereafter.


20

--------------------------------------------------------------------------------




“First Lien Loan” means any Collateral Loan that meets the following criteria:
(i) is not (and is not expressly permitted by its terms to become) subordinate
in right of payment to any other obligation for borrowed money of the obligor of
such loan; (ii) is secured by a valid first-priority perfected Lien in, to or on
specified collateral securing the Obligor’s obligations under such Collateral
Loan (whether or not such Collateral Loan is also secured by any lower priority
Lien on other collateral) subject to customary Liens; (iii) is secured, pursuant
to such first-priority perfected Lien, by collateral having a value (determined
in good faith by the Collateral Manager in accordance with the Collateral
Management Standard) not less than the outstanding Principal Balance of such
Collateral Loan plus the aggregate outstanding Principal Balances of all other
loans of equal seniority secured by a first Lien in the same collateral and (iv)
is not a loan which is secured solely or primarily by the common stock of its
Obligor or any of its Affiliates.
The determination as to whether clause (iii) of this definition is satisfied
shall be based on the Collateral Manager’s good faith judgment at the time the
Collateral Loan is acquired by the Borrower (which value may include an
assessment of the Obligor’s cash flow, enterprise value, general financial
condition and other attributes). The limitation set forth in clause (iv) above
shall not apply with respect to a Collateral Loan made to a parent entity that
is secured solely or primarily by the stock of one or more of the subsidiaries
of such parent entity to the extent that the granting by any such subsidiary of
a Lien on its own property would (1) in the case of a subsidiary that is not
part of the same consolidated group as such parent entity for U.S. federal
income tax purposes, result in a deemed dividend by such subsidiary to such
parent entity for such tax purposes, (2) violate Law applicable to such
subsidiary (whether the obligation secured is such Collateral Loan or any other
similar type of indebtedness owing to third parties) or (3) cause such
subsidiary to suffer adverse economic consequences under capital adequacy,
liquidity coverage or other similar rules, in each case, so long as (x) such
subsidiary does not have any indebtedness (other than current accounts payable
in the ordinary course of business, capitalized leases or other similar
indebtedness payable in the ordinary course of business) or the Related
Documents limit the incurrence of indebtedness by such subsidiary and (y) the
aggregate amount of all such indebtedness is not material relative to the
aggregate value of the assets of such subsidiary.
“Fixed Rate Obligation” means any Collateral Loan that bears a fixed rate of
interest.
“Floor Obligation” means, as of any date:
(a)    a Collateral Loan (i) for which the Related Documents provides for a
London interbank offered rate option and that such London interbank offered rate
is calculated as the greater of a specified “floor” rate per annum and the
London interbank offered rate for the applicable interest period and (ii) that,
as of such date, bears interest based on such London interbank offered rate
option, but only if as of such date the London interbank offered rate for the
applicable interest period is less than such floor rate; and
(b)    a Collateral Loan (i) for which the Related Documents provides for a base
or prime rate option and such base or prime rate is calculated as the greater of
a specified “floor” rate per annum and the base or prime rate for the applicable
interest period and (ii) that, as of such date, bears interest based on such
base or prime rate option, but only if as of such date the base or prime rate
for the applicable interest period is less than such floor rate.
“Fundamental Amendment” means any amendment, modification, waiver or supplement
of or to this Agreement that would (as determined by the Required Lenders) (a)
increase or extend the term of the Commitments or change the Final Maturity
Date, (b) extend the date fixed for the payment of principal of or interest on
any Advance or any fee hereunder, (c) reduce the amount of any scheduled payment
of principal


21

--------------------------------------------------------------------------------




or the amount of any other payment due to any Lender, (d) reduce the rate at
which interest is payable thereon or any fee is payable hereunder (other than
any waiver or rescission of the Default Rate), (e) release any material portion
of the Collateral, except in connection with dispositions expressly permitted
hereunder, (f) alter the terms of Section 9.01 or Section 12.01(b) or, for
purposes of Sections 9.01 or 12.01(b), alter any defined term or alter any other
provision of this Agreement to the extent such alteration would alter the order
of application of proceeds or the pro rata sharing of payments required thereby,
(g) modify the definitions of the terms “Required Lenders” or “Fundamental
Amendment” or modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof or (h) extend the Reinvestment Period.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, administrative tribunal, central bank, public office, court,
arbitration or mediation panel, or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of government, including the SEC, the stock exchanges, any federal, state,
territorial, county, municipal or other government or governmental agency,
arbitrator, board, body, branch, bureau, commission, court, department,
instrumentality, master, mediator, panel, referee, system or other political
unit or subdivision or other entity of any of the foregoing, whether domestic or
foreign.
“Governmental Authorizations” means all franchises, permits, licenses,
approvals, consents and other authorizations of all Governmental Authorities.
“Governmental Filings” means all filings, including franchise and similar tax
filings, and the payment of all fees, assessments, interests and penalties
associated with such filings with all Governmental Authorities.
“Incurrence Covenant” means a covenant by any Obligor to comply with one or more
financial covenants only upon the occurrence of certain actions of such Obligor,
including a debt issuance, dividend payment, share purchase, merger, acquisition
or divestiture.
“Indebtedness” means, with respect to any Person and without duplication, (a)
all indebtedness of such Person for borrowed money (whether by loan or the
issuance and sale of debt securities) or for the deferred purchase price of
Property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices),
(b) any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument or other evidence of indebtedness customary for
indebtedness of that type, (c) all obligations of such Person in respect of
letters of credit, acceptances or similar instruments issued or created for the
account of such Person, (d) all liabilities secured by (or for which the holder
of such obligations has an existing right, contingent or otherwise, to be
secured by) any Lien on any Property owned by such Person even though such
Person has not assumed or otherwise become liable for the payment thereof, which
shall be valued at the lesser of the amount of Indebtedness secured or the
lesser of the book or fair market value of the Collateral, and (e) all guarantee
obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (d) above. The amount of any Indebtedness under clause (d)
shall be equal to the lesser of (A) the stated amount of the relevant
obligations and (B) the fair market value of the Property subject to the
relevant Lien. The amount of any Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s


22

--------------------------------------------------------------------------------




ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness expressly provide that such Person is not
liable therefor.
“Indemnified Party” has the meaning assigned to such term in Section 12.04(b).
“Independent Accountants” has the meaning assigned to such term in Section
8.11(a).
“Independent Manager” means an independent manager or director who is provided
by Stewart Management Company, CT Corporation, Puglisi & Associates, Corporation
Service Company, National Registered Agents, Inc., Wilmington Trust Company,
Lord Securities Corporation, Citadel SPV or, if none of those companies is then
providing professional Independent Managers, another nationally recognized
company reasonably approved by the Administrative Agent, in each case that is
not an Affiliate of the Borrower or the Collateral Manager and that provides
professional Independent Managers and other corporate services in the ordinary
course of its business, and which individual is duly appointed as an Independent
Manager and is not, and has never been, and will not while serving as
Independent Manager be, any of the following: (a) a member, partner,
equityholder, manager, director, officer or employee of the Borrower or any of
its equityholders, the Collateral Manager or Affiliates (other than as an
Independent Manager of an Affiliate of the Borrower that is not in the direct
chain of ownership of the Borrower and that is required by a creditor to be a
single purpose bankruptcy-remote entity, provided that such Independent Manager
is employed by a company that routinely provides professional independent
managers or directors); (b) a creditor, supplier or service provider (including
provider of professional services) to the Borrower, the Collateral Manager or
any of its equityholders or Affiliates (other than a nationally recognized
company that routinely provides professional independent managers and other
corporate services to the Borrower, the Collateral Manager or any of its
equityholders or Affiliates in the ordinary course of business); (c) a family
member of any such member, partner, equityholder, manager, director, officer,
employee, creditor, supplier or service provider; or (d) a Person that controls
(whether directly, indirectly or otherwise) any of (a), (b) or (c) above. A
natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Manager of a “special
purpose entity” Affiliated with the Borrower shall be qualified to serve as an
Independent Manager of the Borrower.
“Ineligible Collateral Loan” means, at any time, a loan or other obligation, or
any portion thereof, that fails to satisfy any criteria of the definition of
“Eligible Collateral Loan”.
“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under the Bankruptcy Code or any other applicable insolvency Law now or
hereafter in effect, or appointing an administrator, receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of sixty (60) consecutive days; or (b) the
commencement by such Person or its equityholders of a voluntary case under the
Bankruptcy Code or any other applicable insolvency Law now or hereafter in
effect, or the consent by such Person to the entry of an order for relief in an
involuntary case under any such Law, or the consent by such Person to the
appointment of or taking possession by an administrator, receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or the making by such Person of any
general assignment for the benefit of creditors, or the failure by such Person
generally to pay its debts as such debts become due, or the taking of action by
such Person in furtherance of any of the foregoing.
“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.


23

--------------------------------------------------------------------------------




“Interest” means, for each day during an Interest Accrual Period and each
Advance outstanding by a Lender on such day, the sum of the products (for each
day during such Interest Accrual Period) of:

 
IR
×
P
×
1
  
D
 

where:
IR
=    the Interest Rate for such Advance on such day;

P
=    the principal amount of such Advance on such day; and

D
=    360 days.

“Interest Accrual Period” means, (a) with respect to the first Payment Date, the
period from and including the Closing Date to but excluding the first Payment
Date, and (b) with respect to any subsequent Payment Date, the period from and
including the preceding Payment Date to but excluding such Payment Date;
provided, that the final Interest Accrual Period hereunder shall end on and
exclude the day of the Payment in Full of the Advances hereunder.
“Interest Collection Account” has the meaning assigned to such term in Section
8.02(a).
“Interest Proceeds” means, with respect to any Collection Period or the related
Determination Date, without duplication, the sum of:
(a)all payments of interest and other income received by the Borrower during
such Collection Period on the Collateral Loans (including interest and other
income received on Ineligible Collateral Loans and the accrued interest received
in connection with a sale of any such Collateral Loan during such Collection
Period), less any such amount that represents Principal Financed Accrued
Interest;
(b)all principal and interest payments received by the Borrower during such
Collection Period on Eligible Investments purchased with Interest Proceeds;
(c)all amendment and waiver fees, late payment fees (including compensation for
delayed settlement or trades but not including any fees related to the extension
of maturity), and all protection fees and other fees and commissions received by
the Borrower during such Collection Period unless the Collateral Manager has
determined in its commercially reasonable discretion (and notified the
Administrative Agent, the Collateral Administrator and the Collateral Agent)
that such payments are to be treated as Principal Proceeds; and
(d)commitment fees, facility fees, anniversary fees, ticking fees and other
similar fees received by the Borrower during such Collection Period unless the
Collateral Manager has determined in its commercially reasonable discretion (and
notified the Administrative Agent, the Collateral Administrator and the
Collateral Agent) that such payments are to be treated as Principal Proceeds.


24

--------------------------------------------------------------------------------




Any amounts received in respect of any Defaulted Loan will constitute Principal
Proceeds (and not Interest Proceeds) until the aggregate of all Collections in
respect of such Defaulted Loan since it became a Defaulted Loan equals the
outstanding principal balance of such Collateral Loan at the time it became a
Defaulted Loan; thereafter, any such amounts will constitute Interest Proceeds.
“Interest Rate” means, for each day during any Interest Accrual Period and for
each Advance outstanding, the Adjusted Eurodollar Rate for such Interest Accrual
Period plus the Applicable Margin; provided that if a Disruption Event has
occurred and is continuing or an Event of Default has occurred (and has not
otherwise been waived by the Lenders pursuant to the terms hereof), “Interest
Rate” means the Base Rate plus the Applicable Margin.
“Investment Advisory Agreement” means the Investment Advisory and Management
Agreement, dated as of December 6, 2019, by and between the Equityholder and the
Advisor.
“Investment Company Act” means the Investment Company Act of 1940 and the rules
and regulations promulgated thereunder.
“Law” means any action, code, consent decree, constitution, decree, directive,
enactment, finding, guideline, law, injunction, interpretation, judgment, order,
ordinance, policy statement, proclamation, promulgation, regulation,
requirement, rule, rule of law, treaty, rule of public policy, settlement
agreement, statute, or writ, of any Governmental Authority, or any particular
section, part or provision thereof.
“Lender” means each Person listed on Schedule 1 and any other Person that shall
have become a party hereto in accordance with the terms hereof pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance.
“Liabilities” means all liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses (including reasonable and
documented out-of-pocket attorneys’ fees and expenses) and disbursements of any
kind or nature whatsoever, whether or not brought by the Borrower, the
Collateral Manager, the Equityholder or any third party.
“LIBOR Rate” means, for any Interest Accrual Period, (i) with respect to any
Advance made or outstanding on the first day of an Interest Accrual Period, the
rate per annum equal to the ICE Benchmark Administration Limited LIBOR Rate
(“ICE LIBOR”), as published by Reuters (or another commercially available source
providing quotations of ICE LIBOR as designated by Administrative Agent from
time to time) at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the commencement of such Interest Accrual Period, for Dollar deposits
(for delivery on the first day of such Interest Accrual Period) with a term
equivalent to three months and (ii) with respect to any Advance not made or
outstanding on the first day of an Interest Accrual Period, the rate per annum
equal to ICE LIBOR, as published by Reuters (or another commercially available
source providing quotations of ICE LIBOR as designated by Administrative Agent
from time to time) at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the date on which such Advance is made, for Dollar deposits (for
delivery on the date on which such Advance is made) with a term equivalent to
three months; provided that, if no such rate is published by Reuters (or another
commercially available source providing quotations of ICE LIBOR as designated by
Administrative Agent from time to time), the LIBOR Rate shall be the rate per
annum determined by the Administrative Agent using the average of the rates for
London interbank deposits for a three month period in Dollars at approximately
11:00 a.m. (London time) on the applicable rate setting day to prime banks in
the London interbank market. If the LIBOR Rate is less than zero percent then
the LIBOR Rate shall be deemed to equal zero percent for all purposes of this
Agreement.


25

--------------------------------------------------------------------------------




“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
or security interest (statutory or other), or preference, priority or other
security agreement, charge or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing authorized by the Borrower of any financing statement
under the UCC or comparable Law of any jurisdiction).
“LLC Agreement” means the Limited Liability Company Agreement of the Borrower,
as the same may be amended, modified, waived, supplemented or restated from time
to time.
“Loan File” means, with respect to each Collateral Loan delivered to the
Custodian, each of the Required Loan Documents in original or copy and any other
document delivered in connection therewith.
“Losses” has the meaning assigned to such term in Section 13.09(d)(i).
“Maintenance Covenant” means a covenant by any Obligor to comply with one or
more financial covenants during each reporting period (but not more frequently
than quarterly), whether or not such Obligor has taken any specified action and
regardless of whether such covenant is only applicable until or after the
expiration of a certain period of time after the initial issuance of such loan,
and includes a covenant that applies only when the related loan is funded.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or operations of the Borrower, (b) the business,
assets, financial condition or operations of the Collateral Manager or the
Equityholder, (c) the validity or enforceability of this Agreement or any other
Facility Document or the validity, enforceability or collectability of the
Collateral Loans or the Related Documents generally or any material portion of
the Collateral Loans or the Related Documents, (d) the rights and remedies of
the Administrative Agent, the Lenders and the other Secured Parties with respect
to matters arising under this Agreement or any other Facility Document, (e) the
ability of each of the Borrower, the Equityholder or the Collateral Manager to
perform its obligations under any Facility Document to which it is a party or
(f) the status, existence, perfection, priority or enforceability of the
Collateral Agent’s Lien on the Collateral (excluding in any case a decline in
the asset value of the Borrower or a change in general market conditions or
values of the loans and investments held by the Borrower).
“Maximum Moody’s Weighted Average Rating Factor Test” means a test that will be
satisfied on any date of determination if the Weighted Average Moody’s Rating
Factor of the Eligible Collateral Loans as of such date is less than or equal to
3000.
“Measurement Date” means (a) the Closing Date, (b) each Borrowing Date, (c) each
Determination Date, (d) each Monthly Report Determination Date, (e) the date
that the Asset Value of any Collateral Loan is adjusted, (f) any date the
Commitments of the Lenders are reduced pursuant to Section 2.06(b), (g) the date
of each Notice of Borrowing, (h) the Commitment Termination Date, (i) with
respect to the Equity Coverage Test and the Net Equity Amount, each Business
Day, (j) each date that a Restricted Payment is made pursuant to Section 5.02(r)
and (k) any other dates reasonably requested by the Borrower or the
Administrative Agent.
“Minimum Diversity Score Test” means a test that will be satisfied on any date
of determination if the Diversity Score as of such date equals or exceeds 50.


26

--------------------------------------------------------------------------------




“Minimum Equity Amount” means, on any date of determination, an amount equal to
$15,000,000.
“Minimum Equity Test” means a test that will be satisfied if, on any date of
determination, the Net Equity Amount exceeds the Minimum Equity Amount at such
time.
“Money” has the meaning specified in Section 1-201(24) of the UCC.
“Monthly Report” has the meaning specified in Section 8.09(a).
“Monthly Report Determination Date” has the meaning specified in Section
8.09(a).
“Monthly Reporting Date” has the meaning specified in Section 8.09(a).
“Moody’s” means Moody’s Investors Service, Inc., together with its successors.
“Moody’s Default Probability Rating” means, with respect to any Collateral Loan,
the rating determined pursuant to the methodology set forth under the heading
“Moody’s Default Probability Rating” on Schedule 11.
“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 5, as such industry classifications shall be updated at the option
of the Administrative Agent if Moody’s publishes revised industry
classifications.
“Moody’s Rating” means, with respect to any Collateral Loan, the public rating
issued by Moody’s (based on tranche rating not corporate family rating);
provided that if a Collateral Loan does not have a public rating issued by
Moody’s, such rating shall be determined in accordance with Schedule 11.
“Moody’s Rating Factor” means, for each Collateral Loan, the number set forth in
the table below opposite the Moody’s default probability rating (determined
using then-current market methodology) of such Collateral Loan (based on tranche
rating not corporate family rating):
Moody’s Default Probability Rating
Moody’s Rating Factor
Moody’s Default Probability Rating
Moody’s Rating Factor
Aaa
1
Ba1
940
Aa1
10
Ba2
1,350
Aa2
20
Ba3
1,766
Aa3
40
B1
2,220
A1
70
B2
2,720
A2
120
B3
3,490
A3
180
Caa1
4,770
Baa1
260
Caa2
6,500
Baa2
360
Caa3
8,070
Baa3
610
Ca or lower
10,000
 
 
 
 

“Moody’s Recovery Rate”: With respect to any Collateral Loan, as of any date of
determination, the recovery rate determined in accordance with the following, in
the following order of priority:


27

--------------------------------------------------------------------------------




(i)    if the Collateral Loan has been specifically assigned a recovery rate by
Moody’s (for example, in connection with the assignment by Moody’s of an
estimated rating), such recovery rate; or
(ii)    if the preceding clause does not apply to the Collateral Loan, the rate
determined pursuant to the table below based on the number of rating
subcategories difference between the Collateral Loan’s Moody’s Rating and its
Moody’s Default Probability Rating (for purposes of clarification, if the
Moody’s Rating is higher than the Moody’s Default Probability Rating, the rating
subcategories difference will be positive and if it is lower, negative):
Number of Moody’s Ratings Subcategories Difference Between the Moody’s Rating
and the Moody’s Default Probability Rating
First Lien Loans
Second Lien Loans
+2 or more
60%
55%
+1
50%
45%
0
45%
35%
‑1
40%
25%
‑2
30%
15%
‑3 or less
20%
5%

“Multiemployer Plan” means an employee pension benefit plan within the meaning
of Section 4001 (a)(3) of ERISA that is sponsored by the Borrower or a member of
its ERISA Group or to which the Borrower or a member of its ERISA Group is
obligated to make contributions or has any liability.
“Net Equity Amount” means, on any date of determination, an amount equal to the
sum of (i) the sum of the Asset Values of all Eligible Collateral Loans, plus
(ii) the amounts on deposit in or credited to the Collection Account, minus
(iii) the Advances Outstanding, minus (iv) all other Obligations due and owing
on such date, minus (v) the Unfunded Exposure Amount (net of the aggregate
amount on deposit in the Unfunded Reserve Account). The Net Equity Amount shall
be recalculated by the Collateral Administrator and delivered to the Borrower
and the Administrative Agent on each Measurement Date.
“Non-Excluded Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Facility Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Non-U.S. Lender” has the meaning assigned to such term in Section
12.03(f)(i)(B).
“Note” means each promissory note, if any, issued by the Borrower to a Lender in
accordance with the provisions of Section 2.03, substantially in the form of
Exhibit A hereto.
“Noteless Loan” means a Collateral Loan with respect to which (a) the related
loan agreement does not require the Obligor to execute and deliver an Underlying
Note to evidence the indebtedness created under such Collateral Loan and (b) no
Underlying Notes issued to the Borrower are outstanding with respect to the
portion of the Collateral Loan transferred to the Borrower.
“Notice of Borrowing” has the meaning assigned to such term in Section 2.02(a).
“Notice of Prepayment” has the meaning assigned to such term in Section 2.05(a).


28

--------------------------------------------------------------------------------




“Obligations” means all indebtedness and all other amounts owed, whether
absolute, fixed or contingent, at any time or from time to time owing by the
Borrower to any Secured Party or any Affected Person solely to the extent
arising under or in connection with this Agreement, the Notes or any other
Facility Document, including all amounts payable by the Borrower in respect of
the Advances, with interest thereon, Administrative Expenses and all other
amounts payable hereunder or thereunder by the Borrower.
“Obligor” means, in respect of any Collateral Loan, any Person obligated to pay
Collections in respect of such Collateral Loan, including any applicable
guarantors.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Official Body” means any nation or government, any state or other political
subdivision thereof, or any agency, authority, regulatory body, bureau, central
bank, commission, department or instrumentality of any such government or
political subdivision, any court, tribunal, grand jury or arbitrator, or any
other body or entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, in each case whether
foreign or domestic.
“Original Asset Value” means, with respect to any Collateral Loan at any date of
determination, (i) the Purchase Price of such Collateral Loan on the date such
Collateral Loan is or was acquired (or committed to be acquired) by the Borrower
multiplied by (ii) such Collateral Loan’s Principal Balance at such date of
determination (which shall be determined exclusive of accrued interest and
premium).
“Other Connection Taxes” means, in the case of any Secured Party, any Taxes
imposed by any jurisdiction by reason of such Secured Party having any present
or former connection with such jurisdiction (other than a connection arising
solely from such Secured Party having executed, delivered, become a party to,
performed its obligations under, received any payment under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced its rights under this Agreement, the Notes or any other Facility
Document or sold or assigned an interest in any Collateral Loan or Facility
Document).
“Other Taxes” has the meaning assigned to such term in Section 12.03(b).
“Paid in Full” or “Payment in Full” means, with respect to any Obligations (a)
the payment in full in cash of all such Obligations (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) and (b) the termination or expiration of all of the Commitments.
“Participant” means any bank or other Person to whom a participation is sold as
permitted by Section 12.06(c).
“Participant Register” has the meaning assigned to such term in Section
12.06(c)(ii).
“Participation Interest” means a participation interest in a loan, debt
obligation or other obligation that satisfies each of the following criteria:
(i) such loan would constitute a Collateral Loan were it acquired directly, (ii)
the seller of the participation is the lender on the loan, (iii) the aggregate
participation in the loan does not exceed the principal amount or commitment of
such loan, (iv) such participation does not grant, in the aggregate, to the
participant in such participation a greater interest than the seller holds in
the loan or commitment that is the subject of the participation, (v) the entire
purchase price for such participation is paid in full at the time of its
acquisition (or, in the case of a participation in a Revolving Collateral Loan
or Delayed Drawdown Collateral Loan, at the time of the funding of such loan),
(vi) the participation provides the participant all of the economic benefit and
risk of the whole or part of the loan or commitment that is the subject of the
loan participation and (vii) such participation is documented under a Loan
Syndications


29

--------------------------------------------------------------------------------




and Trading Association, Loan Market Association or similar agreement standard
for loan participation transactions among institutional market participants. For
the avoidance of doubt, a Participation Interest shall not include a
sub-participation interest in any loan.
“Payment Date” means the 15th day of each March, June, September and December,
beginning in March 2020 and if such day is not a Business Day, the next
succeeding Business Day. The Final Maturity Date shall also be a Payment Date.
“Payment Date Report” has the meaning specified in Section 8.09(b).
“PBGC” means the Pension Benefit Guaranty Corporation, established pursuant to
Section 4002 of ERISA, or any successor agency or entity performing
substantially the same functions.
“Percentage” of any Lender means, (a) with respect to any Lender party hereto on
the date hereof, the percentage set forth opposite such Lender’s name on
Schedule 1 hereto, as such amount is reduced by any Assignment and Acceptance
entered into by such Lender with an assignee or increased by any Assignment and
Acceptance entered into by such Lender with an assignor, or (b) with respect to
a Lender that has become a party hereto pursuant to an Assignment and
Acceptance, the percentage set forth therein as such Lender’s Percentage,
as such amount is reduced by an Assignment and Acceptance entered into between
such Lender and an assignee or increased by any Assignment and Acceptance
entered into by such Lender with an assignor.
“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens created in favor of the Collateral Agent hereunder or under the other
Facility Documents for the benefit of the Secured Parties; (b) Liens for Taxes
if such Taxes shall not at the time be due and payable or if a Person shall
currently be contesting the validity thereof in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of such Person; (c) with respect to agented Collateral
Loans, security interests, liens and other encumbrances in favor of the lead
agent, the collateral agent or the paying agent on behalf of all holders of
indebtedness of the related Obligor under the related facility; and (d) any
security interests, liens and other rights or encumbrances granted under any
governing documents or other agreement between or among or binding upon the
Borrower as the holder of equity in an Obligor.
“Person” means an individual or a corporation (including a business trust),
partnership, trust, incorporated or unincorporated association, joint stock
company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind.
“PIK Loan” means a Collateral Loan that permits the Obligor thereon to defer or
capitalize any portion of the accrued interest thereon.
“Plan” means an “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) that is subject to the
provisions of Title IV of ERISA or the minimum funding standards under Section
412 of the Code that is sponsored by the Borrower or a member of its ERISA Group
or to which the Borrower or a member of its ERISA Group is obligated to make
contributions or has any liability.
“Plan Assets Regulation” means the U.S. Department of Labor regulation at
29 C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA.
“Potential Terminated Lender” has the meaning specified in Section 2.16(a).


30

--------------------------------------------------------------------------------




“Predecessor Collateral Manager Work Product” has the meaning specified in
Section 14.08(c).
“Prepayment Fee” has the meaning assigned to such term in Section 2.12(b).
“Prepayment Fee Rate” means (i) from the Closing Date to (and excluding) the
twelve-month anniversary of the Closing Date, 0.75%, (ii) from (and including)
the twelve-month anniversary of the Closing Date to (and excluding) the
twenty-four-month anniversary of the Closing Date, 0.50% and (iii) from (and
including) the twenty-four-month anniversary of the Closing Date to (and
including) the Commitment Termination Date, 0.25%.
“Primary Obligor” means, with respect to a Collateral Loan, the person who is
primarily obligated to repay such Collateral Loan (including, if applicable, a
guarantor thereof), and whose assets or cash flow are principally relied upon by
the Borrower at the time such Collateral Loan was originated or purchased by the
Borrower as the source of repayment of such Collateral Loan.
“Prime Rate” means the rate announced by Citibank from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Citibank in connection with extensions of credit to debtors.
“Principal Balance” means, with respect to any loan, as of any date of
determination, the outstanding principal amount of such loan, excluding any
capitalized interest; provided that, other than as expressly set forth herein,
for all purposes of this Agreement and the other Facility Documents (other than
in determining the Asset Value of any Collateral Loan for purposes of
calculating the Borrowing Base or compliance with the Borrowing Base Test), in
determining the Principal Balance of any Delayed Drawdown Collateral Loan or
Revolving Collateral Loan, any unfunded commitments in respect of such Delayed
Drawdown Collateral Loan or Revolving Collateral Loan shall be assumed to have
been fully funded as of such date of determination.
“Principal Collection Account” has the meaning assigned to such term in Section
8.02(a).
“Principal Financed Accrued Interest” means, with respect to any Collateral Loan
purchased after the Closing Date, the amount of Principal Proceeds, if any,
applied towards the purchase of accrued interest on such Collateral Loan;
provided that Principal Financed Accrued Interest shall not include any accrued
interest purchased with Interest Proceeds deemed to be Principal Proceeds as set
forth in the definition of “Interest Proceeds;” provided, further, that once any
Principal Financed Accrued Interest is actually received by the Borrower, it
shall no longer constitute Principal Financed Accrued Interest hereunder.
“Principal Proceeds” means, with respect to any Collection Period or the related
Determination Date, all amounts received by the Borrower during such Collection
Period that do not constitute Interest Proceeds, including unapplied proceeds of
the Advances and any amounts received by the Borrower from the Equityholder.
“Priority of Payments” has the meaning specified in Section 9.01(a).
“Private Authorizations” means all franchises, permits, licenses, approvals,
consents and other authorizations of all Persons (other than Governmental
Authorities).
“Proceeds” has, with reference to any asset or property, the meaning assigned to
it under Section 9-102(a)(64) of the UCC and, in any event, shall include, but
not be limited to, any and all amounts from time to time paid or payable under
or in connection with such asset or property.


31

--------------------------------------------------------------------------------




“Prohibited Transaction” means a transaction described in Section 406(a) of
ERISA or Section 4975 of the Code, that is not exempted by a statutory or
administrative or individual exemption pursuant to Section 408 of ERISA.
“Proper Instructions” means instructions received by the Custodian or the
Collateral Agent from the Borrower, or the Collateral Manager on behalf of the
Borrower, in any of the following forms acceptable to the Custodian or the
Collateral Agent, as applicable: (a) in writing signed by an Authorized Person
(and delivered by hand, by mail, by overnight courier or by telecopier); (b) by
electronic mail from an Authorized Person; (c) in tested communication; (d) in a
communication utilizing access codes effected between electro mechanical or
electronic devices; or (e) such other means as may be agreed upon from time to
time by the Custodian or the Collateral Agent, as applicable, and the party
giving such instructions.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
“Purchase Price” means, with respect to any Collateral Loan, the purchase price
paid (expressed as a percentage of par) by the Borrower to purchase such
Collateral Loan; provided, that any Collateral Loan with a “Purchase Price” of
greater than 100% shall be deemed to have a “Purchase Price” of 100%.
“Qualified Institution” means a depository institution or trust company
organized under the Laws of the United States of America or any one of the
States thereof or the District of Columbia (or any domestic branch of a foreign
bank), (i) that has either (A) a long-term unsecured debt rating of “BBB” or
better by S&P and “A3” or better by Moody’s or (B) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P or “P-1”
or better by Moody’s, (ii) the parent corporation of which has either (A) a
long-term unsecured debt rating of “BBB” or better by S&P and “A3” or better by
Moody’s or (B) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P and “P-1” or better by Moody’s or (iii) is
otherwise acceptable to the Administrative Agent.
“Qualified Purchaser” has the meaning assigned to such term in Section 12.06(e).
“Ramp-Up Period” means the period from and including the Closing Date to and
including the date that is ninety (90) days after the Closing Date.
“Register” has the meaning assigned to such term in Section 12.06(d).
“Regulation T”, “Regulation U” and “Regulation X” mean Regulation T, U and X,
respectively, of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
“Reinvestment Period” means the period from and including the Closing Date to
and including the earlier of (a) the date that is three (3) years after the
Closing Date, (b) the Final Maturity Date and (c) the date on which the total
assets under management of CIM Real Estate Finance Trust, Inc. and its
wholly-owned subsidiaries is less than $1,250,000,000; provided that if the
Reinvestment Period is terminated pursuant to clause (c) above, the Required
Lenders may consent to the reinstatement of the Reinvestment Period.
“Related Documents” means, with respect to any Collateral Loan, the Underlying
Loan Agreement, any Underlying Note, and all other agreements or documents
evidencing, securing, governing or giving rise to such Collateral Loan.


32

--------------------------------------------------------------------------------




“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Related Property” means, with respect to a Collateral Loan, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Collateral Loan, including, without limitation, all accounts,
chattel paper, deposit accounts, financial assets, general intangibles,
instruments, investment property, letter-of-credit rights, other supporting
obligations, any pledge of the stock, membership or other ownership interests in
the related Obligor or its subsidiaries, all Warrant Assets with respect to such
Collateral Loan and all proceeds from any sale or other disposition of such
property or other assets.
“Related Security” means, with respect to each Collateral Loan:
(a)all Warrant Assets and any Related Property securing a Collateral Loan, all
payments paid to the Borrower in respect thereof and all monies due, to become
due and paid to the Borrower in respect thereof accruing after the applicable
Borrowing Date and all liquidation proceeds thereof;
(b)all Liens, guaranties, indemnities and warranties, insurance policies,
financing statements and other agreements or arrangements of whatever character
from time to time supporting or securing payment of any such indebtedness;
(c)all Collections with respect to such Collateral Loan and any of the
foregoing;
(d)any guarantees or similar credit enhancement for an Obligor’s obligations
under any Collateral Loan, all UCC financing statements or other filings
relating thereto, including all rights and remedies, if any, against any Related
Security, including all amounts due and to become due to the Borrower thereunder
and all rights, remedies, powers, privileges and claims of the Borrower
thereunder (whether arising pursuant to the terms of such agreement or otherwise
available to the Borrower at law or in equity);
(e)all records and Related Documents with respect to such Collateral Loan and
any of the foregoing; and
(f)all recoveries and proceeds of the foregoing.
“Replacement Lender” has the meaning assigned to such term in Section 2.16(a).
“Requested Amount” has the meaning assigned to such term in Section 2.02(c).
“Required Lenders” means, as of any date of determination, (a) any Lender
Affiliated with the Administrative Agent if such Lender holds aggregate
principal amount of Advances Outstanding plus unused Commitments equal or exceed
25% of the aggregate amount of the Commitments (used and unused) or, if the
Commitments have expired or been terminated or otherwise reduced to zero,
Lenders holds aggregate principal amount of Advances Outstanding equal or exceed
25% of the aggregate principal amount of all Advances Outstanding and (b)
Lenders (including Lenders specified in clause (a)) whose aggregate principal
amount of Advances Outstanding plus unused Commitments equal or exceed 50% of
the aggregate amount of the Commitments (used and unused) or, if the Commitments
have expired or been terminated or otherwise reduced to zero, Lenders whose
aggregate principal amount of Advances Outstanding equal or exceed 50% of the
aggregate principal amount of all Advances Outstanding; provided, however, that
if any Lender shall


33

--------------------------------------------------------------------------------




be a Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders any Advances owing to such Defaulting Lender
and such Defaulting Lender’s unfunded Commitments.
“Required Loan Documents” means, for each Collateral Loan:
(a)    an executed copy of the assignment from the prior owner to the Borrower,
if applicable, for such Collateral Loan;
(b)    (i) the original executed promissory note or, in the case of a lost note,
a copy of the executed underlying promissory note accompanied by an original
executed affidavit and indemnity endorsed by the Borrower in blank (and an
unbroken chain of endorsements from each prior holder of such promissory note to
the Borrower) or (ii) if such promissory note is not issued in the name of the
Borrower or such Collateral Loan is a Noteless Loan, an executed copy of each
assignment and assumption agreement, transfer document or instrument relating to
such Collateral Loan evidencing the assignment of such Collateral Loan from any
prior third party owner thereof to the Borrower and from the Borrower in blank;
and
(c)    an executed copy of the Underlying Loan Agreement or any other material
agreement related to such Collateral Loan (as determined by the Collateral
Manager in its reasonable discretion), together with a copy of all amendments
and modifications thereto.
“Responsible Officer” means (a) in the case of (i) a corporation or (ii) a
partnership or limited liability company that, in each case, pursuant to its
Constituent Documents, has officers, any chief executive officer, president,
executive vice president, treasurer, chief financial officer, secretary, or vice
president, (b) without limitation of clause (a), in the case of a corporation or
a limited partnership, a Responsible Officer of the general partner, acting on
behalf of such general partner in its capacity as general partner, (c) without
limitation of clause (a), in the case of a limited liability company that,
pursuant to its Constituent Documents, does not have officers, any director or
any manager or any Responsible Officer of the sole member, administrative
manager or managing member, acting on behalf of the sole member, administrative
manager or managing member in its capacity as sole member, administrative
manager or managing member, (d) in the case of a trust, the Responsible Officer
of the trustee, acting on behalf of such trustee in its capacity as trustee, (e)
an “authorized signatory” or “authorized officer” that has been so authorized
pursuant to customary corporate proceedings, limited partnership proceedings,
limited liability company proceedings or trust proceedings, as the case may be,
and that has responsibilities commensurate with the matter for which it is
acting as a Responsible Officer, (f) in the case of the Administrative Agent, an
officer of the Administrative Agent, responsible for the administration of this
Agreement, (g) in the case of a Lender, an “authorized signatory” or “authorized
officer” of such Lender that has been so authorized pursuant to customary
corporate or similar proceedings and that has responsibilities commensurate with
the matter for which such “authorized signatory” or “authorized officer” is
acting as a Responsible Officer on behalf of such Lender, (h) in the case of the
Collateral Agent, the Custodian or the Securities Intermediary, any officer
assigned to the Agency & Trust division (or any successor group), as applicable,
authorized to act for and on behalf of the Collateral Agent, Custodian or the
Securities Intermediary, as applicable, including any vice president of the
Collateral Agent, the Custodian or the Securities Intermediary customarily
performing functions similar to those performed by the persons who at the time
shall be such officers, respectively, or to whom any matter is referred within
such Agency & Trust division (or any successor group), because of such person’s
knowledge of and familiarity with the particular subject and, in each case,
having direct responsibility for the administration of this Agreement and (i) in
the case of the Collateral Administrator, any officer authorized to act for and
on behalf of the Collateral Administrator or to whom any matter is referred
within such Person because of such person’s


34

--------------------------------------------------------------------------------




knowledge of and familiarity with the particular subject and in each case having
direct responsibility for the administration of this Agreement.
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any class of membership interests of the Borrower now or
hereafter outstanding, except a dividend or distribution paid solely in
interests of that class of membership interests or in any junior class of
membership interests of the Borrower; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any class of membership interests of the Borrower now or hereafter
outstanding, and (iii) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire membership interests of the Borrower now or hereafter
outstanding.
“Revolving Collateral Loan” means any Collateral Loan (other than a Delayed
Drawdown Collateral Loan) that is a loan (including revolving loans, including
funded and unfunded portions of revolving credit lines and letter of credit
facilities, unfunded commitments under specific facilities and other similar
loans and investments) that by its terms may require one or more future advances
to be made to the related Obligor by the Borrower; provided that any such
Collateral Loan will be a Revolving Collateral Loan only until all commitments
to make advances to the Obligor expire or are terminated or irrevocably reduced
to zero.  
“S&P” means S&P Global Ratings, an S&P Global business, and any successor or
successors thereto.
“S&P Rating” means, with respect to any Collateral Loan, the public rating
issued by S&P (based on tranche rating not corporate family rating); provided
that if a Collateral Loan does not have a public rating issued by S&P, such
rating shall be determined in accordance with Schedule 13.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union (including any member state thereof) or Canada, (ii) any Person operating,
organized or resident in a Sanctioned Country or (iii) any Person controlled by
any such Person.
“Sanctions” means individually and collectively, respectively, any and all
economic or financial sanctions, sectoral sanctions, secondary sanctions, trade
embargoes and anti-terrorism laws, including but not limited to those imposed,
administered or enforced from time to time by: (a) the United States of America,
including those administered by OFAC, the U.S. Department of State, the U.S.
Department of Commerce, or through any existing or future Executive Order; (b)
the United Nations Security Council; (c) the European Union (including any
member state thereof); (d) the United Kingdom; (e) Canada; or (f) any other
Governmental Authorities with jurisdiction over the Borrower or its Subsidiaries
or their respective Related Parties.
“Scheduled Distribution” means, with respect to any Collateral Loan, for each
Due Date, the scheduled payment of principal and/or interest and/or fees due on
such Due Date with respect to such Collateral Loan.
“SEC” means the Securities and Exchange Commission or any other Governmental
Authority of the United States of America at the time administrating the
Securities Act, the Investment Company Act or the Exchange Act.


35

--------------------------------------------------------------------------------




“Second Lien Loan” means any Collateral Loan (and not a bond or similar
security) that meets the following criteria:
(a)is not (and is not expressly permitted by its terms to become) subordinate in
right of payment to any other obligation for borrowed money (other than a first
lien loan of the related Obligor) of the Obligor of such loan;
(b)is secured by a valid second priority perfected Lien in, to or on specified
collateral securing the Obligor’s obligations under such loan (whether or not
such loan is also secured by any higher or lower priority Lien on other
collateral); provided that if such loan is also secured by a valid first
priority perfected Lien in, to or on other specified collateral securing the
Obligor’s obligations under such loan and otherwise satisfies the requirements
of the definition of First Lien Loan, then such loan shall be deemed to be a
First Lien Loan for the purposes of this Agreement;
(c)is secured, pursuant to such second priority perfected Lien, by collateral
having a value (determined as set forth below) not less than the outstanding
principal balance of such loan plus the aggregate outstanding principal balances
of all other loans of equal or higher seniority secured by a first or second
Lien in the same collateral; and
(d)is not a loan which is secured solely or primarily by the common stock of its
Obligor or any of its Affiliates.
The determination as to whether clause (c) of this definition is satisfied shall
be based on the Collateral Manager’s good faith judgment at the time the loan is
acquired by the Borrower (which value may include an assessment of the Obligor’s
cash flow, enterprise value, general financial condition and other attributes).
“Secured Parties” means the Administrative Agent, the Custodian, the Collateral
Administrator, the Collateral Agent, the Securities Intermediary and the
Lenders.
“Secured Party Representative” has the meaning assigned to such term in Section
12.09.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, all as from time to time in effect.
“Securities Intermediary” has the meaning assigned to it in Section 8-102(a)(14)
of the UCC. Initially, the Securities Intermediary shall be Citi Agency & Trust.
“Security Entitlement” has the meaning specified in Section 8-102(a)(17) of the
UCC.
“Solvent” as to any Person means that such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the New York
Debtor and Creditor Law.
“Structured Finance Obligation” means any debt obligation owing by a special
purpose finance vehicle that is secured directly and primarily by, primarily
referenced to, and/or primarily representing ownership of, a pool of receivables
or a pool of other assets, including collateralized debt obligations,
residential mortgage-backed securities, commercial mortgage-backed securities,
other asset-backed securities, “future flow” receivable transactions and other
similar obligations; provided that asset based lending facilities, loans to
financial service companies, factoring businesses, health care providers and
other genuine operating businesses do not constitute Structured Finance
Obligations.


36

--------------------------------------------------------------------------------




“Sub-Advisor” means OFS Capital Management, LLC, a Delaware limited liability
company.
“Sub-Advisory Agreement” means the Sub-Advisory Agreement, dated as of December
6, 2019, by and between the Advisor and the Sub-Advisor.
“Subsidiary” means any Person with respect to which the Borrower or the
Equityholder, as the case may be, owns, directly or indirectly, more than 50% of
the Equity Securities of such Person.
“Successor Collateral Manager” has the meaning specified in Section 14.08(a).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Terminated Lender” has the meaning specified in Section 2.16(b).
“Tranche Size” means, in respect of any Collateral Loan, the aggregate principal
amount of all of the borrowing facilities available to the Obligor under the
terms of the relevant Underlying Loan Agreement as of the original effective
date of the Underlying Loan Agreement. For purposes of determining the Tranche
Size in respect of any Collateral Loan: (1) for Collateral Loans that are, in
accordance with then-prevailing market practice, typically bought and sold
together, the respective aggregate principal amount of the borrowing facilities
available to the Obligor under the facilities evidenced by the relevant
Underlying Loan Agreement shall be aggregated (and, for the avoidance of doubt,
the respective aggregate principal amounts of all revolving facilities, term
loan “A” tranches, term loan “B” tranches and similar loan tranches issued under
a single credit agreement shall be aggregated); (2) the respective principal
amounts of lines of credit and delayed draws that, in accordance with
then-prevailing market practice, trade with any Collateral Loan shall be
aggregated; and (3) the respective principal amount of any borrowing facilities
that are, under then prevailing market practice, considered add-on facilities in
respect of any Collateral Loan shall be aggregated with the principal amount of
such Collateral Loan; provided that, in the case of clauses (1), (2) and (3)
above, such facilities are pari passu in terms of repayment seniority and, with
respect to appropriate price adjustments, buyers are typically indifferent
between such facilities.
“UCC” means the New York Uniform Commercial Code; provided that if, by reason of
any mandatory provisions of Law, the perfection, the effect of perfection or
non-perfection or priority of the security interests granted to the Collateral
Agent pursuant to this Agreement are governed by the Uniform Commercial Code as
in effect in a jurisdiction of the United States of America other than the State
of New York, then “UCC” means the Uniform Commercial Code as in effect from time
to time in such other jurisdiction for purposes of such perfection, effect of
perfection or non-perfection or priority.
“Uncertificated Security” has the meaning specified in Section 8-102(a)(18) of
the UCC.
“Underlying Loan Agreement” means, with respect to any Collateral Loan, the
document or documents evidencing the commercial loan agreement or facility
pursuant to which such Collateral Loan is made.
“Underlying Note” means one or more promissory notes, if any, executed by an
Obligor evidencing a Collateral Loan.
“Unfunded Exposure Amount” means on any date of determination, with respect to
any Delayed Drawdown Collateral Loans and Revolving Collateral Loans, the
aggregate amount (without duplication)


37

--------------------------------------------------------------------------------




of all (a) unfunded commitments and (b) all standby or contingent commitments of
the Borrower pursuant to such Collateral Loan.
“Unfunded Reserve Account” has the meaning specified in Section 8.05.
“Unfunded Reserve Account Shortfall” has the meaning specified in Section 2.01.
“Unfunded Reserve Required Amount” means an amount equal to the aggregate sum
of:
(a)    with respect to each Delayed Drawdown Collateral Loan included in the
Collateral:
(i)    the aggregate sum of the unfunded commitments of the Borrower in respect
of all such Delayed Drawdown Collateral Loans, minus
(ii)    the aggregate sum of the unfunded commitments of the Borrower in respect
of each such Delayed Drawdown Collateral Loan included in the Collateral times
the Original Asset Value of such Delayed Drawdown Collateral Loan (expressed as
percentage of par) times the Advance Rate then in effect for such Delayed
Drawdown Collateral Loan; plus
(b)    with respect to each Revolving Collateral Loan included in the
Collateral:
(i)    the aggregate sum of the unfunded commitments of the Borrower in respect
of all such Revolving Collateral Loans, minus
(ii)    the aggregate sum of the unfunded commitments of the Borrower in respect
of each such Revolving Collateral Loan included in the Collateral times the
Original Asset Value of such Revolving Collateral Loan (expressed as percentage
of par) times the Advance Rate then in effect for such Revolving Collateral
Loan;
provided that after the Commitment Termination Date, the Unfunded Reserve
Required Amount shall equal the Unfunded Exposure Amount.
“Unused Amount” means, for any day, an amount equal to the excess, if any, of
(a) the Facility Amount on such day over (b) the Advances Outstanding on such
day.
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956 and
the applicable rules and regulations thereunder.
“Warrant Asset” means any equity purchase warrants or similar rights convertible
into or exchangeable or exercisable for any equity interests received by the
Borrower as an “equity kicker” from the Obligor in connection with a Collateral
Loan; provided such Warrant Asset was received by the Borrower in lieu of debts
previously contracted with respect to such Collateral Loan.
“Weighted Average Moody’s Rating Factor” means, as of any date of determination
with respect to all Eligible Collateral Loans, the number (rounded up to the
nearest whole number) determined by:
(a) summing the products of (i) the Principal Balance of each Eligible
Collateral Loan (excluding for avoidance of doubt Equity Securities) multiplied
by (ii) the Moody’s Rating Factor of such Eligible Collateral Loan; and


38

--------------------------------------------------------------------------------




(b) dividing such sum by the Aggregate Principal Balance of all such Eligible
Collateral Loans.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02.
Rules of Construction

For all purposes of this Agreement and the other Facility Documents, except as
otherwise expressly provided or unless the context otherwise requires, (a)
singular words shall connote the plural as well as the singular and vice versa
(except as indicated), as may be appropriate, (b) the words “herein,” “hereof”
and “hereunder” and other words of similar import used in any Facility Document
refer to such Facility Document as a whole and not to any particular article,
schedule, section, paragraph, clause, exhibit or other subdivision thereof, (c)
the headings, subheadings and table of contents set forth in any Facility
Document are solely for convenience of reference and shall not constitute a part
of such Facility Document nor shall they affect the meaning, construction or
effect of any provision hereof, (d) references in any Facility Document to
“include” or “including” shall mean include or including, as applicable, without
limiting the generality of any description preceding such term, and for purposes
hereof the rule of ejusdem generis shall not be applicable to limit a general
statement, followed by or referable to an enumeration of specific matters, to
matters similar to those specifically mentioned, (e) any definition of or
reference to any Facility Document, agreement, instrument or other document
shall be construed as referring to such Facility Document, instrument or other
document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein or any other Facility Document),
(f) any reference in any Facility Document, including the introduction and
recitals to such Facility Document, to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions set forth
herein or in any other applicable agreement), (g) any reference to any Law or
regulation herein shall refer to such Law or regulation as amended, modified or
supplemented from time to time, (h) unless otherwise specified herein, any use
of “material” or “materially” or words of similar meaning in this Agreement
shall mean material, as determined by the Administrative Agent in its reasonable
discretion, (i) any use of the term “knowledge” or “actual knowledge” with
respect to the Borrower, Collateral Manager or the Equityholder in this
Agreement shall mean actual knowledge after reasonable inquiry under the
circumstances and (j) an Event of Default shall be deemed to be continuing until
it is waived in accordance with Section 12.01.
Section 1.03.
Computation of Time Periods

Unless otherwise stated in the applicable Facility Document, in the computation
of a period of time from a specified date to a later specified date, the word
“from” means “from and including”, the word “through” means “to and including”
and the words “to” and “until” both mean “to but excluding”. Periods of days
referred to in any Facility Document shall be counted in calendar days unless
Business Days are expressly prescribed. Unless otherwise indicated herein, all
references to time of day refer to Eastern standard time or Eastern daylight
saving time, as in effect in New York City on such day.
Section 1.04.
Collateral Value Calculation Procedures

In connection with all calculations required to be made pursuant to this
Agreement with respect to Scheduled Distributions on any Collateral Loan, or any
payments on any other assets included in the Collateral, with respect to the
sale of and reinvestment in Collateral Loans, and with respect to the income
that can be earned on Scheduled Distributions on such Collateral Loans and on
any other amounts that may be received for deposit in the Collection Account,
the provisions set forth in this Section 1.04 shall be applied.


39

--------------------------------------------------------------------------------




The provisions of this Section 1.04 shall be applicable to any determination or
calculation that is covered by this Section 1.04, whether or not reference is
specifically made to Section 1.04, unless some other method of calculation or
determination is expressly specified in the particular provision.
(a)    All calculations with respect to Scheduled Distributions on any
Collateral Loan shall be made on the basis of information as to the terms of
each such Collateral Loan and upon reports of payments, if any, received on such
Collateral Loan that are furnished by or on behalf of the Obligor of such
Collateral Loan and, to the extent they are not manifestly in error, such
information or reports may be conclusively relied upon in making such
calculations.
(b)    For purposes of calculating the Coverage Tests, except as otherwise
specified in the Coverage Tests, such calculations will not include (i)
scheduled interest and principal payments on Ineligible Collateral Loans unless
or until such payments are actually made and (ii) ticking fees and other similar
fees in respect of Collateral Loans, unless or until such fees are actually
paid.
(c)    For each Collection Period and as of any date of determination, the
Scheduled Distribution on any Collateral Loan (other than an Ineligible
Collateral Loan, which, except as otherwise provided herein, shall be assumed to
have Scheduled Distributions of zero) shall be deemed to be the total amount of
(i) payments and collections to be received during such Collection Period in
respect of such Collateral Loan, (ii) proceeds of the sale of such Collateral
Loan received and, in the case of sales which have not yet settled, to be
received during such Collection Period that are not reinvested in additional
Collateral Loans or retained in a Collection Account for subsequent reinvestment
pursuant to Article X, which proceeds, if received as scheduled, will be
available in a Collection Account and available for distribution at the end of
such Collection Period and (iii) amounts referred to in clause (i) or (ii) above
that were received in prior Collection Periods but were not disbursed on a
previous Payment Date or retained in a Collection Account for subsequent
reinvestment pursuant to Article X.
(d)    Except as otherwise expressly provided herein, each Scheduled
Distribution receivable with respect to a Collateral Loan shall be assumed to be
received on the applicable Due Date.
(e)    References in the Priority of Payments to calculations made on a “pro
forma basis” shall mean such calculations after giving effect to all payments,
in accordance with the Priority of Payments, that precede (in priority of
payment) or include the clause in which such calculation is made.
(f)    For purposes of calculating all Concentration Limitations, in both the
numerator and the denominator of any component of the Concentration Limitations,
Ineligible Collateral Loans will be treated as having a Principal Balance equal
to zero.
(g)    Except as otherwise provided herein, Ineligible Collateral Loans will (i)
not be included in the calculation of the Collateral Quality Test, (ii) be
treated as having an Asset Value of equal to zero and (iii) be excluded from the
calculation of the Borrowing Base on and after the date such Collateral Loan
constitutes an Ineligible Collateral Loan.
(h)    Portions of the same Collateral Loan acquired by the Borrower on
different dates (excluding subsequent draws under Revolving Collateral Loans or
Delayed Drawdown Collateral Loans) will, for purposes of determining the
purchase price of such Collateral Loan, be treated as separate purchases on
separate dates (and not a weighted average purchase price for any particular
Collateral Loan).
(i)    For the purposes of calculating compliance with each of the Concentration
Limitations all calculations will be rounded to the nearest 0.01%.


40

--------------------------------------------------------------------------------




(j)    For purposes of calculating compliance with the Borrowing Base Test, the
Equity Coverage Test, the Minimum Equity Test, the Collateral Quality Test, or
any Concentration Limitation under this Agreement in connection with the
acquisition or disposition of a Collateral Loan or Eligible Investment, each of
the trade date and the settlement date with respect to any such Collateral Loan
or Eligible Investment acquired or disposed of or under consideration for
acquisition or disposition shall be used to determine compliance with the
Borrowing Base Test, the Equity Coverage Test, the Minimum Equity Test, the
Collateral Quality Test, or any Concentration Limitation and whether such
acquisition or disposition is permitted hereunder; provided that, (i) for
purposes of calculating compliance with the Borrowing Base Test, the Equity
Coverage Test, the Minimum Equity Test, the Collateral Quality Test, or any
Concentration Limitation, the calculation thereof shall assume (and give pro
forma effect to) (x) the making of an Advance to the Borrower (based on the
Advance Rate applicable thereto) and contributions by the Equityholder and (y)
the repayment of an Advance to the Borrower upon settlement of the disposition
of a Collateral Loan (based on the sale price therefor) and (ii) for purposes of
calculating the Borrowing Base Test, the Equity Coverage Test, the Minimum
Equity Test, the Collateral Quality Test, or any Concentration Limitation in
connection with the making or repayment of any Advance, such calculation shall
be recalculated at the time such Advance is made or repaid after giving effect
to the settlement of any Collateral Loan acquired or disposed of.
(k)    To the extent of any ambiguity in the interpretation of any definition or
term contained in this Agreement or to the extent more than one methodology can
be used to make any of the determinations or calculations set forth herein, the
Collateral Administrator shall request direction from the Administrative Agent
or, prior to the occurrence of a Default or an Event of Default, the Collateral
Manager as to the interpretation and/or methodology to be used, and the
Collateral Administrator shall follow such direction, and together with the
Collateral Agent, the Custodian and the Securities Intermediary, shall be
entitled to conclusively rely thereon without any responsibility or liability
therefor; provided that if the Collateral Manager and the Administrative Agent
provide different interpretations or methodologies, the Administrative Agent’s
determination shall control.
ARTICLE IIADVANCES
Section 2.01.
Revolving Credit Facility; Approval Requests

(a)    The Borrower, shall, on or prior to the Business Day of each proposed
trade date of each proposed acquisition of one or more Collateral Loans submit
an asset approval request for such Collateral Loans through the Citi Velocity
Website (such request, an “Approval Request”). Such approval may take the form
of a standing list of pre-approved assets containing the characteristics of each
pre-approved asset (other than purchase price), together with a notice of
intention to trade containing the par amount and purchase price of the
Collateral Loan(s) being acquired delivered on or prior to the third Business
Day preceding the proposed trade date.
(b)    The Administrative Agent shall have the right to approve or reject any
Approval Request in its sole discretion and to request additional information
regarding any proposed Collateral Loan. The Administrative Agent shall promptly
notify the Collateral Manager and the Borrower (with a copy to the Collateral
Agent and the Collateral Administrator) through the Citi Velocity Website
whether each Approval Request has been approved or rejected. Any approval may be
withdrawn at any time at least one (1) Business Day prior to the time at which
the Borrower actually becomes obligated to purchase or enter into documents
governing such proposed Collateral Loan by written notice (including via e-mail
or the Citi Velocity Website) of such withdrawal from the Administrative Agent
to the Collateral Manager. If the Administrative Agent has rejected an Approval
Request, or withdrawn or withheld its approval of any such request, then the
Borrower shall not be authorized to purchase such proposed Collateral Loan.


41

--------------------------------------------------------------------------------




(c)    On the terms and subject to the conditions hereinafter set forth,
including Article III, each Lender severally agrees to make loans to the
Borrower (each, an “Advance”) from time to time on any Business Day during the
Reinvestment Period, on a pro rata basis in each case in an aggregate principal
amount at any one time outstanding up to but not exceeding such Lender’s
Commitment and, as to all Lenders, in an aggregate principal amount up to but
not exceeding the Borrowing Base as then in effect. Each such borrowing of an
Advance on any single day is referred to herein as a “Borrowing”.
Within such limits and subject to the other terms and conditions of this
Agreement, the Borrower may borrow (and re-borrow) Advances under this Section
2.01 and prepay Advances under Section 2.05.
Notwithstanding anything to the contrary herein, if, upon the occurrence of an
Event of Default or on the Commitment Termination Date, the amount on deposit in
the Unfunded Reserve Account is less than the Unfunded Exposure Amount (such
amount, the “Unfunded Reserve Account Shortfall”), the Borrower shall cause to
be deposited in the Unfunded Reserve Account an amount equal to the Unfunded
Reserve Account Shortfall. The Unfunded Reserve Account Shortfall may be funded
with Advances to the Borrower and contributions from the Equityholder. Following
receipt of a Notice of Borrowing (which shall specify the account details of the
Unfunded Reserve Account where the funds will be made available), each Lender
shall fund its pro rata portion of such Advances in accordance with Section
2.02(e), notwithstanding anything to the contrary herein (including, without
limitation, the Borrower’s failure to satisfy any of the conditions precedent
set forth in Section 3.02); provided that no such Advance may cause the Advances
Outstanding to exceed the Borrowing Base.
Section 2.02.
Making of the Advances

(a)    If the Borrower desires to make a Borrowing under this Agreement it shall
give the Administrative Agent (with a copy to the Collateral Agent and the
Collateral Administrator) a written notice (each, a “Notice of Borrowing”) for
such Borrowing (which notice shall be irrevocable and effective upon receipt)
not later than 11:00 a.m. one (1) Business Day prior to the requested Borrowing
Date.
(b)    There shall be a maximum of three (3) Borrowings requested per week.
(c)    Each Notice of Borrowing shall be substantially in the form of Exhibit B
hereto, dated the date the request for the related Borrowing is being made,
signed by a Responsible Officer of the Borrower, shall attach a Borrowing Base
Calculation Statement, and shall otherwise be appropriately completed. Such
Notice of Borrowing shall specify the proposed Borrowing Date (specifically
identifying whether such Borrowing will be on one (1) Business Day’s notice).
The proposed Borrowing Date specified in each Notice of Borrowing shall be a
Business Day falling on or prior to the Commitment Termination Date and the
amount of the Borrowing requested in such Notice of Borrowing (the “Requested
Amount”) shall be equal to at least $1,000,000 or an integral multiple of
$10,000 in excess thereof (or, if less, the remaining unfunded Commitments
hereunder or, in the case of Delayed Drawdown Collateral Loans or Revolving
Collateral Loans, such lesser amount required to be funded by the Borrower in
respect thereof).
(d)    The Administrative Agent shall notify each Lender of its receipt of such
Notice of Borrowing by 2:00 p.m. on the day of receipt thereof (or, if such day
is not a Business Day, by noon on the next succeeding Business Day).
(e)    Each Lender shall, not later than 11:00 a.m. on each Borrowing Date in
respect of Advances, make its Percentage of the applicable Requested Amount
available to the Administrative Agent in immediately available funds by
disbursing such funds to the account of the Administrative Agent in accordance
with the wiring instruction set forth in the notification of Notice of Borrowing
delivered by the


42

--------------------------------------------------------------------------------




Administrative Agent to the Lenders pursuant to Section 2.02(a). Once each
Lender has funded its Percentage of the applicable Requested Amount, the
Administrative Agent shall make the Requested Amount available to the Borrower
by disbursing such funds to the applicable Collection Account.
Section 2.03.
Evidence of Indebtedness; Notes

(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to it and
resulting from the Advances made by such Lender to the Borrower, from time to
time, including the amounts of principal and interest thereon and paid to it,
from time to time hereunder; provided that the failure of any Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Advances in accordance with the terms of this
Agreement. The Collateral Agent shall be entitled to conclusively rely upon the
information provided to it by the Administrative Agent with respect to the
Advances Outstanding with respect to each Lender.
(b)    Any Lender may request that its Advances to the Borrower be evidenced by
a Note. In such event, the Borrower shall promptly prepare, execute and deliver
to such Lender a Note payable to such Lender and otherwise appropriately
completed. Thereafter, the Advances of such Lender evidenced by such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 12.06(a)) be represented by a Note payable to such Lender (or registered
assigns pursuant to Section 12.06(a)), except to the extent that such Lender
(or assignee) subsequently returns any such Note for cancellation and requests
that such Advances once again be evidenced as described in clause (a) of this
Section 2.03.
(c)    If any Lender elects not to receive a Note, all references herein and the
other Facility Documents to such Lender’s Note shall be deemed to mean the
Advances Outstanding with respect to such Lender. The parties hereto acknowledge
and agree that the provisions herein and the other Facility Documents related to
the Lenders hereunder shall apply to each Lender regardless of whether such
Lender has received a Note.
(d)    Promptly after all Obligations (other than unasserted contingent
obligations) have been paid in full and all Commitments have been terminated,
each Lender whose Advances were evidenced by a Note shall return such Note to
the Borrower for cancellation.
Section 2.04.
Payment of Amounts

The Borrower shall pay principal and Interest on the Advances and fees in
accordance with the Priority of Payments to the Lenders pursuant to the Priority
of Payments as follows:
(a)    100% of the outstanding principal amount of each Advance, together with
all accrued and unpaid Interest thereon, shall be payable on the Final Maturity
Date.
(b)    Interest shall accrue at the Interest Rate on the unpaid principal amount
of each Advance from the date of such Advance until such principal amount is
paid in full.
(c)    The Administrative Agent shall determine the unpaid Interest, Commitment
Fees, and Prepayment Fees payable thereto prior to each Payment Date using the
applicable Interest Rate for the related Interest Accrual Period to be paid by
the Borrower with respect to each Advance on each Payment Date for the related
Interest Accrual Period and shall advise each Lender, the Collateral Agent, the
Collateral Administrator and the Collateral Manager thereof and shall send a
consolidated invoice of all such Interest,


43

--------------------------------------------------------------------------------




Commitment Fees, and Prepayment Fees to the Borrower on the third (3rd) Business
Day prior to such Payment Date.
(d)    Accrued Interest on each Advance shall be payable in arrears (i) on each
Payment Date, and (ii) in connection with any prepayment in full of the Advances
pursuant to Section 2.05(a); provided that with respect to any prepayment in
full of the Advances Outstanding, accrued Interest on such amount through the
date of prepayment may be payable on such date or as otherwise agreed to between
the Lenders and the Borrower. Accrued Commitment Fees shall be payable in
arrears on each Payment Date.
(e)    The obligation of the Borrower to pay the Obligations, including the
obligation of the Borrower to pay the Lenders the outstanding principal amount
of the Advances and accrued interest thereon, shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms hereof
(including Section 2.15), under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower or any other
Person may have or have had against any Secured Party or any other Person.
Section 2.05.
Prepayment of Advances

(a)    Optional Prepayments. The Borrower may, from time to time on any Business
Day, voluntarily prepay Advances in whole or in part, without penalty or
premium, subject to Section 2.10; provided that the Borrower shall have
delivered to the Collateral Agent and the Administrative Agent written notice of
such prepayment (such notice, a “Notice of Prepayment”) in the form of Exhibit C
hereto not later than 12:00 noon two (2) Business Days prior to the date of such
prepayment (provided that same day notice may be given to cure any
non-compliance with the Coverage Tests). The Administrative Agent shall promptly
notify the Lenders of such Notice of Prepayment. Each such Notice of Prepayment
shall be irrevocable and effective upon receipt and shall be dated the date such
notice is being given, signed by a Responsible Officer of the Borrower and
otherwise appropriately completed. Each prepayment by the Borrower of any
Advance pursuant to this Section 2.05(a) (other than a prepayment made in order
to cure any non-compliance with the Coverage Tests) shall in each case be in a
principal amount of at least $100,000 or, if less, the entire outstanding
principal amount of the Advances Outstanding or, in the case of any prepayment
of Advances with the proceeds of a prepayment or repayment of principal of
Collateral Loans, such lesser amount as is paid by the applicable Obligor in
respect thereof. If a Notice of Prepayment is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
(b)    Mandatory Prepayments. The Borrower shall prepay the Advances on each
Payment Date in the manner and to the extent provided in the Priority of
Payments. The Borrower shall provide, in each Payment Date Report, notice of the
aggregate amounts of Advances that are to be prepaid on the related Payment Date
in accordance with the Priority of Payments.
(c)    Borrowing Base Deficiency Cures.
(i)    In addition to any other obligation of the Borrower to cure any Borrowing
Base Deficiency pursuant to the terms of this Agreement, if any Borrowing Base
Deficiency exists, then the Borrower may eliminate such Borrowing Base
Deficiency in its entirety by effecting one or more (or any combination thereof)
of the following actions: (A) deposit into or credit to the Principal Collection
Account Cash and Eligible Investments, (B) repay Advances (together with any
breakage payments pursuant to Section 2.10 and all accrued and unpaid costs and
expenses of the Agents, Custodian, Collateral Administrator, Securities
Intermediary and the Lenders, in each case in respect


44

--------------------------------------------------------------------------------




of the amount so repaid) or (C) during the Reinvestment Period, pledge
additional Collateral Loans as Collateral.
(ii)    In connection with the proposed repayment of Advances or pledge of
additional Collateral Loans as Collateral pursuant to Section 2.05(c)(i), the
Borrower (or the Collateral Manager on its behalf) shall deliver in accordance
with Section 2.05(a), (x) to the Administrative Agent (with a copy to the
Collateral Agent, the Collateral Administrator and the Custodian), notice of
such repayment or pledge and a duly completed Borrowing Base Calculation
Statement, updated to the date such repayment or pledge is being made and giving
pro forma effect to such repayment or pledge, and (y) to the Administrative
Agent, if applicable, a description of any Collateral Loans and each Obligor of
such Collateral Loan to be pledged.
(iii)    Until such time as any Borrowing Base Deficiency has been cured in full
and no other Default or Event of Default has occurred and is continuing, the
Borrower shall not request the right to transfer (by sale, dividend,
distribution or otherwise), and the Borrower shall not request that the
Collateral Agent grant the release of any Lien on, or the transfer of, any
Collateral Loan from the Collateral, other than (i) any transfer that complies
with Section 10.01(a) or (ii) in connection with the settlement of purchases or
sales of Collateral Loans committed to be acquired or sold by the Borrower prior
to the occurrence of such Borrowing Base Deficiency that have not yet settled.
(d)    Additional Prepayment Provisions. Each prepayment pursuant to this
Section 2.05 shall be subject to Sections 2.04(d) and 2.10 and applied to the
Advances in accordance with the Lenders’ respective Percentages.
Section 2.06.
Changes of Commitments

(a)    Automatic Reduction and Termination.
(i)    The Commitments of all Lenders shall be automatically reduced to zero at
5:00 p.m. on the Commitment Termination Date.
(ii)    If the daily average aggregate amount of the Commitments of all Lenders
for any period of three consecutive months ending on any Determination Date
after the nine-month anniversary of the Closing Date exceeds 133.33% of the
daily average of the Advances Outstanding during such period, then on such
Determination Date, at the direction of the Administrative Agent, the aggregate
amount of the Commitments of the Lenders shall be automatically and permanently
reduced (pro rata, based on each Lender’s Percentage), to an aggregate amount
equal to the greater of (x) 133.33% of the daily average of the Advances
Outstanding during such three-month period and (y) the Advances Outstanding on
such Determination Date (such reduction, an “Automatic Commitment Reduction”).
The occurrence of an Automatic Commitment Reduction shall have no effect on the
Commitment Fee Rate.
(b)    Optional Termination or Reductions. Prior to the Final Maturity Date, the
Borrower shall have the right to terminate or reduce the unused amount of the
Facility Amount at any time or from time to time upon not less than ten (10)
Business Days’ prior notice to the Administrative Agent, the Collateral Agent,
the Lenders, the Collateral Administrator and the Custodian of each such
termination or reduction, which notice shall specify the effective date of such
termination or reduction and the amount of any such reduction; provided that any
notice received after 3:00 p.m. shall be deemed to be received on the next
Business Day; provided, further, that (i) the amount of any such reduction of
the Facility Amount shall be equal to at least $1,000,000 or an integral
multiple of $10,000 in excess thereof or, if less, the remaining


45

--------------------------------------------------------------------------------




unused portion thereof, and (ii) no such reduction will reduce the Facility
Amount below the sum of (x) the aggregate principal amount of Advances
Outstanding at such time and (y) the Unfunded Reserve Required Amount. Such
notice of termination or reduction shall be irrevocable and shall be effective
only upon receipt by the Administrative Agent, the Collateral Agent, the
Lenders, the Collateral Administrator and the Custodian, and shall attach, in
the case of a reduction of the Commitments, a Borrowing Base Calculation
Statement. Each reduction of Commitments of the Lenders hereunder shall be
applied pro rata to reduce the respective Commitments of each Lender.
(c)    Effect of Termination or Reduction. The Commitments of the Lenders once
terminated or reduced may not be reinstated. Each reduction of the Facility
Amount pursuant to this Section 2.06 shall be applied ratably among the Lenders
in accordance with their respective Commitments.
Section 2.07.
Maximum Lawful Rate

It is the intention of the parties hereto that the interest on the Advances
shall not exceed the maximum rate permissible under Applicable Law. Accordingly,
anything herein or in any Note to the contrary notwithstanding, in the event any
interest is charged to, collected from or received from or on behalf of the
Borrower by the Lenders pursuant hereto or thereto in excess of such maximum
lawful rate, then the excess of such payment over that maximum shall be applied
first to the payment of amounts then due and owing by the Borrower to the
Secured Parties under this Agreement (other than in respect of principal of and
interest on the Advances) and then to the reduction of the outstanding principal
amount of the Advances Outstanding.
Section 2.08.
Several Obligations

The failure of any Lender to make any Advance to be made by it on the date
specified therefor shall not relieve any other Lender of its obligation to make
its Advance on such date. None of the Administrative Agent, the Collateral
Agent, the Custodian, the Securities Intermediary or the Collateral
Administrator, shall be responsible for the failure of any Lender to make any
Advance, and no Lender shall be responsible for the failure of any other Lender
to make an Advance required to be made by such other Lender.
Section 2.09.
Increased Costs

(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, compulsory loan, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for account of, or credit extended by, any Affected Person (except any such
reserve requirement reflected in the Adjusted Eurodollar Rate);
(ii)    subject any Secured Party to any Taxes (other than (A) Non-Excluded
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
(iii)    impose on any Affected Person or the London interbank market any other
condition, cost or expense, affecting this Agreement or Advances made by such
Affected Person by reference to the LIBOR Rate or any participation therein;
and the result of any of the foregoing shall be to increase the cost to any
Affected Person of making, continuing, converting into or maintaining any
Advance (or of maintaining its obligation to make any


46

--------------------------------------------------------------------------------




Advance) or to increase the cost to, or to reduce the amount of any payment
(whether of principal, interest, fees, compensation or otherwise) or sum
received or receivable by, such Affected Person hereunder (whether of principal,
interest, fees, compensation or otherwise), then the Borrower will pay to such
Affected Person from time to time after receipt of a written demand by a
Responsible Officer of such Affected Person in Dollars, such additional amount
or amounts as will compensate such Affected Person for such additional costs
incurred or reduction suffered within ten (10) days of receipt of such demand.
If a Lender requests compensation by the Borrower under this Section 2.09, the
Borrower may, by notice to such Lender, suspend the obligation of such Lender to
make or continue Advances by reference to the LIBOR Rate, until the event or
condition giving rise to such request ceases to be in effect (in which case (x)
all Advances of such Lender shall be made or continued by reference to the Base
Rate and (y) such Lender shall have no obligation to make any Advances by
reference to the LIBOR Rate); provided that such suspension shall not affect the
right of such Lender to receive the compensation so requested.
(b)    Capital Requirements. If any Affected Person determines that any Change
in Law regarding capital or liquidity requirements has or would have (but for
the operation of this Section 2.09) the effect of reducing the rate of return on
such Affected Person’s capital or on the capital of such Affected Person’s
holding company, if any, as a consequence of this Agreement (or arising in
connection herewith) or the Advances made by such Affected Person to a level
below that which such Affected Person or such Affected Person’s holding company
could have achieved but for such Change in Law (taking into consideration such
Affected Person’s policies and the policies of such Affected Person’s holding
company with respect to capital adequacy or liquidity coverage) by an amount
deemed to be material by such Affected Person, then from time to time after
demand by such Affected Person, the Borrower will pay to such Affected Person in
Dollars, such additional amount or amounts as will compensate such Affected
Person or such Affected Person’s holding company for any such reduction suffered
or charge imposed on the next Payment Date following such receipt of such
demand.
(c)    Liquidity Support. If as a result of any event or circumstance similar to
those described in clause (a) or (b) of this Section 2.09, any Affected Person
is required to compensate a bank or other financial institution providing
liquidity support, credit enhancement or other similar support to such Affected
Person in connection with this Agreement or the funding or maintenance of
Advances hereunder, then the Borrower shall pay to such Affected Person such
additional amount or amounts as may be necessary to reimburse such Affected
Person for any amounts payable or paid by it.
(d)    [Reserved].
(e)    Calculation. In determining any amount provided for in this Section 2.09,
the Affected Person may use any reasonable averaging and attribution methods.
The Administrative Agent, on behalf of any Affected Person making a claim under
this Section 2.09, shall submit to the Borrower a certificate of a Responsible
Officer of the Affected Person setting forth in reasonable detail the basis for
and the computations of such additional or increased costs, which certificate
shall be conclusive absent manifest error. The Borrower shall pay such amount
shown as due on any such certificate on the next Payment Date after receipt
thereof.
(f)    Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person right to demand such compensation; provided that the
Borrower shall not be required to compensate an Affected Person pursuant to this
Section for any increased costs or reductions incurred more than six months
prior to the date that such Affected Person notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Affected
Person’s intention to claim compensation therefor; provided, further, that,


47

--------------------------------------------------------------------------------




if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.
(g)    Lending Office. Upon the occurrence of any event giving rise to the
Borrower’s obligation to pay additional amounts to a Lender pursuant to clause
(a) or (b) of this Section 2.09, such Lender will, if requested by the Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate a different lending office if such designation would reduce or
obviate the obligations of the Borrower to make future payments of such
additional amounts; provided that such designation is made on such terms that
such Lender and its lending office suffer no unreimbursed cost or material legal
or regulatory disadvantage (as reasonably determined by such Lender), with the
object of avoiding future consequence of the event giving rise to the operation
of any such provision.
(h)    After-Tax Basis. The payment of amounts under this Section 2.09 shall be
on an after Tax basis.
Section 2.10.
Compensation; Breakage Payments

The Borrower agrees to compensate each Affected Person from time to time, on the
Payment Dates (or the applicable date of prepayment) following such Affected
Person’s written request (which request shall set forth the basis for requesting
such amounts) in accordance with the Priority of Payments, for all reasonable
and documented losses, expenses and liabilities (including any interest paid by
such Affected Person to lenders of funds borrowed to make or carry an Advance
bearing interest that was computed by reference to the LIBOR Rate and any loss
sustained by such Affected Person in connection with the re-employment of such
funds but excluding loss of anticipated profits), which such Affected Person may
sustain: (i) if for any reason (including any failure of a condition precedent
set forth in Article III but excluding a default by the applicable Lender) a
Borrowing of any Advance bearing interest that was computed by reference to the
LIBOR Rate by the Borrower does not occur on the Borrowing Date specified
therefor in the applicable Notice of Borrowing delivered by the Borrower, (ii)
if any payment, prepayment or conversion of any of the Borrower’s Advances
bearing interest that was computed by reference to the LIBOR Rate occurs on a
date that is not the last day of the relevant Interest Accrual Period, and (iii)
if any payment or prepayment of any Advance bearing interest that was computed
by reference to the LIBOR Rate is not made on a Payment Date or pursuant to a
Notice of Prepayment given by the Borrower. A certificate as to any amounts
payable pursuant to this Section 2.10 submitted to the Borrower by any Lender
(with a copy to the Agents, and accompanied by a reasonably detailed calculation
of such amounts and a description of the basis for requesting such amounts)
shall be conclusive in the absence of manifest error.
Section 2.11.
Illegality; Inability to Determine Rates

(a)    Notwithstanding any other provision in this Agreement, in the event of a
Disruption Event, then the affected Lender shall promptly notify the Agents and
the Borrower thereof, and such Lender’s obligation to make or maintain Advances
hereunder based on the Adjusted Eurodollar Rate shall be suspended until such
time as such Lender may again make and maintain Advances based on the Adjusted
Eurodollar Rate.
(b)    Upon the occurrence of any event giving rise to a Lender’s suspending its
obligation to make or maintain Advances based on the Adjusted Eurodollar Rate
pursuant to Section 2.11(a), such Lender will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate a different lending office if such designation would enable such
Lender to again make and maintain Advances based on the Adjusted Eurodollar
Rate; provided that such designation is made on such terms that such Lender and
its lending office suffer no unreimbursed cost or material legal or regulatory


48

--------------------------------------------------------------------------------




disadvantage (as reasonably determined by such Lender), with the object of
avoiding future consequence of the event giving rise to the operation of any
such provision.
(c)    If, prior to the first day of any Interest Accrual Period or prior to the
date of any Advance, as applicable, either (i) the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the LIBOR Rate for the applicable Advances, or (ii) the Required
Lenders determine and notify the Administrative Agent that the Adjusted
Eurodollar Rate with respect to such Advances does not adequately and fairly
reflect the cost to such Lenders of funding such Advances, the Administrative
Agent will promptly so notify the Borrower, the Collateral Agent and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Advances
based on the Adjusted Eurodollar Rate shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.
(d)    Upon receipt of any notice described in Section 2.11(a) or (c), the
Borrower may revoke any pending request for the making or continuation of an
Advance based on the Adjusted Eurodollar Rate or, failing that, will be deemed
to have converted such request into a request for an Advance based on the Base
Rate.
(e)    If the LIBOR Rate is not available or published on a current basis and
such circumstances are unlikely to be temporary or the administrator of ICE
LIBOR or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which such
LIBOR Rate shall no longer be made available, the Administrative Agent and the
Borrower shall cooperate in good faith to amend this Agreement to replace the
LIBOR Rate with an alternative floating reference rate that is generally used in
U.S. credit markets for similar types of credit facilities and make such other
related changes to this Agreement as the Administrative Agent and the Borrower
may mutually determine to be appropriate; provided that the Administrative Agent
shall not charge any amendment fee in connection with an amendment to this
Agreement under this Section 2.11(e).
Section 2.12.
Fees

(a)    Commitment Fee. On each Payment Date, the Borrower shall pay to the
Administrative Agent (for the account of the Lenders on a pro rata basis) a
commitment fee (a “Commitment Fee”) in an amount equal to the sum, for each day
during the related Interest Accrual Period from and including the date that is
three months from the Closing Date to and excluding the Commitment Termination
Date, of the product of (i) the Commitment Fee Rate, divided by 360 and (ii) the
applicable portion of the Unused Amount, in each case for each such day during
the related Interest Accrual Period.
(b)    Prepayment Fee. If, at any time during the Reinvestment Period, the
Facility Amount is reduced in whole or in part at the option or election of the
Borrower, the Borrower shall pay to the Administrative Agent (for the account of
the Lenders on a pro rata basis), a prepayment fee (a “Prepayment Fee”) equal to
the product of (i) the Prepayment Fee Rate multiplied by (ii) the Facility
Amount. Such Prepayment Fee shall be payable on the date of the termination of
this Agreement (in the event this Agreement is terminated in whole) or on the
first Payment Date immediately succeeding the reduction of the Facility Amount
(in the event the Facility Amount is reduced in part). No Prepayment Fee shall
be payable to any Lender (x) if such Lender requested increased costs pursuant
to Section 2.09 within the immediately prior three months or (y) if the
Administrative Agent and the Borrower fail to enter into an amendment to replace
the LIBOR Rate with an alternative floating reference rate in accordance with
Section 2.11(e) following the first to occur of (1) the date that the LIBOR Rate
is no longer available or published on a current basis and such circumstances
are unlikely to be temporary and (2) the specific date after which such LIBOR
Rate shall


49

--------------------------------------------------------------------------------




no longer be made available identified in a public statement by the
administrator of ICE LIBOR or a Governmental Authority having jurisdiction over
the Administrative Agent.
(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent such fees as are mutually agreed to in writing from time to
time by the Borrower and the Administrative Agent, including the fees set forth
in the Administrative Agent Fee Letter.
(d)    Collateral Agent, Collateral Administrator, Custodian and Securities
Intermediary Fees. The Borrower agrees to pay to the Collateral Agent, the
Collateral Administrator, the Custodian and the Securities Intermediary such
fees as are mutually agreed to in writing from time to time by the Borrower and
the Collateral Agent, the Collateral Administrator, the Custodian and the
Securities Intermediary, including the fees set forth in the Collateral
Administration and Agency Fee Letter.
Section 2.13.
Rescission or Return of Payment

The Borrower agrees that, if at any time (including after the occurrence of the
Final Maturity Date) all or any part of any payment theretofore made by it to
any Secured Party or any designee of a Secured Party is or must be rescinded or
returned for any reason whatsoever (including the insolvency, bankruptcy or
reorganization of the Borrower or any of its Affiliates), the obligation of the
Borrower to make such payment to such Secured Party shall, for the purposes of
this Agreement, to the extent that such payment is or must be rescinded or
returned, be deemed to have continued in existence and this Agreement and any
other applicable Facility Document shall continue to be effective or be
reinstated, as the case may be, as to such obligations, all as though such
payment had not been made.
Section 2.14.
Default Interest

During the existence and continuance of an Event of Default, at the election of
the Administrative Agent or Required Lenders, all Obligations (other than
principal and interest on the Advances, where the Default Rate is reflected in
the Applicable Margin) shall bear interest at the Default Rate until rescinded
by the Administrative Agent or the Required Lenders. Interest payable at the
Default Rate shall be payable on each Payment Date in accordance with the
Priority of Payments.
Section 2.15.
Payments Generally

(a)    All amounts owing and payable to any Secured Party, any Affected Person
or any Indemnified Party, in respect of the Advances and other Obligations,
including the principal thereof, interest, fees, indemnities, expenses or other
amounts payable under this Agreement or any other Facility Document, shall be
paid on behalf and at the direction of the Borrower (or the Collateral Manager
on behalf of the Borrower) by the Collateral Agent in accordance with the
Priority of Payments to the applicable recipient in Dollars in immediately
available funds, on each Payment Date in accordance with the Priority of
Payments, and all without counterclaim, setoff, deduction, defense, abatement,
suspension or deferment. Each Lender shall provide wire instructions to the
Borrower and the Collateral Agent. Other than with respect to payments on a
Payment Date, payments must be received by the Collateral Agent on or prior to
3:00 p.m. on a Business Day to be remitted by the Collateral Agent on such
Business Day to the Lenders; provided that payments received by the Collateral
Agent after 3:00 p.m. on a Business Day will be deemed to have been paid on the
next following Business Day. At no time will the Collateral Agent have any duty
(express or implied) to fund (or front or advance) any amount owing by the
Borrower hereunder.
(b)    Except as otherwise expressly provided herein, all computations of
interest, fees and other Obligations shall be made on the basis of a year of 360
days for the actual number of days elapsed in computing


50

--------------------------------------------------------------------------------




interest on any Advance, the date of the making of the Advance shall be included
and the date of payment shall be excluded; provided that, if an Advance is
repaid on the same day on which it is made, one day’s Interest shall be paid on
such Advance. All computations made by the Collateral Agent or the
Administrative Agent under this Agreement or any other Facility Document shall
be conclusive absent manifest error.
(c)    All payments under the Facility Documents shall be made in USD.
Section 2.16.
Replacement of Lenders

(a)    Notwithstanding anything to the contrary contained herein, in the event
that (i) any Affected Person shall request reimbursement for amounts owing
pursuant to Section 2.09 (each such Affected Person, a “Potential Terminated
Lender”), (ii) the Borrower shall be required to reimburse any Affected Person
for any Non-Excluded Taxes or pay any additional amounts to any Affected Person
or any Governmental Authority for the account of any Affected Person pursuant to
Section 12.03 (each such Affected Person, also a “Potential Terminated Lender”),
(iii) any Lender is a Defaulting Lender (such Defaulting Lender, also,
a “Potential Terminated Lender”) or (iv) any Lender does not give or approve any
consent, waiver or amendment that requires the approval of all Lenders or all
affected Lenders in accordance with the terms hereof and has been approved by
the Required Lenders (such non-consenting Lender, also, a “Potential Terminated
Lender”), the Borrower, at its sole expense and effort, shall be permitted, upon
written notice to the Administrative Agent and such Potential Terminated Lender,
to require such Potential Terminated Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 2.09 and 12.03) and
obligations under this Agreement and the related Facility Documents to an
assignee permitted pursuant to Section 12.06 (a “Replacement Lender”) that shall
assume such obligations (which assignee may be another Lender, if such Lender
accepts such assignment); provided that:
(A)    such Potential Terminated Lender shall have received payment of an amount
equal to the outstanding principal of its Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Facility Documents (including any amounts under Section 2.10 but subject to
Section 2.17) from the Replacement Lender (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
(B)    in the case of any such assignment resulting from a claim for
compensation under Sections 2.09 or 12.03, such assignment will result in a
reduction in such compensation or payments thereafter;
(C)    such assignment does not conflict with Applicable Laws; and
(D)    in the case of an assignment based on clause (iv) above, the Replacement
Lender shall have consented to the applicable amendment, waiver or consent.
(b)    Each Potential Terminated Lender hereby agrees to take all actions
reasonably necessary, at the sole expense of the Borrower, to permit a
Replacement Lender to succeed to its rights and obligations hereunder. Upon the
effectiveness of any such assignment to a Replacement Lender, (i) such
Replacement Lender shall become a “Lender” hereunder for all purposes of this
Agreement and the other Facility Documents, (ii) the applicable Potential
Terminated Lender shall have no further Commitment hereunder (such Person, a
“Terminated Lender”) and (iii) such Replacement Lender shall have a Commitment
in the amount not less than the Terminated Lender’s Commitment assumed by it.


51

--------------------------------------------------------------------------------




(c)    No Lender shall be required to make any assignment or delegation pursuant
to Section 2.16(a) if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
Section 2.17.
Defaulting Lenders

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender pursuant to Section 2.17(b), to the
extent permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
12.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Event of Default exists and
is continuing), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Advances under this Agreement; fourth, to
the payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Event of Default exists and is continuing,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Advances in respect of which
such Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Advances of all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender until such time as all Advances are held by the Lenders pro
rata in accordance with the Commitments hereunder. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.17 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.12(a) or (b) for any period during which that Lender is
a Defaulting Lender and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender


52

--------------------------------------------------------------------------------




will, to the extent applicable, purchase at par that portion of outstanding
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Advances Outstanding to be held
on a pro rata basis by the Lenders in accordance with their Percentages,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
Section 2.18.
Right of Setoff

The Borrower agrees that, in addition to (and without limitation of) any right
of set-off that the Administrative Agent or any Lender may otherwise have, upon
the occurrence and during the continuance of an Event of Default, each of the
Administrative Agent and the Lenders shall be entitled, at its option, to offset
amounts owing by the Administrative Agent or such Lender, as the case may be, to
the Borrower, in USD or in any other currency (irrespective of the place of
payment or booking office of the obligation and regardless of whether such
amounts are then due to the Borrower), against any amount payable by the
Borrower to the Administrative Agent or such Lender, as the case may be, under
this Agreement that is not paid when due. For this purpose, any amount owing by
the Administrative Agent or any Lender to the Borrower may be converted by the
Administrative Agent or such Lender, as the case may be, into the currency in
which the amount payable by the Borrower to the Administrative Agent or such
Lender, as the case may be, under this Agreement is denominated at the rate of
exchange at which the Administrative Agent or such Lender, as the case may be,
would be able, acting in a reasonable manner and in good faith, to purchase the
relevant amount of such currency.
Section 2.19.
[Reserved]

Section 2.20.
Lending Offices; Changes Thereto

Each Lender may at any time or from time to time designate, by written notice to
the Administrative Agent to the extent not already reflected on Schedule 1, one
or more domestic or foreign lending offices (which, for this purpose, may
include branches or Affiliates of the respective Lender) for the various
Advances made by such Lender (including by designating a separate lending office
(or Affiliate) to act as such); provided that, for designations made after the
Closing Date to the extent such designation shall result in increased costs
under Section 2.09 in excess of those which would be charged in the absence of
the designation of a different lending office (including a different Affiliate
of the respective Lender), then the Borrower shall not be obligated to pay such
excess increased costs (although the Borrower, in accordance with and pursuant
to the other provisions of this Agreement, shall be obligated to pay the costs
which would apply in the absence of such designation and any subsequent
increased costs of the type described above resulting from changes after the
date of the respective designation). Each lending office and Affiliate of any
Lender designated as provided above shall, for all purposes of this Agreement,
be treated in the same manner as the respective Lender (and shall be entitled to
all indemnities and similar provisions in respect of its acting as such
hereunder) and any designation of a lending office pursuant to this Section 2.20
shall not affect the obligation of the Borrower to repay any Obligations in
accordance with the terms of this Agreement.
Section 2.21.
[Reserved]

Section 2.22.
[Reserved]

Section 2.23.
Recourse Against Certain Parties



53

--------------------------------------------------------------------------------




Notwithstanding any other provision of this Agreement, the obligations of the
Borrower under this Agreement from time to time or at any time are limited
recourse obligations of the Borrower (and not any of its Affiliates or any other
party) payable solely from the Collateral in accordance with the Priority of
Payments and, following realization of the Collateral, and application of the
proceeds thereof in accordance with the Priority of Payments and, subject to
Section 2.13, all obligations of and any claims against the Borrower hereunder
or in connection herewith after such realization shall be extinguished and shall
not thereafter revive. No recourse shall be had against any officer, director,
employee, shareholder, member, manager, agent, partner, principal or
incorporator of the Borrower or their respective successors or assigns for any
amounts payable under this Agreement. It is understood that the foregoing
provisions of this Section 2.23 shall not (i) prevent recourse to the Collateral
for the sums due or to become due under any security, instrument or agreement
which is part of the Collateral or (ii) constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by this Agreement until
such Collateral has been realized. It is further understood that the foregoing
provisions of this Section 2.23 shall not limit the right of any Person to name
the Borrower as a party defendant in any proceeding or in the exercise of any
other remedy under this Agreement, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against the Borrower.


ARTICLE III    CONDITIONS PRECEDENT
Section 3.01.
Conditions Precedent to Initial Advances

The obligation of each Lender to make its initial Advance hereunder shall be
subject to the conditions precedent that the Administrative Agent shall have
received on or before the Closing Date the following, each in form and substance
reasonably satisfactory to the Administrative Agent, the deliverables set forth
below or, as applicable, the events set forth below shall have occurred (or such
applicable conditions precedent have been waived by the Administrative Agent):
(a)    each of the Facility Documents duly executed and delivered by the parties
thereto, which shall each be in full force and effect;
(b)    true and complete copies certified by a Responsible Officer of the
Borrower of all Governmental Authorizations, Private Authorizations and
Governmental Filings, if any, required in connection with the transactions
contemplated by this Agreement and the other Facility Documents;
(c)    each of the representations and warranties of the Borrower contained in
the Facility Documents shall be true and correct as of the Closing Date (except
to the extent such representations and warranties expressly relate to any
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date);
(d)    one or more certificates of a Responsible Officer of each of the
Borrower, the Equityholder and the Collateral Manager certifying (i) as to its
Constituent Documents, (ii) that each of the representations and warranties are
true and correct as of the Closing Date (except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date), (iii) to its knowledge, that no Default or Event of Default has
occurred and is continuing, and (iv) as to the incumbency and specimen signature
of each of its Responsible Officers authorized to execute the Facility Documents
to which it is a party;
(e)    proper financing statements, in acceptable form for filing on the Closing
Date, under the UCC with the Secretary of State of the State of Delaware and any
other applicable filing office in any


54

--------------------------------------------------------------------------------




applicable jurisdiction that the Administrative Agent deems reasonably necessary
or desirable in order to perfect the interests in the Collateral contemplated by
this Agreement and such further instruments and such further actions that the
Administrative Agent deems reasonably necessary or desirable in order to
maintain and protect the Collateral Agent’s first-priority perfected security
interest in the Collateral;
(f)    legal opinions (addressed to each of the Secured Parties) of (i) U.S.
counsel to the Borrower, the Collateral Manager and the Equityholder, covering
customary corporate matters (including opinions regarding no conflict with
covered Laws and non-contravention with organizational documents and material
agreements, the Investment Company Act and the Volcker Rule (which, in the case
of the Volcker Rule, may be a memo in lieu of an opinion)), substantive
nonconsolidation of the Borrower with the Equityholder, perfection of the
Collateral Agent’s security interest in the Collateral and such other matters as
the Administrative Agent and its counsel shall reasonably request and (ii)
counsel to the Collateral Administrator, the Collateral Agent and the Custodian,
covering corporate and enforceability matters, and such other matters as the
Administrative Agent and its counsel shall reasonably request;
(g)    the Administrative Agent shall have received satisfactory evidence that
the Equityholder has deposited $15,000,000 into the Principal Collection Account
as an equity contribution to the Borrower;
(h)    since December 31, 2018, there shall have been no Material Adverse
Effect;
(i)    the Borrower shall not have any Indebtedness other than the Obligations;
(j)    all of the Covered Accounts shall have been established and shall be
subject to the Account Control Agreement;
(k)    evidence reasonably satisfactory to it that (i) all fees and (to the
extent invoiced at least two (2) Business Days prior to the Closing Date)
expenses due and owing to the Administrative Agent on or prior to the Closing
Date have been received or will be received contemporaneously with the Closing
Date; and (ii) (to the extent invoiced at least two (2) Business Days prior to
the Closing Date) the reasonable and documented fees and expenses of Cadwalader,
Wickersham & Taft LLP, counsel to the Administrative Agent, and of counsel to
the Custodian, the Securities Intermediary and the Collateral Administrator in
connection with the transactions contemplated hereby, shall have been paid by
the Borrower;
(l)    at least three (3) Business Days prior to the Closing Date, a Borrowing
Base Calculation Statement prepared as of a date reasonably prior to the Closing
Date;
(m)    evidence reasonably satisfactory to it that an amount equal to the
Unfunded Reserve Required Amount with respect to the Collateral Loans to be
acquired on the Closing Date shall have been deposited into the Unfunded Reserve
Account;
(n)    a solvency certificate reasonably satisfactory to it from an authorized
signatory of the Borrower and the Equityholder;
(o)    the Borrower (or the Collateral Manager on behalf of the Borrower) shall
have delivered to the Custodian all of the Loan Files for each Collateral Loan
owned by the Borrower at the address identified herein;
(p)    the Borrower shall have instructed all Obligors or, if applicable, the
administrative agents, on the Collateral Loans that all payments shall be made
directly to the Collection Account and all Collections


55

--------------------------------------------------------------------------------




received by the Borrower or its Affiliates with respect to the Collateral shall
be held in trust for the benefit of the Collateral Agent on behalf of the
Secured Parties;
(q)    sufficiently in advance of the Closing Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and Anti-Money Laundering Laws;
(r)    sufficiently in advance of (but in any event not less than three (3)
Business Days prior to) the Closing Date, a Beneficial Ownership Certification
in relation to the Borrower to the extent it qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation; and
(s)    such other approvals, documents, opinions, certificates, searches and
reports as the Administrative Agent may reasonably request.
Section 3.02.
Conditions Precedent to Subsequent Advances

The obligation of each Lender to make each Advance to be made by it on each
Borrowing Date shall be subject to the fulfillment (or waiver by the Required
Lenders) of the following conditions; provided that the conditions described in
clauses (c) and (d) (other than a Default or Event of Default described in
Section 6.01(i)) below need not be satisfied if the proceeds of the Borrowing
are used to fund Delayed Drawdown Collateral Loans or Revolving Collateral Loans
then owned by the Borrower or to fund the Unfunded Reserve Account to the extent
required under Section 8.05:
(a)    the Lenders and the Administrative Agent shall have received a Notice of
Borrowing with respect to such Advance (including the Borrowing Base Calculation
Statement attached thereto, all duly completed) delivered in accordance with
Section 2.02;
(b)    immediately after the making of such Advance on the applicable Borrowing
Date, each of the Coverage Tests shall be satisfied and the Collateral Quality
Test shall be satisfied, or if the Collateral Quality Test is not satisfied
prior to the making of such Advance, maintained or improved, (in each case, as
demonstrated on the Borrowing Base Calculation Statement attached to such Notice
of Borrowing and certified by a Responsible Officer of the Borrower (or the
Collateral Manager on behalf of the Borrower));
(c)    each of the representations and warranties of the Borrower contained in
the Facility Documents shall be true and correct in all material respects as of
such Borrowing Date (except to the extent such representations and warranties
expressly relate to any earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date as if made on such date);
(d)    no Default or Event of Default shall have occurred and be continuing at
the time of the making of such Advance or shall result upon the making of such
Advance (as demonstrated, with respect to Sections 6.01(n), on the Borrowing
Base Calculation Statement attached to the applicable Notice of Borrowing and
certified by a Responsible Officer of the Borrower (or the Collateral Manager on
behalf of the Borrower));
(e)    after the making of such Advances and the deposit of any portion thereof
into the Unfunded Reserve Account, the amount on deposit therein is at least
equal to the Unfunded Reserve Required Amount;
(f)    the Borrower (or the Collateral Manager on behalf of the Borrower) shall
have delivered to the Custodian all of the Loan Files for each Collateral Loan
owned by the Borrower at any time during the term of this Agreement at the
address identified herein; and


56

--------------------------------------------------------------------------------




(g)    unless there has been no material change to the Beneficial Ownership
Certification previously provided by the Borrower, such Borrower, to the extent
it then qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, shall have delivered to Administrative Agent an updated Beneficial
Ownership Certification at least three (3) Business Days prior to any Advance.
ARTICLE IV    REPRESENTATIONS AND WARRANTIES
Section 4.01.
Representations and Warranties of the Borrower

The Borrower represents and warrants to each of the Secured Parties on and as of
the Closing Date and each Measurement Date, as follows:
(a)    Due Organization; Power and Authority. The Borrower is a limited
liability company formed under the Laws of the State of Delaware, with full
power and authority to own and operate its assets and properties (and has duly
authorized such grant by all necessary action and the execution, delivery and
performance of this Agreement and the other Facility Documents to which it is a
party have been duly authorized by it by all necessary action) and to conduct
the business in which it is now engaged and to execute and deliver and perform
its obligations under this Agreement and the other Facility Documents to which
it is a party.
(b)    Due Qualification and Good Standing. The Borrower is validly existing and
in good standing under the Laws of its jurisdiction of organization. The
Borrower is duly qualified to do business and, to the extent applicable, is in
good standing in each other jurisdiction in which the nature of its business,
assets and properties, including the performance of its obligations under this
Agreement, the other Facility Documents to which it is a party and its
Constituent Documents, requires such qualification, except where the failure to
be so qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.
(c)    Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability. The execution and delivery by the Borrower of, and the
performance of its obligations under the Facility Documents to which it is a
party and the other instruments, certificates and agreements contemplated
thereby are within its powers and have been duly authorized by all requisite
action by it and have been duly executed and delivered by it and constitute its
legal, valid and binding obligations enforceable against it in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting creditors’ rights generally or general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(d)    Non-Contravention. None of the execution and delivery by the Borrower of
this Agreement or the other Facility Documents to which it is a party, the
Borrowings or the pledge of the Collateral hereunder, the consummation of the
transactions herein or therein contemplated, or compliance by it with the terms,
conditions and provisions hereof or thereof, will (i) conflict with, or result
in a breach or violation of, or constitute a default under its Constituent
Documents, (ii) conflict with or contravene (A) any Applicable Law, (B) any
material indenture, agreement or other contractual restriction binding on or
affecting it or any of its assets, including any Related Document, or (C) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
any of its assets or properties or (iii) result in a breach or violation of,
constitute a default under, or permit the acceleration of any obligation or
liability in, any material contractual obligation or any material agreement or
document to which it is a party or by which it or any of its assets are bound
(or to which any such obligation, agreement or document relates).


57

--------------------------------------------------------------------------------




(e)    Governmental Authorizations; Private Authorizations; Governmental
Filings. The Borrower has obtained, maintained and kept in full force and effect
all Governmental Authorizations and Private Authorizations which are necessary
for it to properly carry out its business, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, and has made
all material Governmental Filings necessary for the execution and delivery by it
of the Facility Documents to which it is a party, the Borrowings by the Borrower
under this Agreement, the pledge of the Collateral by the Borrower under this
Agreement and the performance by the Borrower of its obligations under this
Agreement and the other Facility Documents to which it is a party, and no
material Governmental Authorization, Private Authorization or Governmental
Filing which has not been obtained or made is required to be obtained or made by
it in connection with the execution and delivery by it of any Facility Document
to which it is a party, the Borrowings by the Borrower under this Agreement, the
pledge of the Collateral by the Borrower under this Agreement or the performance
of its obligations under this Agreement and the other Facility Documents to
which it is a party.
(f)    Compliance with Agreements, Laws, Etc. The Borrower has duly observed and
complied with all Applicable Laws relating to the conduct of its business and
its assets, except where the failure to so observe or comply would not
reasonably be expected to have a Material Adverse Effect. The Borrower has
preserved and kept in full force and effect its legal existence. The Borrower
has preserved and kept in full force and effect its rights, privileges,
qualifications and franchises, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.
(g)    Sanctions; Anti-Corruption Laws; and Anti-Money Laundering Laws. Neither
the Borrower nor any of its Subsidiaries or, to the Borrower’s actual knowledge,
their respective Related Parties is a Sanctioned Person or is under
investigation for an alleged breach of Sanctions by a Governmental Authority
that enforces Sanctions. The Borrower and its Subsidiaries are in compliance in
all material respects with Anti-Corruption and Anti-Money Laundering Laws. The
Borrower will notify the Lender and Administrative Agent in writing not more
than one (1) Business Day after becoming aware of any breach of this Section
4.01(g).
(h)    Location. The Borrower’s office in which the Borrower maintains its
corporate books and records is located at the address for notices to the
Borrower as set forth on Schedule 8 (as such location may change from time to
time as notified to the Administrative Agent in accordance with Section 12.02).
The Borrower’s jurisdiction of registration and organization is the jurisdiction
referred to in Section 4.01(a).
(i)    Investment Company Act. Neither the Borrower nor the pool of Collateral
is required to register as an “investment company” under the Investment Company
Act.
(j)    Volcker Rule. The transactions contemplated by this Agreement and the
other Facility Documents do not result in the Lenders holding an “ownership
interest” in a “covered fund” for purposes of the Volcker Rule.
(k)    Taxes. The Borrower has filed all U.S. federal, state and local income
Tax returns and all other material Tax returns which are required to be filed by
it, if any, and has paid all U.S. federal, state and local income Taxes and all
other material Taxes shown to be due and payable on such returns, if any, or
pursuant to any assessment received by any such Person other than any such
taxes, assessments or charges that are being contested in good faith by
appropriate proceedings and for which appropriate reserves in accordance with
GAAP have been established.


58

--------------------------------------------------------------------------------




(l)    ERISA. Neither (i) the Borrower nor (ii) any member of its ERISA Group
has, or during the past six (6) years had, any liability or obligation with
respect to any Plan or Multiemployer Plan, except as would not constitute a
Material Adverse Effect.
(m)    Plan Assets. The assets of the Borrower are not treated as “plan assets”
within the meaning of the Plan Assets Regulation and the Collateral is not
deemed to be “plan assets” within the meaning of the Plan Assets Regulation. The
execution, delivery, and performance of this Agreement and the other Facility
Documents by the Borrower and the borrowing and repayment of amounts under this
Agreement do not and will not constitute a Prohibited Transaction.
(n)    Solvency. After giving effect to each Advance hereunder, and the
disbursement of the proceeds of such Advance, the Borrower is and will be
Solvent.
(o)    Material Adverse Effect. Since its date of the last audited consolidated
financial statements delivered pursuant to Section 5.01(d)(i), no event or
condition has occurred with respect to the Borrower that constitutes a Material
Adverse Effect.
(p)    Compliance. The Borrower has complied in all material respects with its
Constituent Documents and the activities described in Section 5.05 hereof.
(q)    Exchange Act Compliance; Regulations T, U and X; Margin Regulations. None
of the transactions contemplated herein or in the other Facility Documents
(including, without limitation, the use of the proceeds from the transfer of the
Collateral) will violate or result in a violation of Regulations T, U and X of
the Board of Governors of the Federal Reserve System. The Borrower does not own
or intend to carry or purchase, and no proceeds from the Advances will be used
to carry or purchase, any “margin stock” within the meaning of Regulation U or
to extend “purpose credit” within the meaning of Regulation U.
(r)    No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of any Responsible Officer of the Borrower, threatened
against it, before any Official Body having jurisdiction over it or its
properties (i) asserting the invalidity of any of the Facility Documents, (ii)
seeking to prevent the making of the Advances or the consummation of any of the
transactions contemplated by the Facility Documents or (iii) seeking any
determination or ruling that would reasonably be expected to have a Material
Adverse Effect.
(s)    Bulk Sales. The grant of the security interest in the Collateral by the
Borrower to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement, and the execution, delivery and performance of this
Agreement and the other Facility Documents, is in the ordinary course of
business for the Borrower and is not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction.
(t)    Collateral. Except as otherwise expressly permitted or required by the
terms of this Agreement, no item of Collateral has been sold, transferred,
assigned or pledged by the Borrower to any Person.
(u)    Indebtedness. The Borrower has no Indebtedness, other than (a)
Indebtedness incurred under the terms of the Facility Documents and (b)
Indebtedness incurred pursuant to certain ordinary business expenses arising
pursuant to the transactions contemplated by this Agreement and the other
Facility Documents.


59

--------------------------------------------------------------------------------




(v)    Collections. The Borrower acknowledges that (a) all Obligors (and related
agents) have been directed to make all payments directly to the Collection
Account and (b) all Collections received by it or its Affiliates with respect to
the Collateral pledged hereunder are held and shall be held in trust for the
benefit of the Collateral Agent, on behalf of the Secured Parties until
deposited into the appropriate Collection Account in accordance with this
Agreement.
(w)    No Fraud. To the actual knowledge of any Responsible Officer of the
Borrower, each Collateral Loan was originated without any fraud or
misrepresentation on the part of any party thereto.
(x)    Broker/Dealer. The Borrower is not a broker/dealer or subject to the
Securities Investor Protection Act of 1970, as amended.
(y)    Ordinary Course. Each repayment of principal or interest in respect of
the Advances under this Agreement shall be (x) in payment of a debt incurred by
the Borrower in the ordinary course of business or financial affairs of the
Borrower and (y) made in the ordinary course of business or financial affairs
between the Borrower and the Lenders.
(z)    Subsidiaries; Capitalization. The Borrower has no Subsidiaries. The
Borrower has issued no membership or other equity interests other than the
Capital Stock.
(aa)    Beneficial Ownership Certification. The information included in the
Beneficial Ownership Certification, if any, is true and correct in all respects.
Section 4.02.
Additional Representations and Warranties of the Borrower

The Borrower represents and warrants to each of the Secured Parties on and as of
the Closing Date and each Measurement Date, as follows:
(a)    Information. Each Notice of Borrowing, each Monthly Report, each
Borrowing Base Calculation Statement, each Payment Date Report and all other
written information, reports, certificates and statements furnished by or on
behalf of the Borrower to any Secured Party for purposes of or in connection
with this Agreement, the other Facility Documents or the transactions
contemplated hereby or thereby is true, complete and correct in all material
respects (or, with respect to information received from an Obligor or other
third party, is true and correct in all material respects to the actual
knowledge of the Borrower) as of the date such information is stated or
certified. All Collateral Loans included as Eligible Collateral Loans in the
most recent calculation of the Coverage Tests required to be determined
hereunder were Eligible Collateral Loans as of the date of such calculation and
any other information contained in each Notice of Borrowing is an accurate and
complete in all material respects listing of all the Collateral Loans contained
in the Collateral as of the related date such Collateral Loan was included in
the Collateral and the information contained therein with respect to the
identity of such item of Collateral and the amounts owing thereunder is true and
correct in all material respects as of the related date such Collateral Loan was
included in the Collateral.
(b)    Representations Relating to the Collateral.
(i)    The Borrower owns and has legal, marketable and beneficial title to all
Collateral Loans and other Collateral free and clear of any Lien or claim of any
Person, other than Permitted Liens;


60

--------------------------------------------------------------------------------




(ii)    the Borrower has acquired its ownership in the Collateral Loans and
other Collateral in good faith without notice of any adverse claim, other than
Permitted Liens;
(iii)    other than Permitted Liens, the Borrower has not pledged, assigned or
sold (except as otherwise permitted under the Facility Documents), granted a
security interest in, or otherwise conveyed (except as otherwise permitted under
the Facility Documents) any of the Collateral;
(iv)    the Borrower has full right to grant a security interest in and assign
and pledge the Collateral to the Collateral Agent for the benefit of the Secured
Parties (and has duly authorized such grant by all necessary action and the
execution, delivery and performance of this Agreement and the other Facility
Documents to which it is a party have been duly authorized by it by all
necessary action);
(v)    other than the security interest granted to the Collateral Agent for the
benefit of the Secured Parties pursuant to this Agreement, the Borrower has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Collateral; the Borrower has not authorized the filing of and is not
aware of any financing statements or any equivalent filing in any applicable
jurisdiction against the Borrower that include a description of collateral
covering the Collateral other than any financing statement or any equivalent
filing in any applicable jurisdiction relating to the security interest granted
to the Collateral Agent hereunder; and the Borrower is not aware of any
judgment, PBGC liens or Tax lien filings against the Borrower or any of its
assets;
(vi)    the Collateral constitutes Money, Cash, accounts (as defined in Section
9‑102(a)(2) of the UCC), Instruments, general intangibles (as defined in Section
9‑102(a)(42) of the UCC), Uncertificated Securities, Certificated Securities or
security entitlements to financial assets resulting from the crediting of
financial assets to a “securities account” (as defined in Section 8-501(a) of
the UCC) or supporting obligations;
(vii)    all Covered Accounts constitute “securities accounts” under Section
8‑501(a) of the UCC or “deposit accounts” as defined in Section 9-102 of the
UCC;
(viii)    this Agreement creates a valid, continuing and, upon Delivery of
Collateral, execution of the Account Control Agreement, filing of the financing
statements referenced in clause (xi) below, perfected security interest (as
defined in Section 1-201(35) of the UCC) in the Collateral in favor of the
Collateral Agent, for the benefit and security of the Secured Parties, which
security interest is prior to all other Liens and claims (other than Permitted
Liens) and is enforceable as such against creditors of and purchasers from the
Borrower, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting
creditors’ rights generally or general principles of equity, regardless of
whether considered in a proceeding in equity or at law;
(ix)    the Borrower has received all consents and approvals required by the
terms of the Related Documents in respect of such Collateral to the pledge
hereunder to the Collateral Agent of its interest and rights in such Collateral;
(x)    with respect to the Collateral that constitutes Security Entitlements:
(A)    all such Collateral has been and will have been credited to the
applicable Covered Account;


61

--------------------------------------------------------------------------------




(B)    the Securities Intermediary for each Covered Account has agreed to treat
all assets credited to the Covered Accounts as Financial Assets; and
(C)    either (x) the Borrower has caused or will have caused, on or prior to
the Closing Date, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under Applicable Law in
order to perfect the security interest in the Collateral granted to the
Collateral Agent, for the benefit and security of the Secured Parties, hereunder
(which the Borrower hereby agrees may be an “all asset” filing) or (y)(A) the
Borrower has delivered to the Collateral Agent a fully executed Account Control
Agreement pursuant to which the Securities Intermediary has agreed to comply
with all instructions originated by the Collateral Agent relating to the Covered
Accounts without further consent of the Borrower or (B) the Borrower has taken
all steps necessary to cause the Securities Intermediary to identify in its
records the Collateral Agent as the Person having a Security Entitlement against
the Securities Intermediary in each of the Covered Accounts; and
(xi)    with respect to Collateral that constitutes accounts or general
intangibles, the Borrower has caused or will have caused, on or prior to or
promptly after the Closing Date, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
granted to the Collateral Agent, for the benefit and security of the Secured
Parties, hereunder (which the Borrower hereby agrees may be an “all asset”
filing).
(c)    Value Given. The Borrower has acquired each Collateral Loan in the
ordinary course of its business and has given fair consideration and reasonably
equivalent value to the seller of each Collateral Loan in exchange for the
purchase of each such Collateral Loan. No such transfer has been made for or on
account of an antecedent debt owed by the Borrower to such seller and no such
transfer is or may be voidable or subject to avoidance under any section of the
Bankruptcy Code.
Section 4.03.
Representations and Warranties of the Equityholder and the Collateral Manager

The Collateral Manager and the Equityholder, as applicable, each represents and
warrants to each of the Secured Parties on and as of the Closing Date and each
Borrowing Date, as follows:
(a)    Due Organization. It is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of formation, with full power and
authority to own and operate its assets and properties, conduct the business in
which it is now engaged and to execute and deliver and perform its obligations
under this Agreement and the other Facility Documents to which it is a party.
(b)    Due Qualification and Good Standing. It is duly qualified to do business
and, to the extent applicable, is in good standing in each other jurisdiction in
which the nature of its business, assets and properties, including the
performance of its obligations under this Agreement, the other Facility
Documents to which it is a party and its Constituent Documents, requires such
qualification, except where the failure to be so qualified or in good standing
would not reasonably be expected to have a Material Adverse Effect.
(c)    Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability. The execution and delivery by it, and the performance of its
obligations under the Facility Documents to which it is a party and the other
instruments, certificates and agreements contemplated thereby, are within its
powers and have been duly authorized by all requisite action by it and have been
duly executed and delivered by it


62

--------------------------------------------------------------------------------




and constitute its legal, valid and binding obligations enforceable against it
in accordance with their respective terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws affecting creditors’ rights generally or general principles
of equity, regardless of whether considered in a proceeding in equity or at law.
(d)    Non-Contravention. None of the execution and delivery by it of this
Agreement or the other Facility Documents to which it is a party, the
consummation of the transactions herein or therein contemplated, or compliance
by it with the terms, conditions and provisions hereof or thereof, will (i)
conflict with, or result in a breach or violation of, or constitute a default
under its Constituent Documents, (ii) conflict with or contravene (A) any
Applicable Law, (B) any indenture, agreement or other contractual restriction
binding on or affecting it or any of its assets, including any Related Document,
or (C) any order, writ, judgment, award, injunction or decree binding on or
affecting it or any of its assets or properties or (iii) result in a breach or
violation of, or constitute a default under, or permit the acceleration of any
obligation or liability in any contractual obligation or any agreement or
document to which it is a party or by which it or any of its assets are bound
(or to which any such obligation, agreement or document relates), except in the
case of clause (iii) above, where such conflicts, breaches, violations or
defaults would not reasonably be expected to have a Material Adverse Effect.
(e)    Governmental Authorizations; Private Authorizations; Governmental
Filings. It has obtained, maintained and kept in full force and effect all
Governmental Authorizations and Private Authorizations which are necessary for
it to properly carry out its business, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect, and made all
material Governmental Filings necessary for the execution and delivery by it of
the Facility Documents to which it is a party, and the performance by it of its
obligations under this Agreement and the other Facility Documents to which it is
a party, and no material Governmental Authorization, Private Authorization or
Governmental Filing which has not been obtained or made is required to be
obtained or made by it in connection with the execution and delivery by it of
any Facility Document to which it is a party or the performance of its
obligations under this Agreement and the other Facility Documents to which it is
a party.
(f)    Compliance with Agreements, Laws, Etc. It has duly observed and complied
with all Applicable Laws relating to the conduct of its business and its assets,
except where the failure to so observe or comply would not reasonably be
expected to have a Material Adverse Effect. It has preserved and kept in full
force and effect its legal existence. It has preserved and kept in full force
and effect its rights, privileges, qualifications and franchises, except where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
(g)    Sanctions; Anti-Corruption Laws; and Anti-Money Laundering Laws. Neither
it nor any of its Affiliates is a Sanctioned Person or is under investigation
for an alleged breach of Sanctions by a Governmental Authority that enforces
Sanctions. It is in compliance with Anti-Corruption and Anti-Money Laundering
Laws.
(h)    [Reserved].
(i)    Eligibility. Each Collateral Loan included in a Monthly Report or a
Borrowing Base Calculation Statement required to be delivered by it under this
Agreement as an Eligible Collateral Loan was, in fact, an Eligible Collateral
Loan at such time.
Section 4.04.
Representations and Warranties of the Collateral Agent, Custodian and Collateral
Administrator.



63

--------------------------------------------------------------------------------




Each of the Collateral Agent, the Custodian and the Collateral Administrator
represents and warrants in its individual capacity and as Collateral Agent,
Custodian or Collateral Administrator, as applicable, as follows (and any
successor Collateral Agent, Custodian or Collateral Administrator appointed in
accordance with this Agreement represents and warrants as follows in its
individual capacity and as Collateral Agent, Custodian or Collateral
Administrator, as applicable):
(a)    Organization and Corporate Power. (i) The Collateral Agent and Custodian
is a duly organized and validly existing national banking association in good
standing under the laws of the United States and (ii) the Collateral
Administrator is a duly organized and validly limited partnership in good
standing under the laws of the State of Texas. Each of the Collateral Agent,
Custodian and the Collateral Administrator has full power, authority and legal
right to execute, deliver and perform its obligations as Collateral Agent,
Custodian or Collateral Administrator, as applicable, under this Agreement.
(b)    Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association or partnership action, as applicable, on its part,
either in its individual capacity or as Collateral Agent, Custodian or
Collateral Administrator, as the case may be.
(c)    No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which it is a party or by which it or any of its
property is bound.
(d)    No Violation. Its execution and delivery of this Agreement, its
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.
(e)    All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the
Collateral Agent, the Custodian or the Collateral Administrator required in
connection with the execution and delivery of this Agreement, the performance by
the Collateral Agent, the Custodian or the Collateral Administrator, as
applicable, of the transactions contemplated hereby and the fulfillment by the
Collateral Agent, the Custodian or the Collateral Administrator, as applicable,
of the terms hereof have been obtained.
(f)    Validity, etc. This Agreement constitutes the legal, valid and binding
obligation of the Collateral Agent, the Custodian or the Collateral
Administrator, as applicable, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable insolvency
Laws or general principles of equity (whether considered in a suit at law or in
equity).
ARTICLE V    COVENANTS
Section 5.01.
Affirmative Covenants of the Borrower

The Borrower covenants and agrees that, until the Final Maturity Date (and
thereafter until the date that all Obligations, other than contingent
indemnification and reimbursement obligations for which no claim has been
asserted, have been Paid in Full):
(a)    Compliance with Agreements, Laws, Etc. It shall (i) duly observe and
comply in all material respects with all Applicable Laws relative to the conduct
of its business or to its assets, (ii) preserve and


64

--------------------------------------------------------------------------------




keep in full force and effect its legal existence, (iii) preserve and keep in
full force and effect its rights, privileges, qualifications and franchises,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect, (iv) comply with the terms and conditions of each
Facility Document to which it is a party, its Constituent Documents and, except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect, each Related Document to which it is a party and (v)
obtain, maintain and keep in full force and effect all Governmental
Authorizations, Private Authorizations and Governmental Filings which are
necessary or appropriate to properly carry out its business and the transactions
contemplated to be performed by it under the Facility Documents to which it is a
party, its Constituent Documents and, except where the failure to do so would
not reasonably be expected to result in a Material Adverse Effect, the Related
Documents to which it is a party.
(b)    Enforcement.
(i)    It shall not take any action that would release any Obligor from any of
such Obligor’s covenants or obligations under any instrument or agreement
included in the Collateral, except in the case of (A) repayment of Collateral
Loans, (B) subject to the terms of this Agreement (including Section 5.02
hereof), (1) amendments, consents, waivers and other modifications of Collateral
Loans in accordance with the Collateral Management Standard and (2) actions
taken in connection with the work out or restructuring of any Collateral Loan in
accordance with the provisions hereof, and (C) other actions by the Collateral
Manager required hereby or otherwise to the extent not prohibited by, or in
conflict with, this Agreement.
(ii)    It will not, without the prior written consent of the Administrative
Agent and the Required Lenders, contract with other Persons (other than the
Collateral Manager, OFS Capital Management, LLC, CIM Capital IC Management, LLC,
CIM Real Estate Finance Trust, Inc. and the Collateral Administrator) for the
performance of actions and obligations to be performed by the Borrower or the
Collateral Manager hereunder. Notwithstanding any such arrangement, the Borrower
shall remain primarily liable with respect thereto. The Borrower will promptly
perform, and use commercially reasonable efforts to cause the Collateral Manager
to perform, all of their obligations and agreements contained in this Agreement
or any other Facility Document to which such Person is a party.
(c)    Further Assurances. It shall promptly upon the reasonable request of the
Required Lenders (through the Administrative Agent), at the Borrower’s expense,
execute and deliver such further instruments and take such further action in
order to maintain and protect the Collateral Agent’s first-priority perfected
security interest in the Collateral pledged by the Borrower for the benefit of
the Secured Parties free and clear of any Liens (other than Permitted Liens). At
the reasonable request of the Required Lenders (through the Administrative
Agent), the Borrower shall promptly take, at the Borrower’s expense, such
further action in order to establish and protect the rights, interests and
remedies created or intended to be created under this Agreement in favor of the
Secured Parties in the Collateral, including all actions which are necessary to
(x) enable the Secured Parties to enforce their rights and remedies under this
Agreement and the other Facility Documents, and (y) effectuate the intent and
purpose of, and to carry out the terms of, the Facility Documents.
(d)    Financial Statements; Other Information. It shall provide to the
Administrative Agent:
(i)    within 120 days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ending 2019), an annual report of the
Equityholder Parent containing an audited consolidated statement of assets and
liabilities as of the end of such fiscal year, and audited


65

--------------------------------------------------------------------------------




consolidated statements of operations, changes in net assets and cash flows, for
the year then ended, prepared in accordance with GAAP, each reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit), to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Equityholder Parent and its
consolidated Subsidiaries on a consolidated basis; provided that (a) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of the Borrower from the Equityholder and the Equityholder Parent
and to indicate that the Borrower’s assets and credit are not available to
satisfy the debts and other obligations of the Equityholder, the Equityholder
Parent or any other Person and (b) such assets shall also be listed on the
Borrower’s own separate balance sheet;
(ii)    within 60 days after the end of each of the first three quarters of each
fiscal year of the Borrower, an unaudited financial report of the Equityholder
Parent containing a consolidated statement of assets and liabilities,
consolidated statements of operations, changes in net assets, and cash flows,
and a market value report regarding the Borrower’s investments, in each case for
the period then ended, all certified by one of its senior financial officers as
presenting fairly in all material respects the financial condition and results
of operations of the Equityholder Parent and its consolidated Subsidiaries
(including the Borrower) on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(iii)    within five (5) Business Days after a Responsible Officer of the
Borrower obtains actual knowledge of the occurrence and continuance of any (A)
Default, or (B) Event of Default, a certificate of a Responsible Officer of the
Borrower setting forth the details thereof and the action which the Borrower or
the Collateral Manager is taking or proposes to take with respect thereto;
(iv)    to the extent available to the Collateral Manager (on behalf of the
Borrower) pursuant to the Related Documents (provided that, upon the request of
the Administrative Agent, the Collateral Manager shall request such information
and use commercially reasonable efforts to obtain the same), on or prior to the
date the Borrower acquires a Collateral Loan, audited financial statements of
the related Obligor for the three (3) year period most recently ended with
respect to the related Obligor;
(v)    if requested by the Administrative Agent and to the extent available to
the Collateral Manager (on behalf of the Borrower) pursuant to the Related
Documents, the annual audited financial statements with respect to each Obligor
and the financial reporting packages delivered by such Obligor pursuant to the
applicable Related Documents, which delivery shall be made promptly upon the
Administrative Agent’s request;
(vi)    to the extent available to the Collateral Manager (on behalf of the
Borrower) pursuant to the Related Documents, copies of any amendment,
restatement, supplement, waiver or other modification to the Related Documents
of any Collateral Loan within ten (10) Business Days following the effectiveness
of such amendment, restatement, supplement, waiver or other modification;
(vii)    reserved;
(viii)    reserved;


66

--------------------------------------------------------------------------------




(ix)    on (A) if no Borrowing Base Value Event has occurred, each Measurement
Date or (B) after the occurrence of a Borrowing Base Value Event, each Business
Day, a Borrowing Base Calculation Statement;
(x)    if requested by the Administrative Agent, copies of the underwriting and
credit memos prepared by the Collateral Manager with respect to each Collateral
Loan and copies of any updates or amendments thereto;
(xi)    to the extent reasonably available, financial reporting packages with
respect to each Obligor including (A) each Obligor’s (1) legal name and address,
(2) jurisdiction, (3) tax identification number, (4) audited financial
statements delivered under clause (iv) above, (5) if requested by the
Administrative Agent, any internal credit memos produced by the Collateral
Manager and (6) if requested by the Administrative Agent, company forecasts
including plans related to capital expenditures, if available to the Collateral
Manager and (B) such other information as any Lender may reasonably require for
regulatory purposes relating to the Collateral Loans or the transactions
contemplated hereby and so notified in writing the Borrower and the Collateral
Manager (including, without limitation, the Collateral Manager’s internal rating
of such obligor);
(xii)    within five (5) Business Days after request therefor, such additional
information regarding the Borrower’s financial position or business and the
Collateral (including reasonably detailed calculations of the existence of a
Borrowing Base Deficiency or noncompliance with the Collateral Quality Test,
Equity Coverage Test, Minimum Equity Test or any Concentration Limitation) as
the Administrative Agent may request;
(xiii)    within five (5) Business Days after a Responsible Officer of the
Borrower, the Equityholder, or the Collateral Manager obtains actual knowledge
thereof, notice of any material action, suit, proceeding, dispute, offset,
deduction, defense or counterclaim with respect to (x) the Borrower, the
Equityholder, or the Collateral Manager or (y) any Collateral that (A) is
asserted by an Obligor with respect to such Obligor’s obligations under any
Related Document with respect to any Collateral (or portion thereof) or (B)
could reasonably be expected to have a Material Adverse Effect;
(xiv)    within five (5) Business Days after a Responsible Officer of the
Borrower, the Equityholder, or the Collateral Manager obtains actual knowledge
thereof, notice of the occurrence of any ERISA Event that would reasonably be
expected to have a Material Adverse Effect and copies of any communications with
all Governmental Authorities or any Multiemployer Plan with respect to such
ERISA Event;
(xv)    within five (5) Business Days after a Responsible Officer of the
Borrower, the Equityholder, or the Collateral Manager obtains actual knowledge
thereof, notice of any Insolvency Event related to any Obligor;
(xvi)    within five (5) Business Days after a Responsible Officer of the
Borrower, the Equityholder, or the Collateral Manager obtains actual knowledge
thereof, notice of a default in any payment required under any Related Document;
(xvii)    on each Business Day, a cash flow and position report of the Borrower;
and
(xviii)    on each trade date with respect to a Collateral Loan, a trade
blotter.


67

--------------------------------------------------------------------------------




Notwithstanding the foregoing, the requirement to deliver financial statements
set forth in Section 5.01(d)(i) and Section 5.01(d)(ii) will be satisfied at any
such time as such financial statements are appropriately filed with the SEC, if
applicable.
(e)    Access to Records and Documents. It shall permit the Administrative Agent
(or any Person designated by the Administrative Agent, subject to delivery of
standard confidentiality agreements) to, upon reasonable advance notice and
during normal business hours, visit and inspect and make copies thereof at
reasonable intervals (i) its books, records and accounts relating to its
business, financial condition, operations, assets and its performance under the
Facility Documents and the Related Documents and to discuss the foregoing with
its and such Person’s officers, partners, employees and accountants, and (ii)
all of its Related Documents, in each case as often as the Administrative Agent
may reasonably request; provided that so long as no Event of Default has
occurred, the Borrower shall be responsible for all costs and expenses for only
one such visit per fiscal year by the Administrative Agent or its designees;
provided, further, that an officer or employee of the Borrower or the Collateral
Manager shall have the opportunity to be present at any discussion between the
Administrative Agent, any Lender or any other Person designated by the
Administrative Agent, on the one hand, and the Borrower’s accountants, on the
other hand. Any Lender shall be permitted to accompany the Administrative Agent
in such visit.
(f)    Use of Proceeds. It shall use the proceeds of each Advance made hereunder
solely:
(i)    to fund or pay the purchase price (in a manner that shall constitute
valid and true sales for consideration (and not merely a pledge of such assets
for security purposes)) of Eligible Collateral Loans or Eligible Investments
owned or acquired by the Borrower in accordance with the terms and conditions
set forth herein;
(ii)    to fund additional extensions of credit under Delayed Drawdown
Collateral Loans and Revolving Collateral Loans held by the Borrower, in each
case in accordance with the terms of this Agreement;
(iii)    to fund the Unfunded Reserve Account on or prior to the Commitment
Termination Date to the extent the Unfunded Reserve Account is required to be
funded pursuant to Section 8.05 (and the Borrower shall submit a Notice of
Borrowing for a Borrowing Date falling no more than five and no less than one
Business Day prior to the Commitment Termination Date with a Requested Amount
sufficient to fully fund the Unfunded Reserve Account to the extent required
under Section 8.05); or
(iv)    to make Restricted Payments pursuant to Section 5.02(r).
Without limiting the foregoing, it shall use the proceeds of each Advance in a
manner that does not, directly or indirectly, violate any provision of its
Constituent Documents or any Applicable Law, including Regulation T, Regulation
U and Regulation X. Further, the Borrower shall not use the proceeds of any
Advance in a manner that would cause such credit extension to become a “covered
transaction” as defined in Section 23A of the Federal Reserve Act (12 U.S.C. §
371c) and Regulation W (12 C.F.R. Part 223), including any transaction where the
proceeds of any Advance are used for the benefit of, or transferred to, an
“affiliate” (as defined in Regulation) of a Lender.
(g)    Information and Reports. Each Notice of Borrowing, each Monthly Report,
each Borrowing Base Calculation Statement, each Payment Date Report and all
other written information, reports, certificates and statements furnished by or
on behalf of the Borrower to any Secured Party for purposes of or in connection
with this Agreement, the other Facility Documents or the transactions
contemplated hereby or thereby shall


68

--------------------------------------------------------------------------------




be true, complete and correct in all material respects as of the date such
information is stated or certified and the delivery by or on behalf of the
Borrower of any such Notice of Borrowing, Monthly Report, Borrowing Base
Calculation Statement, Payment Date Report or other written information,
reports, certificates and statements shall be deemed to be a representation and
warranty by the Borrower that such information is true, complete and correct in
all material respects as of the date such information is stated or certified
(or, with respect to information received from an Obligor, is true and correct
to the actual knowledge of the Borrower).
(h)    No Other Business. The Borrower shall not engage in any business or
activity other than (i) borrowing Advances pursuant to this Agreement, funding,
acquiring, owning, holding, administering, selling, enforcing, lending,
exchanging, redeeming, pledging, contracting for the management of and otherwise
dealing with Collateral Loans, Eligible Investments and the Collateral in
connection therewith and entering into the Facility Documents, any applicable
Related Documents and any other agreement contemplated by this Agreement and
(ii) other activities that are incidental to the activities specified in clause
(i).
(i)    Tax Matters.
(i)    The Borrower shall (and each Lender hereby agrees to) treat the Advances
and any Notes as debt for U.S. federal income tax purposes and will take no
contrary position, unless otherwise required pursuant to a closing agreement
with the U.S. Internal Revenue Service or a non-appealable judgment of a court
of competent jurisdiction.
(ii)    For U.S. federal income tax purposes, the Borrower shall (A) treat
itself either (1) as a disregarded entity, for so long as it has a single equity
owner for U.S. federal income tax purposes or (2) as a partnership in all other
cases and (B) shall not make an election or permit any other action that would
cause itself to be treated as a corporation for U.S. federal income tax
purposes.
(iii)    The Borrower shall pay and discharge when due all taxes, assessments,
and governmental charges or levies imposed on it or on its income or profits or
any of its property, except for any such tax, assessment, charge, or levy the
payment of which is being contested in good faith and by proper proceedings and
against which adequate reserves are being maintained or to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
Notwithstanding any contrary agreement or understanding, the Equityholder, the
Borrower, the Agents, the Collateral Administrator, the Custodian, the
Securities Intermediary and the Lenders (and each of their respective employees,
representatives or other agents) may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to them relating to such tax treatment
and tax structure. The foregoing provision shall apply from the beginning of
discussions between the parties. For this purpose, the tax treatment of a
transaction is the purported or claimed U.S. tax treatment of the transaction
under applicable U.S. federal, state or local Law, and the tax structure of a
transaction is any fact that may be relevant to understanding the purported or
claimed U.S. tax treatment of the transaction under applicable U.S. federal,
state or local Law.
(j)    Collections. (i) The Borrower (or the Collateral Manager on its behalf)
shall direct any agent or administrative agent for any Collateral Loan to remit
all payments and collections with respect to such Collateral Loan and, if
applicable, to direct the Obligor with respect to such Collateral Loan to remit
all such payments and collections with respect to such Collateral Loan directly
to the Collection Account and (ii) the Borrower shall transfer, or cause to be
transferred, all Collections to the appropriate Collection Account by


69

--------------------------------------------------------------------------------




the close of business on the second (2nd) Business Day following the date such
Collections are received by the Borrower, the Equityholder, the Collateral
Manager or any of their respective Affiliates.
(k)    Priority of Payments. The Borrower shall instruct in writing (or cause
the Collateral Manager to instruct in writing) the Collateral Agent to apply all
Interest Proceeds and Principal Proceeds solely in accordance with the Priority
of Payments and the other provisions of this Agreement.
(l)    Maintenance of Office or Agency. The Borrower hereby appoints CT
Corporation, with an office currently located at 111 Eighth Avenue, New York, NY
10011, as agent upon whom process or demands may be served in any action arising
out of or based on this Agreement or the transactions contemplated hereby.
(m)    Sanctions; Anti-Corruption Laws; and Anti-Money Laundering Laws. The
Borrower shall comply with Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws in all material respects and shall maintain policies and
procedures reasonably designed to ensure compliance therewith. The Borrower
shall ensure that it does not use the proceeds of or fund the repayment of any
Advance in violation of Sanctions, Anti-Corruption Laws or Anti-Money Laundering
Laws.
(n)    Further Assurances. The Borrower shall deliver all such further
instruments and take all such further actions that the Administrative Agent
deems reasonably necessary or desirable in order to maintain and protect the
Collateral Agent’s first-priority perfected security interest in the Collateral.
(o)    Access to Data Site. The Borrower shall, or shall cause the Collateral
Manager to, (a) maintain the Data Site and (b) grant access to the Data Site to
the Administrative Agent, the Collateral Agent, the Custodian, the Collateral
Administrator and each Lender or prospective Lender; provided that the Borrower
shall not be required to grant access to the Data Site to any Person that has
not agreed to be bound by confidentiality requirements that are consistent with
Section 12.09 or are otherwise satisfactory to the Borrower and the Collateral
Manager. The Borrower shall, or shall cause the Collateral Manager to, to the
extent posting such information would not result in a breach by the Borrower or
the Collateral Manager of its respective confidentiality obligations, post the
information described in Section 5.01(d)(xii) for each Collateral Loan to the
Data Site.
(p)    Delivery of Loan Files. The Borrower (or the Collateral Manager on behalf
of the Borrower) shall post to the Data Site each item referenced in the
definition of “Loan File” and shall deliver to the Custodian (with a copy to be
posted by the Borrower (or the Collateral Manager on behalf of the Borrower) to
the Data Site) all original promissory notes; provided that, other than as set
forth above with respect to any original assignment of any Collateral Loan or
any original executed promissory note with respect to any Collateral Loan (each
of which shall be delivered to the Custodian in sealed envelopes labeled
appropriately), the requirements set forth in this Section 5.01(p) shall be
satisfied by providing electronic copies of any Required Loan Document to the
Collateral Administrator; provided, further, that any filed stamped document
included in any Loan File shall be delivered as soon as they are reasonably
available (but in no event later than 30 Business Days after the related
Borrowing Date). Neither the Custodian nor the Collateral Administrator shall
have any obligation to review any of the documents delivered to it hereunder.
(q)    Beneficial Ownership Regulation. Promptly following any request therefor,
the Borrower shall deliver to the Administrative Agent information and
documentation requested by the Administrative Agent or any Lender for purposes
of compliance with the Beneficial Ownership Regulation, including any Beneficial
Ownership Certification in relation to the Borrower.


70

--------------------------------------------------------------------------------




Section 5.02.
Negative Covenants of the Borrower

The Borrower covenants and agrees that, until the Final Maturity Date (and
thereafter until the date that all Obligations, other than contingent
indemnification and reimbursement obligations for which no claim has been
asserted, have been Paid in Full):
(a)    Restrictive Agreements. It shall not enter into or suffer to exist or
permit to become effective any agreement that prohibits, limits or imposes any
condition upon its ability to create, incur, assume or suffer to exist any Lien
(other than Permitted Liens) upon any of its property or revenues constituting
Collateral, whether now owned or hereafter acquired, to secure its obligations
under the Facility Documents other than this Agreement and the other Facility
Documents or to perform its obligations under the Facility Documents to which it
is a party.
(b)    Liquidation; Merger; Sale of Collateral. It shall not consummate any plan
of liquidation, dissolution, partial liquidation, merger or consolidation (or
suffer any liquidation, dissolution or partial liquidation) nor sell, transfer,
exchange or otherwise dispose of all or substantially all of its assets (other
than dispositions permitted under this Agreement), or enter into an agreement or
commitment to do so or enter into or engage in any business with respect to any
part of its assets, except as expressly permitted by this Agreement and the
other Facility Documents (including in connection with the Payment in Full of
the Obligations).
(c)    Amendments to Constituent Documents, Etc. The Borrower shall not (i)
amend, modify or take any action inconsistent with its Constituent Documents or
(ii) amend, modify or waive in any material respect any term or provision in any
Facility Document (other than in accordance with any provision thereof requiring
the consent of the Administrative Agent or all or a specified percentage of the
Lenders); provided that any such amendment, modification or waiver shall be in a
material respect if the Borrower fails to provide at least five (5) Business
Days’ prior written notice to the Administrative Agent or the Administrative
Agent notifies the Borrower that such amendment is material.  The Administrative
Agent hereby acknowledges and agrees to the restatement, as of the Closing Date,
of the LLC Agreement, in the form certified to the Administrative Agent.
(d)    Liens. It shall not create, assume or suffer to exist any Lien on any of
its assets now owned or hereafter acquired by it at any time, except for
Permitted Liens or as otherwise expressly permitted by this Agreement and the
other Facility Documents.
(e)    Margin Requirements; Covered Transactions. It shall not (i) extend credit
to others for the purpose of buying or carrying any Margin Stock in such a
manner as to violate Regulation T or Regulation U or (ii) use all or any part of
the proceeds of any Advance, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that violates the
provisions of Regulation U or Regulation X.
(f)    Changes to Filing Information. It shall not change its name or its
jurisdiction of organization from that referred to in Section 4.01(a), unless it
gives ten (10) days’ prior written notice to the Administrative Agent and takes
all actions that the Administrative Agent or the Required Lenders (through the
Administrative Agent) reasonably request and determine to be necessary to
protect and perfect the Collateral Agent’s perfected security interest in the
Collateral.
(g)    Transactions with Affiliates. It shall not sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, unless such transaction is upon terms no less favorable to
the


71

--------------------------------------------------------------------------------




Borrower than it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate (it being agreed that any purchase or sale at
par shall be deemed to comply with this provision). The foregoing covenant (i)
shall not apply to the execution, delivery and performance of the Facility
Documents or the Borrower’s Constituent Documents and (ii) shall not prohibit
the Borrower from making Restricted Payments permitted under Section 5.02(r).
(h)    Sanctions; Anti-Corruption Laws; and Anti-Money Laundering Laws. It shall
not (nor shall it permit any other Person to), to its actual knowledge, use the
proceeds of any Advance directly or indirectly in any way that would breach or
contravene any Sanctions imposed by the United Nations, the European Union
(including any member state thereof), the State Secretariat for Economic Affairs
of Switzerland, OFAC, the United Kingdom, the Hong Kong Monetary Authority, the
Monetary Authority of Singapore or any other body notified in writing by the
Administrative Agent (acting on behalf of any Lender) to the Borrower from time
to time, in each case if and to the extent that such bodies have jurisdiction
over such Borrower or such Sanctions are binding on such Borrower or, upon prior
written notice to the Borrower from the Administrative Agent, such Sanctions are
binding on any Lender and materially impact the ability of such Lender to comply
with its respective obligations under this Agreement. It shall not (nor shall it
permit any other Person to) use the proceeds of any Advance directly or
knowingly indirectly in any way that would be in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws. The Borrower shall not
knowingly fund the repayment of any Advance with proceeds derived from any
transaction that would be prohibited by Sanctions or would be in violation of
any Anti-Corruption Laws or Anti-Money Laundering Laws.
(i)    No Claims Against Advances. Subject to Applicable Law, it shall not claim
any credit on, make any deduction from, or dispute the enforceability of payment
of the principal or interest payable (or any other amount) in respect of the
Advances or assert any claim against any present or future Lender, by reason of
the payment of any Taxes levied or assessed upon any part of the Collateral.
(j)    Indebtedness; Guarantees; Securities; Other Assets. It shall not incur or
assume or guarantee any indebtedness, obligations (including contingent
obligations) or other liabilities, or issue any additional securities, whether
debt or equity, in each case other than (i) the Obligations pursuant to or as
expressly permitted by this Agreement and the other Facility Documents or (ii)
pursuant to customary indemnification, expense reimbursement, funding
obligations and similar provisions under the Related Documents. The Borrower
shall not acquire any Collateral Loan or other property other than as expressly
permitted hereunder.
(k)    Validity of this Agreement. It shall not (i) permit the validity or
effectiveness of this Agreement or any grant of Collateral hereunder to be
impaired, or permit the Lien of this Agreement to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenant or obligation with respect to this Agreement and (ii) except as
permitted by this Agreement, take any action that would permit the Lien of this
Agreement not to constitute a valid first-priority perfected security interest
(subject to Permitted Liens) in the Collateral.
(l)    Subsidiaries. It shall not have or permit the formation of any
Subsidiaries.
(m)    Name. It shall not conduct business under any name other than its own.
(n)    Employees. It shall not have any employees (other than any Responsible
Officers and other officers and directors to the extent they are employees).
(o)    ERISA; Plan Assets. Neither (i) it nor (ii) any member of its ERISA
Group, shall have any liability or obligation with respect to any Plan or
Multiemployer Plan, except as would not constitute a


72

--------------------------------------------------------------------------------




Material Adverse Effect. Neither its assets nor the Collateral shall be treated
as “plan assets” within the meaning of the Plan Assets Regulation. It shall not
take any action (or omit to take any action) which would give rise to a
Prohibited Transaction with respect to the transactions contemplated by this
Agreement or the other Facility Documents (including the borrowing and repayment
of amounts under this Agreement).
(p)    Non-Petition. The Borrower shall not be party to any agreements under
which it has any material obligation or liability (direct or contingent) without
using commercially reasonable efforts to include customary “non-petition” and
“limited recourse” provisions therein (and shall not amend or eliminate such
provisions in any agreement to which it is party), except for loan agreements,
related loan documents, bond indentures and related bond documents,
any agreements related to the purchase and sale of any Collateral Loan which
contain customary (as determined by the Collateral Manager) purchase or sale
terms or which are documented using customary (as determined by the Collateral
Manager) loan trading documentation, customary service contracts and engagement
letters entered into in connection with the Collateral Loans and any agreement
that does not impose a material obligation on the Borrower and that is of a type
that customarily does not include “non-petition” or “limited recourse”
provisions.
(q)    Certificated Securities. The Borrower shall not acquire or hold any
Certificated Securities in bearer form (other than securities not required to be
in registered form under Section 163(f)(2)(A) of the Code) in a manner that does
not satisfy the requirements of United States Treasury Regulations section
1.165-12(c) (as determined by the Collateral Manager).
(r)    Restricted Payments. The Borrower shall not make any Restricted Payments
other than the following:
(i)    distributions of amounts received by the Borrower in accordance with
Section 9.01 (in the case of Interest Proceeds and Principal Proceeds);
(ii)    distributions of any Interest Proceeds on deposit in the Interest
Collection Account if (A) no Payment Date occurs during the month that the
Restricted Payment pursuant to this clause (ii) is to be made, (B) no prior
Restricted Payment pursuant to this clause (ii) has been made during such month,
(C) the Administrative Agent has received a received a prior written
certification from the Collateral Manager (including any documentation
reasonably required by the Administrative Agent) that after giving effect to
such Restricted Payment, sufficient proceeds remain in an amount that is the
product of 120% and the sum of all payments to be made pursuant to Section
9.01(a)(i) (other than clause (I) thereof) on the next Payment Date, (D) prior
to and after giving effect to such Restricted Payment, no Default or Event of
Default shall have occurred or be continuing and (E) prior to or after giving
effect to such Restricted Payment, Borrowing Base Test and the Equity Coverage
Test (provided that, solely for the purposes of this clause (ii)(E), the Equity
Coverage Test shall be calculated without giving effect to clause (a)(iii) in
the definition thereof) and the Minimum Equity Test are satisfied;
(iii)    distributions of any Principal Proceeds on deposit in the Principal
Collection Account if (A) the Reinvestment Period has not ended, (B) the
Administrative Agent has received a received a prior written certification from
the Collateral Manager (including any documentation reasonably required by the
Administrative Agent) that after giving effect to such Restricted Payment,
sufficient proceeds remain in an amount that is the product of 120% and the sum
of all payments to be made pursuant to Section 9.01(a)(ii) (other than clauses
(D) and (E) thereof) on the next Payment Date, (C) prior to and after giving
effect to such Restricted Payment, no Default or Event of Default shall have
occurred or be continuing and (D) prior to or after giving effect to such
Restricted Payment


73

--------------------------------------------------------------------------------




the Borrowing Base Test and the Equity Coverage Test (provided that, solely for
the purposes of this clause (iii)(D), the Equity Coverage Test shall be
calculated without giving effect to clause (a)(iii) in the definition thereof)
and the Minimum Equity Test are satisfied; and
(iv)    in accordance with any other provision of this Agreement or the Facility
Documents which expressly requires or permits such payments to be made.
(s)    Amendments to Collateral Loans. The Borrower (and the Collateral Manager
on its behalf) shall not consent to any amendment or other modification of any
Collateral Loan or any Related Document for any Collateral Loan (i) that would
result in an Event of Default, (ii) after the occurrence and continuance of an
Event of Default or (iii) that would cause any Collateral Loan to become an
Ineligible Collateral Loan, in each case without the prior written consent of
the Administrative Agent in its sole discretion.
(t)    Obligor Payment Instructions. The Borrower shall not make any change, or
permit the Collateral Manager to make any change, in its instructions to
Obligors, agent banks or administrative agents on the Collateral Loans regarding
payments to be made with respect to the Collateral Loans to the Collection
Account, unless the Administrative Agent has consented to such change. The
Borrower acknowledges that the power of attorney granted in Section 6.03 to the
Administrative Agent is exercisable only after the occurrence and during the
continuance of an Event of Default and permits the Administrative Agent to give
notice to the Obligors and related agents of the Collateral Agent’s interest in
the Collateral and the obligation to make payments as directed by the
Administrative Agent. The Borrower further agrees that it shall (or it shall
cause the Collateral Manager to) provide prompt notice to the Administrative
Agent of any misdirected or errant payments made by any Obligor with respect to
any Collateral Loan and direct such Obligor to make payments as required
hereunder to the extent a Responsible Officer of the Borrower or the Collateral
Manager, as applicable, has actual knowledge of such misdirected or errant
payments.
Section 5.03.
Affirmative Covenants of the Equityholder and the Collateral Manager

Each of the Equityholder and the Collateral Manager covenants and agrees that,
until the Final Maturity Date (and thereafter until the date that all
Obligations have been Paid in Full):
(a)    Compliance with Agreements, Laws, Etc. It shall (i) duly observe and
comply in all material respects with all Applicable Laws relative to the conduct
of its business or to its assets, (ii) preserve and keep in full force and
effect its legal existence, (iii) preserve and keep in full force and effect its
rights, privileges, qualifications and franchises, except where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect,
(iv) comply with the terms and conditions of each Facility Document to which it
is a party, its Constituent Documents and each Related Document to which it is a
party and (v) obtain, maintain and keep in full force and effect all
Governmental Authorizations, Private Authorizations and Governmental Filings
which are necessary or appropriate to properly carry out (A) its business and
(B) the transactions contemplated to be performed by it under the Facility
Documents to which it is a party, its Constituent Documents and the Related
Documents to which it is a party, except, in the case of clause (v)(A), where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
(b)    Information and Reports.
(i)    Each Notice of Borrowing, each Monthly Report, each Borrowing Base
Calculation Statement, each Payment Date Report and all other written
information, reports, certificates and statements furnished by the Collateral
Manager to any Secured Party for purposes of or in connection with this
Agreement, the other Facility Documents or the transactions contemplated hereby
or thereby shall be true, complete and correct in all material respects as of
the date such information is stated


74

--------------------------------------------------------------------------------




or certified (or, with respect to information received from an Obligor, is true
and correct to the actual knowledge of the Collateral Manager).
(ii)    The Collateral Manager shall provide to the Administrative Agent or
cause to be provided to the Administrative Agent (with enough additional copies
for each Lender):
(A)    a Borrowing Base Calculation Statement on (1) each Measurement Date (for
the avoidance of doubt, excluding the Measurement Date under clause (i) of the
definition thereof) and (2) each other date reasonably requested by the
Administrative Agent upon at least two (2) Business Days’ written notice to the
Collateral Manager;
(B)    within one Business Day following the Collateral Manager obtaining actual
knowledge of any Collateral Loan becoming an Ineligible Collateral Loan, written
notice to the Administrative Agent and the Collateral Agent that such Collateral
Loan has become an Ineligible Collateral Loan; and
(C)    from time to time such additional information regarding the Collateral
(including reasonably detailed calculations of the Coverage Tests and the
Collateral Quality Test) as the Required Lenders (through the Administrative
Agent) may reasonably request in writing.
(ii)    The Collateral Manager shall provide to the Collateral Administrator any
information that the Collateral Manager is expressly required to provide to the
Collateral Administrator under this Agreement in connection with the Collateral
Administrator’s preparation of each Monthly Report or Payment Date Report and
any other information that the Collateral Administrator may reasonably require
in connection with the Collateral Administrator’s preparation of each Monthly
Report or Payment Date Report.
(c)    Notice of Default. Within five (5) Business Days after a Responsible
Officer of the Collateral Manager or the Equityholder obtains actual knowledge
of the occurrence and continuance of any (A) Default or (B) Event of Default,
the Collateral Manager shall deliver to the Administrative Agent a certificate
of a Responsible Officer of the Collateral Manager setting forth the details
thereof and the action which the Collateral Manager is taking or proposes to
take with respect thereto; provided that the Collateral Manager shall not be
obligated to deliver such certificate to the extent that a Responsible Officer
of the Borrower delivers a certificate with respect to such Default or Event of
Default pursuant to Section 5.01(d)(iii).
(d)    Access to Records and Documents. It shall permit the Administrative Agent
(or any Person designated by the Administrative Agent, subject to delivery of
standard confidentiality agreements) to, upon reasonable advance notice and
during normal business hours, visit and inspect and make copies thereof at
reasonable intervals (i) its books, records and accounts relating to its
business, financial condition, operations, assets and its performance under the
Facility Documents and the Related Documents and to discuss the foregoing with
its and such Person’s officers, partners, employees and accountants, and (ii)
all of its Related Documents, in each case as often as the Administrative Agent
may reasonably request; provided that so long as no Event of Default has
occurred, the Borrower shall be responsible for all costs and expenses for only
one such visit per fiscal year by the Administrative Agent or its respective
designees; provided, further, that an officer or employee of the Collateral
Manager shall have the opportunity to be present at any discussion between the
Administrative Agent, any Lender or any other Person designated by the
Administrative Agent, on the one hand, and the Collateral Manager’s accountants,
on the other hand. Any Lender shall be permitted to accompany the Administrative
Agent in such visit.


75

--------------------------------------------------------------------------------




(e)    [Reserved].
(f)    Collections. The Collateral Manager shall direct any agent or
administrative agent for any Collateral Loan to remit all payments and
collections with respect to such Collateral Loan and, if applicable, to direct
the Obligor with respect to such Collateral Loan to remit all such payments and
collections with respect to such Collateral Loan directly to the Collection
Account. The Collateral Manager shall promptly identify any collections received
as being on account of Interest Collections or Principal Collections and shall
transfer, or cause to be transferred, all Collections received to the
appropriate Collection Account within two Business Days after such Collections
are received.
(g)    Sanctions; Anti-Corruption Laws; and Anti-Money Laundering Laws. It shall
comply with Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws and
shall maintain policies and procedures reasonably designed to ensure compliance
therewith. It shall ensure that it does cause the Borrower or any of its Related
Parties to use the proceeds of or fund the repayment of any Advance in violation
of Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws.
Section 5.04.
Negative Covenant of the Equityholder and the Collateral Manager

The Equityholder and the Collateral Manager each covenants and agrees that,
until the Final Maturity Date (and thereafter until the date that all
Obligations have been Paid in Full), it shall not enter into or suffer to exist
or permit to become effective any agreement that prohibits, limits or imposes
any material condition upon its ability to perform its obligations under the
Facility Documents to which it is a party.
Section 5.05.
Certain Undertakings Relating to Separateness

Without limiting any, and subject to all, other covenants of the Borrower
contained in this Agreement:
(a)    The Borrower shall maintain its bank accounts, books, accounting and
other records separate from those of any other Person.
(b)    The Borrower shall not commingle or pool any of its funds or assets with
those of any Affiliate or any other Person, and it shall hold all of its assets
in its own name, except as otherwise permitted or required under the Facility
Documents.
(c)    The Borrower shall pay its own debts, liabilities and expenses only out
of its own assets as the same shall become due; provided that the Borrower may
share overhead expenses with another Person so long as such expenses are
allocated fairly and reasonably between the Borrower and such other Person.
(d)    The Borrower has observed, and shall observe, in all material respects
all (A) limited liability company formalities and (B) other organizational
formalities, in each case to the extent necessary or advisable to preserve its
separate existence.
(e)    The Borrower shall have at least one (1) Independent Manager at all
times.
(f)    The Borrower shall not (A) guarantee, become obligated for, or hold
itself or its credit out to be responsible for or available to satisfy, the
debts or obligations of any other Person or (B) control the decisions or actions
respecting the daily business or affairs of any other Person, except, in each
case, as permitted by or pursuant to the Facility Documents.


76

--------------------------------------------------------------------------------




(g)    The Borrower shall, at all times, hold itself out to the public as a
legal and economic entity separate from any other Person, shall not identify
itself as a division of any other Person and shall correct any known
misunderstanding regarding its separate identity.
(h)    Any transaction between the Borrower and its Affiliates shall be on
arm’s-length terms.
(i)    Except as provided in the Facility Documents, the Borrower shall not
grant a security interest or otherwise pledge its assets for the benefit of any
other Person.
(j)    Except as provided in the Facility Documents, the Borrower shall not
acquire any securities or debt instruments of the Equityholder, its Affiliates
or any other Person (except for equity interests in Obligors in connection with
the exercise of any remedies with respect to a Collateral Loan or any exchange
offer, work-out or restructuring of a Collateral Loan).
(k)    The Borrower shall not make loans or advances to any Person, except for
the Collateral Loans and as permitted by or pursuant to the Facility Documents.
(l)    The Borrower shall make no transfer of its Collateral Loans, except as
permitted by or pursuant to the Facility Documents.
(m)    The Borrower shall file its own Tax returns, if any, as may be required
under Applicable Law, to the extent that the Borrower is (1) not part of a
consolidated group filing a consolidated return or returns or (2) not treated as
a disregarded entity separate from its sole owner of another taxpayer for Tax
purposes, within the meaning of Treasury Regulation Section 301.7701-3 and pay
any Taxes so required to be paid under Applicable Law.
(n)    The Borrower shall, to the extent used in its business, use separate
stationery, invoices and checks.
(o)    The Borrower shall maintain adequate capital in light of its contemplated
business operations.
(p)    The Borrower shall at all times be organized as a special purpose entity
and it shall not, nor shall it permit any Affiliate or any other Person to,
amend, modify or otherwise change its Constituent Documents in a manner that
would adversely affect the existence of the Borrower as a bankruptcy-remote
special purpose entity.
(q)    The Borrower shall at all times conduct its business so that any
assumptions made with respect to the Borrower in any “substantive
non-consolidation” opinion letter delivered in connection with the Facility
Documents will continue to be true and correct in all material respects, but
solely to the extent that said opinion letters expressly require such
assumptions to remain true and correct at all times in order for such letters’
underlying opinions to be valid.
(r)    The Borrower shall not fail to provide that the unanimous consent of all
managers (including the consent of the Borrower’s Independent Manager) required
for the Borrower to (a) institute proceedings to be adjudicated bankrupt or
insolvent, (b) institute or consent to the institution of bankruptcy or
insolvency proceedings against it, (c) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (d) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the Borrower, (e) make any


77

--------------------------------------------------------------------------------




assignment for the benefit of the Borrower’s creditors, (f) admit in writing its
inability to pay its debts generally as they become due, or (g) take any action
in furtherance of any of the foregoing.
ARTICLE VI    EVENTS OF DEFAULT
Section 6.01.
Events of Default

“Event of Default”, wherever used herein, means the occurrence of any one of the
following events (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of Law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):
(a)    a default in the payment, when due and payable, of any Interest,
Commitment Fee or other Obligations not specified in clause (c) below and such
default has not been cured within two (2) Business Days;
(b)    the Borrower fails to repay the Obligations in full (other than
contingent indemnification and reimbursement obligations for which no claim has
been asserted) on the Final Maturity Date;
(c)    (i) the Borrower or the pool of Collateral becomes, or becomes subject to
regulation as, an “investment company” under Section 8 of the Investment Company
Act or (ii) the transactions contemplated by the Facility Documents result in
one or more of the Lenders holding an “ownership interest” in a “covered fund”
under the Volcker Rule and, solely in the case of this clause (ii), any Agent
shall have delivered written notice thereof to the Borrower (which may be a .pdf
or similar file sent by e-mail);
(d)    a default in any respect in the performance, or breach in any respect, of
any covenant or agreement of the Borrower, the Equityholder or the Collateral
Manager under Sections 5.01(a)(ii), 5.01(c), 5.01(d)(i), (ii) and (iii),
5.01(e), 5.01(f), 5.01(h), 5.01(j)(i), 5.01(k), 5.01(p), 5.02, 5.04 and 5.05;
(e)    except as otherwise provided in this Section 6.01, a default in any
material respect in the performance, or breach in any material respect, of any
covenant or agreement of the Borrower or the Equityholder under this Agreement
or the other Facility Documents to which it is a party, or the failure of any
representation or warranty of the Borrower or the Equityholder made in this
Agreement or in any other Facility Document to be correct, in each case, in all
material respects when the same shall have been made, and the continuation of
such default, breach or failure for a period of thirty (30) Business Days after
the earlier of (i) written notice to the Borrower, the Collateral Manager and
the Equityholder by the Administrative Agent, and (ii) actual knowledge of a
Responsible Officer of the Borrower, the Equityholder or the Collateral Manager,
as applicable; provided that the existence of a Borrowing Base Deficiency shall
be subject to clause (n) below;
(f)    the rendering of one or more final judgments, decrees or orders against
the Borrower by a court or arbitrator of competent jurisdiction for the payment
of money in excess individually or in the aggregate of $250,000 (exclusive of
judgment amounts fully covered by insurance), and the Borrower shall not have
either (x) satisfied, discharged or provided for the discharge of any such
judgment, decree or order in accordance with its terms or (y) perfected a timely
appeal of such judgment, decree or order and caused the execution of same to be
stayed during the pendency of the appeal, in each case, within sixty (60) days
from the date of entry thereof;


78

--------------------------------------------------------------------------------




(g)    (i) the Borrower shall have made payments of amounts in excess of
$250,000 or (ii) the Equityholder shall have made payments of amounts in excess
of $1,000,000, in either case, in settlement of any litigation, claim or dispute
(exclusive of settlement amounts fully covered by insurance);
(h)    an Insolvency Event relating to the Borrower or the Equityholder occurs;
(i)    (i) any material provision of any Facility Document shall (except in
accordance with its terms) terminate, cease to be effective or cease to be
legally valid, binding and enforceable, (ii) the Borrower, the Equityholder, the
Collateral Manager or any Governmental Authority shall, directly or indirectly,
contest in any manner the effectiveness, validity, binding nature or
enforceability of any Facility Document or any Lien purported to be created
thereunder, or (iii) any Lien securing any obligation under any Facility
Document shall, in whole or in part, cease to be a first-priority perfected
security interest of the Collateral Agent, except as otherwise expressly
permitted in accordance with the applicable Facility Document;
(j)    (i) the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6323 of the Code with regard to any asset of the Borrower or the
Equityholder and such Lien shall not have been released within five Business
Days or (ii) the PBGC shall file notice of a Lien pursuant to Section 4068 of
ERISA with regard to any asset of the Borrower or the Equityholder and such Lien
shall not have been released within five (5) Business Days;
(k)    a Change of Control occurs;
(l)    a Collateral Manager Default occurs;
(m)    (i) failure of the Borrower to maintain at least one (1) Independent
Manager (it being understood that the Borrower shall not be in violation of the
requirement to have at least one (1) Independent Manager after the earlier of an
Independent Manager resigning or becoming deceased so long as a new Independent
Manager is appointed within 30 days after a Responsible Officer of the Borrower
has actual knowledge or receives written notice thereof), (ii) the removal of
any Independent Manager of the Borrower without giving prior written notice to
the Administrative Agent, or (iii) the Borrower shall otherwise fail to qualify
as a bankruptcy-remote entity based upon the criteria set forth in this
Agreement, such that reputable counsel of national standing could no longer
render a substantive nonconsolidation opinion with respect to the Borrower, on
the one hand, and the Equityholder or the Collateral Manager, on the other hand;
(n)    a Borrowing Base Deficiency shall exist and not be cured within two (2)
Business Days;
(o)    subject in each case to Section 9.01, the failure of the Borrower on any
date to maintain an amount equal to the Unfunded Reserve Required Amount on
deposit in the Unfunded Reserve Account in accordance with this Agreement and,
solely during the Reinvestment Period, such failure shall continue for five (5)
Business Days; or
(p)    the failure of the Borrower to make any payment when due (after giving
effect to any related grace period) under one or more agreements for borrowed
money to which it is a party and the indebtedness for borrowed money thereunder
is in an amount in excess of $250,000, individually or in the aggregate, or the
occurrence of any event or condition that has resulted in the acceleration of
such indebtedness, whether or not waived.


79

--------------------------------------------------------------------------------




Section 6.02.
Remedies.

(a)    Upon the occurrence and during the continuance of any Event of Default,
in addition to all rights and remedies specified in this Agreement and the other
Facility Documents, including (and subject to) Article VII, and the rights and
remedies of a secured party under Applicable Law, including the UCC, the
Administrative Agent shall, at the request of, or may with the consent of, the
Required Lenders, do any one or more of the following: (1) declare (by notice to
the Borrower and the Collateral Manager (with a copy to the Collateral Agent)),
the Commitments to be terminated forthwith, whereupon the Commitments shall
forthwith terminate, and (2) declare (by notice to the Borrower and the
Collateral Manager (with a copy to the Collateral Agent)) the principal of and
the accrued interest on the Advances and all other amounts whatsoever payable by
the Borrower hereunder to be forthwith due and payable, whereupon such amounts
shall be immediately due and payable without presentment, demand, protest or
other formalities of any kind, all of which are hereby waived by the Borrower;
provided that, upon the occurrence of any Event of Default, the Reinvestment
Period shall terminate upon notice by the Administrative Agent to the Borrower
(with a copy to the Collateral Agent and the Collateral Administrator);
provided, further, that upon the occurrence of any Event of Default described in
clause (i) of Section 6.01 with respect to the Borrower, the Commitments shall
automatically terminate and the Advances and all such other amounts shall
automatically become due and payable, without any further action by any party.
(b)    Upon the occurrence and during the continuance of an Event of Default the
Administrative Agent may, or shall upon the direction of the Required Lenders,
exercise (or direct the Collateral Agent, as applicable, to exercise) any and
all rights with respect to the Collateral including: (u) the exercise of the
Collateral Manager’s rights and obligations under the Facility Documents
(including the right to direct the Collateral Manager to exercise such rights),
including its unilateral power to (A) consent to modifications to Collateral
Loans, (B) take any discretionary action with respect to Collateral Loans and
(C) direct the acquisition, sales and other dispositions of Collateral Loans;
(v) the termination of the Collateral Manager’s rights to exercise any rights or
take any action with respect to the Collateral; (w) the transfer of the
Collateral Manager’s rights and obligations under the Facility Documents to a
successor Collateral Manager; (x) require the Collateral Manager to obtain the
consent of the Administrative Agent before agreeing to any modification of any
Collateral Loan, taking any discretionary action with respect to any Collateral
Loan or causing the Borrower to sell or otherwise dispose of any Collateral
Loan; (y) require the Collateral Manager to cause the Borrower to sell or
otherwise dispose of any Collateral Loan as directed by the Administrative Agent
pursuant to Section 7.03, and (z) with respect to any specific Collateral Loan,
to require the Collateral Manager to take such discretionary action with respect
to such Collateral Loan as directed by the Administrative Agent.
(c)    Upon the occurrence and during the continuance of any Event of Default,
each of the following actions shall require the prior written approval by the
Required Lenders, whether or not approved by the Borrower’s board of directors
or other persons performing similar functions: (i) issuance of any commitment to
make, and the acquisition or origination (other than pursuant to commitments
then in effect) of, any Collateral Loan or other loan or security constituting
any Collateral or any interest therein, (ii) any amendment, modification, or
waiver of, or any consent to departure from, any term or provision of any
Collateral Loan or other loan or security constituting any Collateral, (iii) any
release of any collateral for, or of any guarantor of or other credit support
provider for, any Collateral Loan or other loan or security constituting any
Collateral, except upon payment in full of such Collateral Loan or other loan or
security, or any subordination or limitation of recourse with respect thereto,
(iv) any sale, purchase, assignment or participation in respect of any
Collateral Loan or other loan or security constituting any Collateral (other
than pursuant to commitments then in effect or in the case of a sale or
assignment upon payment in full of such Collateral Loan or other loan or
security), and (v) any determination to exercise, or not to exercise,


80

--------------------------------------------------------------------------------




remedies in respect of a Collateral Loan or other loan or security constituting
any Collateral following a default or event of default thereunder.
Section 6.03.
Power of Attorney.

(a)    The Borrower hereby irrevocably appoints the Administrative Agent as its
true and lawful attorney (with full power of substitution) in its name, place
and stead and at its expense, in connection with the enforcement of the rights
and remedies provided for (and subject to the terms and conditions set forth) in
this Agreement including without limitation the following powers: (i) to give
any necessary receipts or acquittance for amounts collected or received
hereunder, (ii) to make all necessary transfers of the Collateral in connection
with any such sale or other disposition made pursuant hereto, (iii) to execute
and deliver for value all necessary or appropriate bills of sale, assignments
and other instruments in connection with any such sale or other disposition, the
Borrower hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto, (iv) to sign any
agreements, orders or other documents in connection with or pursuant to any
Facility Document and (v) to exercise directly the Collateral Manager’s rights
and obligations under this Agreement, including the exercise of rights set forth
in Section 6.02(b). Nevertheless, if so requested by the Administrative Agent,
the Borrower shall ratify and confirm any such sale or other disposition by
executing and delivering to the Administrative Agent all proper bills of sale,
assignments, releases and other instruments as may be designated in any such
request.
(b)    No person to whom this power of attorney is presented as authority for
the Administrative Agent to take any action or actions contemplated by clause
(a) shall inquire into or seek confirmation from the Borrower as to the
authority of the Administrative Agent to take any action described below, or as
to the existence of or fulfillment of any condition to the power of attorney
described in clause (a), which is intended to grant to the Administrative Agent
unconditionally the authority to take and perform the actions contemplated
herein, and to the extent permitted by Applicable Law, the Borrower irrevocably
waives any right to commence any suit or action, in law or equity, against any
person or entity that acts in reliance upon or acknowledges the authority
granted under this power of attorney. The power of attorney granted in clause
(a) is coupled with an interest and may not be revoked or canceled by the
Borrower until all obligations of the Borrower under the Facility Documents have
been Paid in Full and the Administrative Agent has provided its written consent
thereto.
(c)    Notwithstanding anything to the contrary herein, the power of attorney
granted pursuant to this Section 6.03 shall only be exercisable after the
occurrence and during the continuance of an Event of Default.
Section 6.04.
Sales.

(a)    Each of the Borrower, the Collateral Manager, and the Equityholder
recognizes that an Agent may be unable to effect a public sale of any or all of
the Collateral and may be compelled to resort to one or more private sales
thereof. Each of the Borrower, the Collateral Manager and the Equityholder
acknowledges and agrees that any such private sale may result in prices and
other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agree that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of being a private sale.
(b)    Each of the Borrower, the Collateral Manager and the Equityholder further
agrees that a breach of any of their covenants contained in this Section 6.04
will cause irreparable injury to the Agents, that the Agent have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 6.04 shall be specifically enforceable
against the Borrower, the


81

--------------------------------------------------------------------------------




Collateral Manager, and the Equityholder, and each of the Borrower, the
Collateral Manager and the Equityholder hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants.
(c)    Pursuant to the UCC, each of the Borrower, the Collateral Manager and the
Equityholder hereby specifically agrees (x) that it shall not raise any
objection to a Secured Party’s purchase of the Collateral (through bidding on
the obligations or otherwise) and (y) that a foreclosure sale conducted in
conformity with the principles set forth in various no action letters
promulgated by the SEC staff (1) shall be considered to be a “public” sale for
purposes of the UCC and (2) shall be considered to be commercially reasonable
notwithstanding that a Secured Party purchases the Collateral at such a sale.
(d)    Each of the Borrower, the Collateral Manager and the Equityholder agrees
that the Collateral Agent shall not have any general duty or obligation to make
any effort to obtain or pay any particular price for any Collateral sold by the
Collateral Agent pursuant to this Agreement. The Collateral Agent may, in its
sole discretion, among other things, accept the first bid received, or decide to
approach or not approach any potential purchasers. Each of the Borrower, the
Collateral Manager and the Equityholder hereby agrees that the Collateral Agent
shall have the right to conduct, and shall not incur any liability as a result
of, the sale of any Collateral, or any part thereof, at any sale conducted in a
commercially reasonable manner and in accordance with Applicable Law, it being
agreed by the parties hereto that some or all of the Collateral is or may be of
one or more types that threaten to decline speedily in value. The Borrower, the
Collateral Manager and the Equityholder hereby waive any claims against the
Secured Parties arising by reason of the fact that the price at which any of the
Collateral may have been sold at a private sale was less than the price that
might have been obtained at a public sale or was less than the aggregate amount
of the Borrower’s obligations under the Agreement, even if the Collateral Agent
accepts the first bid received and does not offer any Collateral to more than
one bidder; provided that such sale was made in accordance with Applicable Law.
Without in any way limiting the Collateral Agent’s right to conduct a
foreclosure sale in any manner which is considered commercially reasonable, each
of the Borrower, the Collateral Manager and the Equityholder hereby agrees that
any foreclosure sale conducted in accordance with the following provisions shall
be considered a commercially reasonable sale, and each of the Borrower, the
Collateral Manager and the Equityholder hereby irrevocably waives any right to
contest any such sale conducted in accordance with the following provisions:
(i)    the Collateral Agent (or any broker-dealer on its behalf) conducts such
foreclosure sale in the State of New York;
(ii)    such foreclosure sale is conducted in accordance with the Laws of the
State of New York; and
(e)    not more than thirty days before, and not less than two Business Days in
advance of such foreclosure sale, the Collateral Agent notifies the Borrower,
the Collateral Manager and the Equityholder at the address set forth herein of
the time and place of such foreclosure sale.
ARTICLE VII    PLEDGE OF COLLATERAL; RIGHTS OF THE COLLATERAL AGENT
Section 7.01.
Grant of Security

(a)    The Borrower hereby grants, pledges and collaterally assigns to the
Collateral Agent, for the benefit of the Secured Parties, as collateral security
for all Obligations, a continuing security interest in, and a Lien upon, all of
the Borrower’s right, title and interest in, to and under, the following
property, in each case whether tangible or intangible, wheresoever located, and
whether now owned by the Borrower or


82

--------------------------------------------------------------------------------




hereafter acquired and whether now existing or hereafter coming into existence
(all of the property described in this Section 7.01(a) being collectively
referred to herein as the “Collateral”):
(i)    all Collateral Loans and Related Documents, both now and hereafter owned,
including all Collections and other Proceeds thereon or with respect thereto;
(ii)    each Covered Account and all Money and all investment property
(including all securities, all security entitlements with respect to such
Covered Account and all financial assets carried in such Covered Account) from
time to time on deposit in or credited to each Covered Account;
(iii)    all interest, dividends, stock dividends, stock splits, distributions
and other Money or property of any kind distributed in respect of the Collateral
Loans of the Borrower, which the Borrower is entitled to receive, including all
Collections in respect of all Collateral Loans;
(iv)    each Facility Document and all rights, remedies, powers, privileges and
claims under or in respect thereto (whether arising pursuant to the terms
thereof or otherwise available to the Borrower at law or equity), including the
right to enforce each such document and to give or withhold any and all
consents, requests, notices, directions, approvals, extensions or waivers under
or with respect thereto, to the same extent as the Borrower could but for the
assignment and security interest granted to the Collateral Agent under this
Agreement;
(v)    all Cash or Money;
(vi)    all accounts, chattel paper, deposit accounts, financial assets, general
intangibles, instruments, investment property, letter-of-credit rights and other
supporting obligations relating to the foregoing (in each case as defined in the
UCC);
(vii)    all securities, loans and investments, and all other property of any
type or nature in which the Borrower has an interest (including the equity
interests of each Subsidiary of the Borrower), and all property of the Borrower
which is delivered to the Custodian by or on behalf of the Borrower (whether or
not constituting Collateral Loans or Eligible Investments);
(viii)    all Liens, Related Security, property, guaranties, supporting
obligations, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of the assets,
investments and properties described above; and
(ix)    all Proceeds of any and all of the foregoing.
(b)    All terms used in this Section 7.01 but not defined in Section 1.01 shall
have the respective meanings assigned to such terms in the UCC as applicable.
(c)    The Borrower hereby collaterally assigns to the Collateral Agent, for the
benefit of the Secured Parties, all of the Borrower’s right and title to and
interest in, to and under (but not any liabilities, duties or obligations under)
the Related Documents for each Collateral Loan, all other agreements, documents
and instruments evidencing, securing or guarantying any Collateral Loan and all
other agreements, documents and instruments related to any of the foregoing but
excluding any Excluded Taxes (the “Assigned Documents”). The parties hereto
agree that such collateral assignment to the Collateral Agent, for the benefit
of the Secured Parties, shall terminate upon the Payment in Full of all
outstanding Obligations.


83

--------------------------------------------------------------------------------




Section 7.02.
Release of Security Interest

If and only if all Obligations have been Paid in Full, the Administrative Agent
shall provide notice of the same to the Collateral Agent and the Collateral
Agent, on behalf of the Secured Parties, the Collateral Agent’s Lien over the
Collateral on behalf of the Secured Parties shall be automatically terminated
and shall, at the expense of the Borrower, promptly execute, deliver and file or
authorize for filing such instruments as the Borrower shall prepare and
reasonably request in order to reassign, release or terminate the Secured
Parties’ security interest in the Collateral; provided that the Collateral Agent
shall also promptly release or terminate the Secured Parties’ security interest
in the Collateral in connection with any sale of Collateral permitted under this
Agreement. The Secured Parties acknowledge and agree that upon the sale or
disposition of any Collateral by the Borrower in compliance with the terms and
conditions of this Agreement, the security interest of the Secured Parties in
such Collateral shall immediately and automatically terminate without further
act, the Administrative Agent shall promptly provide notice of the same to the
Collateral Agent, and the Collateral Agent shall, on behalf of the Secured
Parties and at the expense of the Borrower, execute, deliver and file or
authorize for filing such instruments as the Borrower shall prepare and
reasonably request to reflect or evidence such termination. Any and all actions
under this Article VII in respect of the Collateral shall be without any
recourse to, or representation or warranty by any Secured Party and shall be at
the sole cost and expense of the Borrower.
Section 7.03.
Rights and Remedies

(a)    The Collateral Agent (for itself and on behalf of the other Secured
Parties) shall have all of the rights and remedies of a secured party under the
UCC and other Applicable Law. Solely upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent or its designees shall,
acting solely at the written direction of the Administrative Agent or the
Required Lenders acting through the Administrative Agent, (i) instruct the
Borrower to deliver any or all of the Collateral, the Related Documents and any
other document relating to the Collateral to the Collateral Agent or its
designees and otherwise give all instructions for the Borrower regarding the
Collateral; (ii) sell or otherwise dispose of the Collateral, all without
judicial process or proceedings; (iii) take control of the Proceeds of any such
Collateral; (iv) subject to the provisions of the applicable Related Documents,
exercise any consensual or voting rights in respect of the Collateral; (v)
release, make extensions, discharges, exchanges or substitutions for, or
surrender all or any part of the Collateral; (vi) enforce the Borrower’s rights
and remedies with respect to the Collateral; (vii) institute and prosecute legal
and equitable proceedings to enforce collection of, or realize upon, any of the
Collateral; (viii) require that the Borrower immediately take all actions
necessary to cause the liquidation of the Collateral in order to pay all amounts
due and payable in respect of the Obligations, in accordance with the terms of
the Related Documents; (ix) redeem or withdraw or cause the Borrower to redeem
or withdraw any asset of the Borrower to pay amounts due and payable in respect
of the Obligations; (x) make copies of all books, records and documents relating
to the Collateral; and (xi) endorse the name of the Borrower upon any items of
payment relating to the Collateral or upon any proof of claim in bankruptcy
against an account debtor. In the absence of written direction of the
Administrative Agent or the Required Lenders (acting through the Administrative
Agent), the Collateral Agent shall take no action. The Collateral Agent shall
not be liable to the Administrative Agent, the Required Lenders or any other
party for any action taken or omitted to be taken at the direction of the
Administrative Agent or the Required Lenders (acting through the Administrative
Agent) or any inaction in the absence thereof.
(b)    The Borrower hereby agrees that, upon the occurrence and during the
continuance of an Event of Default, at the request of the Administrative Agent
or the Required Lenders (acting through the Administrative Agent), it shall
execute all documents and agreements which are necessary or appropriate to have
the Collateral assigned to the Collateral Agent or its designee. For purposes of
taking the actions


84

--------------------------------------------------------------------------------




described in clauses (a) through (b) of this Section 7.03 the Borrower hereby
irrevocably appoints the Collateral Agent as its attorney-in-fact after the
occurrence and during the continuance of an Event of Default (which appointment
being coupled with an interest and is irrevocable while any of the Obligations
remain unpaid (other than unasserted contingent obligations)), with power of
substitution, in the name of the Collateral Agent or in the name of the Borrower
or otherwise, for the use and benefit of the Collateral Agent for the benefit of
the Secured Parties, but at the cost and expense of the Borrower and, except as
expressly required by Applicable Law, without notice to the Borrower. Such
appointment shall in no way impose upon the Collateral Agent any obligation to
take any such action unless specifically directed to do so and subject to the
receipt of an indemnity from the Lenders reasonably satisfactory to it.
Section 7.04.
Remedies Cumulative

Each right, power, and remedy of the Agents and the other Secured Parties, or
any of them, as provided for in this Agreement or in the other Facility
Documents or now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement or in the other
Facility Documents or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by the
Agents or any other Secured Party of any one or more of such rights, powers, or
remedies shall not preclude the simultaneous or later exercise by such Persons
of any or all such other rights, powers, or remedies.
Section 7.05.
Related Documents

(a)    Each of the Borrower and the Collateral Manager hereby agrees that, to
the extent not expressly prohibited by the terms of the Related Documents, after
the occurrence and during the continuance of an Event of Default, it shall (i)
upon the written request of the Administrative Agent, promptly forward to the
Administrative Agent all material information and notices which it receives
under or in connection with the Related Documents relating to the Collateral,
and (ii) upon the written request of the Administrative Agent, act and refrain
from acting in respect of any request, act, decision or vote under or in
connection with the Related Documents relating to the Collateral only in
accordance with the direction of the Administrative Agent (in its reasonable
discretion).
(b)    The Borrower agrees that, to the extent the same shall be in the
Borrower’s possession, it will hold all Related Documents relating to the
Collateral in trust for the Collateral Agent on behalf of the Secured Parties,
and upon request of the Administrative Agent following the occurrence and during
the continuance of an Event of Default or as otherwise provided herein, promptly
deliver the same to the Collateral Agent or its designee. In addition, in
accordance with this Agreement, promptly (and in any event within five (5)
Business Days) of receipt of the same following its acquisition of any
Collateral Loan, the Borrower shall deliver to the Custodian the Required Loan
Documents.
Section 7.06.
Borrower Remains Liable

(a)    Notwithstanding anything herein to the contrary, (i) the Borrower shall
remain liable under the contracts and agreements included in and relating to the
Collateral (including the Related Documents) to the extent set forth therein,
and shall perform all of its duties and obligations under such contracts and
agreements to the same extent as if this Agreement had not been executed, and
(ii) the exercise by any Secured Party of any of its rights hereunder shall not
release the Borrower from any of its duties or obligations under any such
contracts or agreements included in the Collateral.
(b)    No obligation or liability of the Borrower is intended to be assumed by
the Administrative Agent or any other Secured Party under or as a result of this
Agreement or the other Facility Documents, or


85

--------------------------------------------------------------------------------




the transactions contemplated hereby or thereby, including under any Related
Document or any other agreement or document that relates to Collateral and, to
the maximum extent permitted under provisions of Law, the Administrative Agent
and the other Secured Parties expressly disclaim any such assumption.
Section 7.07.
Protection of Collateral

The Borrower shall from time to time execute and deliver all such supplements
and amendments hereto and file or authorize the filing of all such UCC-1
financing statements and continuation statements, registrations, instruments of
further assurance and other instruments, and shall take such other action as may
be necessary to secure the rights and remedies of the Secured Parties hereunder
and to:
(a)    grant security more effectively on all or any portion of the Collateral;
(b)    maintain, preserve and perfect any grant of security made or to be made
by this Agreement including the first-priority nature of the Lien (subject to
Permitted Liens) or carry out more effectively the purposes hereof;
(c)    perfect or protect the validity of any grant made or to be made by this
Agreement (including any and all actions necessary or reasonably desirable as a
result of changes in Applicable Law);
(d)    enforce any of the Collateral or other instruments or property included
in the Collateral;
(e)    preserve and defend title to the Collateral and the rights therein of the
Collateral Agent and the Secured Parties in the Collateral against the claims of
all third parties; and
(f)    pay or cause to be paid any and all Taxes levied or assessed upon all or
any part of the Collateral.
If the Borrower fails to prepare and file any instrument or to take any action
required pursuant to this Section 7.07 within ten (10) Business Days after the
Administrative Agent’s request and written instruction therefor, the Borrower
hereby designates the Collateral Agent as its agent to prepare and file such
instrument and take such action required pursuant to this Section 7.07. The
Borrower further authorizes the Collateral Agent to file
UCC‑1 financing statements and continuation statements therefor, that name the
Borrower as debtor and the Collateral Agent as secured party and that describes
“all assets in which the debtor now or hereafter has rights” (or words of
similar effect) as the Collateral in which the Collateral Agent has a grant of
security hereunder. Such designation shall not impose upon the Collateral Agent
or the Administrative Agent or any other Secured Party, or release or diminish,
the Borrower’s obligations under this Section 7.07.
Notwithstanding the generality of the foregoing, the Borrower shall, not earlier
than six (6) months and not later than one (1) month prior to the fifth (5th)
anniversary of the date of filing of any financing statement filed pursuant to
this Agreement authorize, deliver and file or cause to be filed an appropriate
continuation statement with respect to each such financing statement.


86

--------------------------------------------------------------------------------




ARTICLE VIII    ACCOUNTS, ACCOUNTINGS AND RELEASES
Section 8.01.
Collection of Money

Except as otherwise expressly provided herein, the Administrative Agent may and
the Collateral Agent shall at the direction of the Administrative Agent demand
payment or delivery of, and shall receive and collect, directly and without
intervention or assistance of any fiscal agent or other intermediary, all Money
and other property payable to or receivable by the Collateral Agent pursuant to
this Agreement, including all payments due on the Collateral, in accordance with
the terms and conditions of such Collateral. The Collateral Agent shall
segregate and hold all such Money and property received by it in trust for the
Secured Parties and shall apply it as provided in this Agreement. Each Covered
Account shall be established and maintained under the Account Control Agreement
with a Qualified Institution. Any Covered Account may contain any number of
subaccounts for the convenience of the Collateral Agent or as required by the
Collateral Manager for convenience in administering the Covered Accounts or the
Collateral.
Section 8.02.
Collection Account

(a)    In accordance with this Agreement and the Account Control Agreement, the
Collateral Agent shall, on or prior to the Closing Date, establish at the
Custodian two (2) segregated trust accounts, one of which will be designated the
“Interest Collection Account” and one of which designated the “Principal
Collection Account” (collectively, the “Collection Account”), which shall be
maintained by the Borrower with the Custodian in accordance with the Account
Control Agreement and which shall be subject to the Lien of the Collateral
Agent. The Collateral Agent shall from time to time deposit into the Interest
Collection Account promptly upon receipt thereof all Interest Proceeds received
by the Collateral Agent and identified as such by the Collateral Manager. The
Collateral Agent shall from time to time deposit into the Principal Collection
Account promptly upon receipt thereof all Principal Proceeds (unless
simultaneously reinvested in additional Collateral Loans in accordance with
Article X or required to be deposited in the Unfunded Reserve Account pursuant
to Section 8.05) received by the Collateral Agent and identified as such by the
Collateral Manager. All funds deposited from time to time in the Collection
Account pursuant to this Agreement shall be held on behalf of the Collateral
Agent as part of the Collateral and shall be applied to the purposes herein
provided.
(b)    At any time when reinvestment is permitted pursuant to Article X, the
Collateral Manager on behalf of the Borrower (subject to compliance with Article
X) may, by delivery of written instructions (which may be a .pdf or similar file
sent by email) of a Responsible Officer of the Collateral Manager to the
Collateral Agent and the Collateral Administrator, direct the Collateral Agent
to, and upon receipt of such instructions the Collateral Agent shall, withdraw
funds on deposit in the Principal Collection Account representing Principal
Proceeds (together with accrued interest received with regard to any Collateral
Loan and Interest Proceeds but only to the extent used to pay for accrued
interest on an additional Collateral Loan) and reinvest such funds in additional
Collateral Loans in accordance with such instructions. If at any time the amount
on deposit in the Unfunded Reserve Account is less than the Unfunded Reserve
Required Amount, the Collateral Manager (on behalf of the Borrower) may, by
delivery of written instructions (which may be a .pdf or similar file sent by
email) of a Responsible Officer of the Collateral Manager to the Collateral
Agent and the Collateral Administrator, direct the Collateral Agent to, and upon
receipt of such instructions the Collateral Agent shall, withdraw funds on
deposit in the Principal Collection Account representing Principal Proceeds and
remit such funds as so directed by the Collateral Manager to meet the Borrower’s
funding obligations in respect of Delayed Drawdown Collateral Loans or Revolving
Collateral Loans.


87

--------------------------------------------------------------------------------




Section 8.03.
The Custodian Account

In accordance with this Agreement and the Account Control Agreement, the
Collateral Agent shall, on or prior to the Closing Date, establish at the
Custodian one (1) segregated trust account, which shall be designated as the
“Custodian Account”, which shall be maintained by the Borrower with the
Custodian in accordance with the Account Control Agreement and which shall be
subject to the Lien of the Collateral Agent. All promissory notes shall be
credited to the Custodian Account.
Section 8.04.
[Reserved].

Section 8.05.
The Unfunded Reserve Account; Fundings

In accordance with this Agreement and the Account Control Agreement, the
Collateral Agent shall, on or prior to the Closing Date, establish at the
Custodian one (1) segregated trust account, which shall be designated as the
“Unfunded Reserve Account”, which shall be maintained by the Borrower with the
Custodian in accordance with the Account Control Agreement and which shall be
subject to the Lien of the Collateral Agent. The only permitted deposits to or
withdrawals from the Unfunded Reserve Account shall be in accordance with the
provisions of this Agreement.
On the date of acquisition by the Borrower of any Delayed Drawdown Collateral
Loan, Revolving Collateral Loan, and on any Payment Date, the Collateral Manager
shall instruct the Collateral Agent to withdraw funds from the Collection
Account for deposit into the Unfunded Reserve Account, to the extent required so
that the amount of funds on deposit in the Unfunded Reserve Account is equal to
the Unfunded Reserve Required Amount.
During the Reinvestment Period, fundings of Delayed Drawdown Collateral Loans
and Revolving Collateral Loans shall be made using, first, amounts on deposit in
the Unfunded Reserve Account (in an amount equal to the amount on deposit
therein with respect to such Delayed Drawdown Collateral Loan or Revolving
Collateral Loan), then available Principal Proceeds and finally, borrowing of
Advances under Section 2.01.
During the Amortization Period, Principal Proceeds received by the Borrower (or
the Collateral Manager on its behalf) in respect of Revolving Collateral Loans
(to the extent not accompanied by a permanent reduction in the related
commitments) shall be deposited by the Borrower (or the Collateral Manager on
its behalf) into the Unfunded Reserve Account.
Amounts on deposit in the Unfunded Reserve Account will be available solely to
cover drawdowns on the Delayed Drawdown Collateral Loans and Revolving
Collateral Loans; provided that, to the extent that the aggregate amount of
funds on deposit therein at any time exceeds the Unfunded Reserve Required
Amount, the Collateral Agent shall remit such excess to the Principal Collection
Account. In addition, following the occurrence of an Event of Default, funds in
the Unfunded Reserve Account may be withdrawn by the Collateral Agent and
deposited into the Principal Collection Account at the direction of the
Administrative Agent.
Section 8.06.
[Reserved].

Section 8.07.
Account Control Agreement.

The provisions of Sections 8.02, 8.03 and 8.05 are subject to the terms of the
Account Control Agreement.


88

--------------------------------------------------------------------------------




Section 8.08.
Funds in Covered Accounts; Reports by Collateral Agent

(a)    By delivery of a certificate of a Responsible Officer (which may be in
the form of standing instructions), the Borrower (or the Collateral Manager on
behalf of the Borrower) shall at all times direct the Collateral Agent to, and,
upon receipt of such certificate, the Collateral Agent shall, invest all funds
on deposit in the Collection Account and the Unfunded Reserve Account in
Eligible Investments having stated maturities no later than the Business Day
preceding the next Payment Date (or such shorter maturities expressly provided
herein). If, prior to the occurrence of an Event of Default, the Borrower shall
not have given any such investment directions, the Collateral Agent shall seek
instructions from the Collateral Manager within three (3) Business Days after
transfer of any funds to such accounts and shall invest in Eligible Investments
that mature overnight until it shall receive written instructions from the
Collateral Manager. After the occurrence and during the continuance of an Event
of Default, the Collateral Agent shall invest and reinvest such funds as fully
as practicable in Eligible Investments as described in clause (a) of the
definition thereof or as otherwise directed by the Collateral Manager maturing
not later than the earlier of (i) thirty (30) days after the date of such
investment (unless putable at par to the issuer thereof) or (ii) the Business
Day immediately preceding the next Payment Date (or such shorter maturities
expressly provided herein). Except to the extent expressly provided otherwise
herein, all interest, gain, loss and other income from such investments shall be
deposited, credited or charged (as applicable) in and to the Interest Collection
Account. Absent its timely receipt of such instruction from the Collateral
Manager or Administrative Agent, as applicable, in accordance with the
foregoing, the Collateral Agent shall not be under an obligation to invest (or
pay interest on) funds held hereunder. The Collateral Agent shall in no way be
liable for any insufficiency in a Covered Account resulting from any loss
relating to any such investment.
(b)    The Collateral Agent agrees to give the Borrower prompt notice if any
Covered Account or any funds on deposit in any Covered Account, or otherwise to
the credit of a Covered Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. All Covered
Accounts shall remain at all times with the Custodian.
(c)    The Collateral Administrator shall supply, in a timely fashion, to the
Borrower and the Collateral Manager any information regularly maintained by the
Collateral Administrator that the Borrower or the Collateral Manager may from
time to time reasonably request with respect to the Collateral Loans, the
Covered Accounts and the other Collateral and provide any other requested
information reasonably available to the Collateral Administrator and required to
be provided by Section 8.09 or to permit the Collateral Manager to perform its
obligations hereunder or the Borrower’s obligations hereunder that have been
delegated to the Collateral Manager. The Collateral Administrator shall promptly
forward to the Collateral Manager copies of notices, periodic financial reports
and other writings received by it from the Obligor of any Collateral Loan or
from any Clearing Agency with respect to any Collateral Loan.
Section 8.09.
Accountings

(a)    Monthly. Not later than ten (10) Business Days following the last
calendar day of each calendar month (other than the months for which a Payment
Date Report is delivered) (the “Monthly Reporting Date”), the Borrower shall
compile and provide (or cause to be compiled and provided) to the Administrative
Agent and the Equityholder a monthly report (which includes a Borrowing Base
Calculation Statement prepared by the Collateral Manager and provided to the
Collateral Administrator for inclusion in the Monthly Report) (each, a “Monthly
Report”) in accordance with this Section 8.09. The Borrower shall compile and
provide (or cause to be compiled and provided) to the Administrative Agent a
loan data file (the “Data File”) for the previous monthly period ending on the
Monthly Report Determination Date (containing such information agreed upon by
the Borrower (or the Collateral Manager on its behalf), and the Administrative


89

--------------------------------------------------------------------------------




Agent). The Borrower shall provide (or cause to be provided) the Data File no
later than ten (10) Business Days following the Monthly Reporting Date. As used
herein, the “Monthly Report Determination Date” with respect to any calendar
month will be the fifteenth day of the prior calendar month. The first Monthly
Report shall be delivered in February 2020 and shall be determined with respect
to the Monthly Report Determination Date that is January 15, 2020. The Monthly
Report for a calendar month shall be in a form reasonably acceptable to the
Borrower, the Collateral Administrator, the Collateral Manager, the Equityholder
and the Administrative Agent and shall contain the information with respect to
the Collateral Loans and Eligible Investments included in the Collateral set
forth in Schedule 2 hereto, and shall be determined as of the Monthly Report
Determination Date for such calendar month.
(b)    Payment Date Accounting. The Borrower shall render (or cause to be
rendered) an accounting (each, a “Payment Date Report”), determined as of the
close of business on each Determination Date preceding a Payment Date, and shall
deliver such Payment Date Report to the Agents and the Equityholder not later
than the second Business Day preceding the related Payment Date. The Payment
Date Report shall be in a form reasonably acceptable to the Borrower, the
Collateral Manager, the Equityholder, the Collateral Administrator and the
Administrative Agent and shall contain the information set forth in Schedule 3
hereto.
The first Payment Date Report shall be delivered by March 12, 2020, shall be
determined with respect to the Determination Date that is March 9, 2020, and
shall be used in connection with the payments to be made on the Payment Date in
March 2020.
(c)    Failure to Provide Accounting. If the Collateral Agent shall not have
received any accounting provided for in this Section 8.09 on the first Business
Day after the date on which such accounting is due to the Collateral Agent, the
Collateral Agent shall notify the Borrower, who shall use reasonable efforts to
obtain such accounting by the applicable Payment Date.
For the avoidance of doubt, the Borrower has engaged the Collateral
Administrator pursuant to Article XV hereof to compile and provide the
information and reports to be provided in this Section 8.09; provided, however,
that the Collateral Administrator’s obligation to compile and provide such
information and reports is subject to the receipt of the information necessary
to do so from the Collateral Manager and the Administrative Agent.
Section 8.10.
Release of Collateral

(a)    If no Event of Default has occurred and is continuing, the Borrower may,
by delivery (which may be by e-mail or other electronic communication of a
signed document) of a certificate of a Responsible Officer of the Collateral
Manager delivered to the Collateral Agent and the Custodian at least one (1)
Business Day prior to the settlement date (or, with the consent of the
Administrative Agent, on the settlement date) for any sale of any item of
Collateral certifying that the sale of such Collateral is being made in
accordance with Section 10.01 and such sale complies with all applicable
requirements of Section 10.01, direct the Collateral Agent (or the Custodian on
its behalf) to release or cause to be released such item from the Lien of this
Agreement and, upon receipt of such certificate, the Collateral Agent (or
Custodian, as applicable) shall deliver any such item, if in physical form, duly
endorsed to the broker or purchaser designated in such certificate or, if such
item is a Clearing Corporation Security, cause an appropriate transfer thereof
to be made, in each case against receipt of the sales price therefor as
specified by the Collateral Manager in such certificate; provided that the
Collateral Agent (or the Custodian on its behalf) may deliver any such item in
physical form for examination in accordance with street delivery custom;
provided, further, that neither the Collateral Agent nor the Custodian will be
deemed to have notice of an Event of Default unless it has received notice
thereof.


90

--------------------------------------------------------------------------------




(b)    The Collateral Agent (or Custodian, as applicable) shall, upon the
receipt of a certificate of the Borrower, by delivery of a certificate of a
Responsible Officer of the Collateral Manager, deliver any Collateral in
accordance with such certificate, and execute such documents or instruments as
are delivered by or on behalf of the Borrower and reasonably necessary to
release or cause to be released such security from the Lien of this Agreement,
which is set for any mandatory call or redemption or payment in full to the
appropriate paying agent on or before the date set for such call, redemption or
payment, in each case against receipt of the call or redemption price or payment
in full thereof.
(c)    As provided in Section 8.02(a), the Collateral Agent (and its designees)
shall deposit any proceeds received by it from the disposition of a Collateral
Loan in the applicable Collection Account as instructed by the Collateral
Manager, unless simultaneously applied to the purchase of additional Collateral
Loans as permitted under and in accordance with the requirements of this
Article VIII and Article X.
(d)    The Collateral Agent shall, upon receipt of a certificate of a
Responsible Officer of the Borrower certifying that no Commitments remain
outstanding and all Obligations of the Borrower hereunder and under the other
Facility Documents have been satisfied (other than unasserted contingent
obligations), execute such documents or instruments as are delivered by or on
behalf of the Borrower and reasonably necessary to release any remaining
Collateral from the Lien of this Agreement.
(e)    Any security, Collateral Loan or amounts that are released pursuant to
Section 8.10(a) or (b) shall be automatically released from the Lien of this
Agreement.
Any direction received by the Collateral Agent or the Custodian, as applicable,
on or prior to 12:00 noon on any Business Day shall be effective on such
Business Day and any direction received by the Collateral Agent or the
Custodian, as applicable, after 12:00 noon on any Business Day, or at any time
on any day that is not a Business Day, shall be effective in each case on the
next succeeding Business Day.
Section 8.11.    Reports by Independent Accountants
(a)    The Collateral Manager will appoint a firm of independent certified
public accountants, independent auditors or independent consultants specializing
in securitization transactions (together with its successors, the “Independent
Accountants”), in each case reasonably acceptable to the Administrative Agent,
for purposes of reviewing and delivering the reports of such accountants
required by this Agreement, which may be the firm of independent certified
public accountants, independent auditors or independent consultants that
performs accounting services for the Collateral Manager. The Collateral Manager
may remove any firm of Independent Accountants at any time upon notice to, but
without the consent of, the Administrative Agent. Upon any resignation by such
firm or removal of such firm by the Collateral Manager, the Collateral Manager
shall promptly appoint a successor thereto that shall also be a firm of
independent certified public accountants, independent auditors or independent
consultants of recognized standing, which may be a firm of independent certified
public accountants, independent auditors or independent consultants that
performs accounting services for the Collateral Manager. The fees of such
Independent Accountants and any successor shall be payable by the Borrower.
(b)    The Collateral Manager will cause the Independent Accountants to furnish
to the Administrative Agent within 120 days of the end of each fiscal year of
the Borrower (starting with the fiscal year ending 2020), to the effect that
such firm has applied certain agreed-upon procedures approved by the
Administrative Agent (as such agreed-upon procedures may be updated from time to
time in response to reasonable requests of the Administrative Agent) with
respect to a selection of Monthly Reports and/or Payment Date Reports from the
related fiscal year, as applicable, and, with respect to the Collateral
Manager’s performance hereunder, to assist the Administrative Agent in
determining that the Monthly Reports and


91

--------------------------------------------------------------------------------




Payment Date Reports for the related fiscal year, as applicable, were prepared
in compliance with this Agreement, except for such exceptions as it believes to
be immaterial and such other exceptions as will be set forth in such firm’s
report (including, with respect to any such exceptions, an explanation of how
each such exception arose and reflecting the input/explanation of the Collateral
Manager thereto). Such reports pursuant to this clause (b) shall be at the
expense of the Borrower.
(c)    In the event the Independent Accountants appointed pursuant to clause (b)
above require the Collateral Agent or the Collateral Administrator, as
applicable, to agree to the procedures performed by such Independent Accountants
with respect to any of the reports, statements of such Independent Accountants,
or sign any agreement in connection therewith, the Collateral Agent or the
Collateral Administrator, as applicable, shall, upon direction from the Borrower
(or the Collateral Manager on behalf of the Borrower), so agree to the terms and
conditions requested by such Independent Accountants as a condition to receiving
documentation required by this Agreement; it being understood and agreed that
the Collateral Agent and the Collateral Administrator shall deliver such
agreement in conclusive reliance on such direction and shall make no inquiry or
investigation as to, and shall have no obligation or responsibility in respect
of, the terms of the engagement of such Independent Accountants by the Borrower
or the sufficiency, validity or correctness of the agreed upon procedures in
respect of such engagement. The Collateral Agent and the Collateral
Administrator may require the delivery of a written direction to the execution
of any such agreement required for the delivery of any report or statement of
such Independent Accountants to the Collateral Agent and the Collateral
Administrator under this Agreement. Upon direction from the Borrower (or the
Collateral Manager on behalf of the Borrower), the Collateral Agent and the
Collateral Administrator shall be authorized, without liability on its part, to
execute and deliver any such agreement with such Independent Accountants, which
agreement, to the extent so directed by the Borrower (or the Collateral Manager
on behalf of the Borrower), may include, amongst other things, (i) an
acknowledgement that the Borrower has agreed that the procedures by such
Independent Accountants are sufficient for the relevant purposes, (ii) releases
by the Collateral Agent and the Collateral Administrator of any claims,
liabilities and expenses arising out of or relating to such Independent
Accountant’s engagement, agreed-upon procedures or any report or statement
issued by such Independent Accountants under any such engagement and
acknowledgement of other limitations of liability in favor of such Independent
Accountants and (iii) restrictions or prohibitions on the disclosure of any such
reports, statements or other information or documents provided to it by such
Independent Accountants.
ARTICLE IX    APPLICATION OF FUNDS
Section 9.01.
Disbursements of Funds from Collection Account

(a)    Notwithstanding any other provision in this Agreement, but subject to the
other subsections of this Section 9.01, the Collateral Agent, based solely upon
the Payment Date Report, shall disburse amounts from the Collection Account
pursuant to Section 8.02 in accordance with the following priorities (the
“Priority of Payments”):
(i)    On each Payment Date, so long as no Event of Default has occurred and is
continuing or would result therefrom, Interest Proceeds on deposit in the
Interest Collection Account, to the extent received on or before the related
Determination Date will be applied in the following order of priority:
(A)    (1) first, to pay all out-of-pocket costs and expenses of the Collateral
Agent, Collateral Administrator, Securities Intermediary and the Custodian
incurred in connection with any sale of Collateral or exercise of other remedial
rights pursuant to Section 7.03; (2) second, to pay other Administrative
Expenses in accordance with the priorities specified in


92

--------------------------------------------------------------------------------




the definition thereof; provided that the amount in this clause (2) shall not
exceed the Administrative Expense Cap for such Payment Date; provided, further,
that upon any commencement of the exercise of remedies described in Section
6.02, Administrative Expenses paid pursuant to this subclause (A)(2) to the
Collateral Administrator, the Collateral Agent, the Securities Intermediary or
the Custodian shall be paid without regard to the Administrative Expense Cap;
(B)    [reserved];
(C)    to the Administrative Agent and each Lender, to pay accrued and unpaid
Interest on the Advances, Commitment Fees, any fees payable pursuant to the
Administrative Agent Fee Letter and Prepayment Fees, if any, due to each such
Person and amounts payable to each such Person under Section 2.10;
(D)    to pay principal of the Advances of each Lender (pro rata, based on each
Lender’s Percentage) in an amount required to cure any Borrowing Base Deficiency
or to cure any failure of the Equity Coverage Test or the Minimum Equity Test;
(E)    [reserved];
(F)    for deposit into the Unfunded Reserve Account until the amount on deposit
therein equals the Unfunded Reserve Required Amount;
(G)    (1) first, to the Administrative Agent, to pay any other fees, expenses,
indemnities and other amounts payable by the Borrower to the Administrative
Agent under any Facility Document and (2) second, to the Lenders (or related
indemnified parties) to pay any fees, expenses, indemnities and other amounts
payable by the Borrower to the Lenders under any Facility Document;
(H)    (1) first, to the payment or application of amounts referred to in
clause (A) above (in the same order of priority specified therein), to the
extent not paid in full pursuant to applications under such clause; and (2)
second, to pay all other Obligations then due and owing (other than Advances
Outstanding), including accrued and unpaid amounts owing to Affected Persons
(if any) under Sections 2.09 and 12.03; and
(I)    (1) if a Default has occurred and is continuing or would result
therefrom, to remain in the Interest Collection Account or (2) otherwise, as
designated by the Collateral Manager on the related Payment Date Report, to, or
as directed by, the Borrower.
(ii)    On each Payment Date, so long as no Event of Default has occurred and is
continuing or would result therefrom, Principal Proceeds on deposit in the
Principal Collection Account to the extent received on or before the related
Determination Date will be applied in the following order of priority:
(A)    to the payment of unpaid amounts under clauses (A) through (F) in clause
(i) above (in the same order of priority specified therein), to the extent not
paid in full thereunder;
(B)    during the Amortization Period, to pay principal of the Advances of each
Lender (pro rata, based on each Lender’s Percentage) until the Advances are paid
in full;


93

--------------------------------------------------------------------------------




provided that if the amount on deposit in the Unfunded Reserve Account equals or
exceeds the amount of outstanding Advances, the Borrower (or the Collateral
Manager on its behalf) may elect to withdraw such amounts from the Unfunded
Reserve Account and repay the Advances pursuant to this clause (B);
(C)    to the payment of unpaid amounts under clauses (G) and (H) in clause (i)
above (in the same order of priority specified therein), to the extent not paid
in full thereunder;
(D)    during the Reinvestment Period, at the discretion of the Collateral
Manager, all remaining amounts shall be allocated to any one or more of the
following payments: (1) to the Principal Collection Account for the purchase of
additional Collateral Loans and the funding of Delayed Drawdown Collateral Loans
and Revolving Collateral Loans or (2) for deposit into the Unfunded Reserve
Account; and
(E)    during the Amortization Period, to, or as directed by, the Borrower.
(iii)    On each Payment Date after the occurrence and during the continuance of
an Event of Default, or if an Event of Default would result from the application
of Collections pursuant to the preceding clauses (i) or (ii), all Collections on
deposit in the Collection Account, to the extent received on or before the
related Determination Date will be applied in the following order of priority:
(A)    (1) first, to pay all out-of-pocket costs and expenses of the Collateral
Agent, Collateral Administrator, Securities Intermediary and the Custodian
incurred in connection with any sale of Collateral or exercise of other remedial
rights pursuant to Section 7.03; and (2) second, to pay other Administrative
Expenses in accordance with the priorities specified in the definition thereof;
provided that the amount in this clause (2) shall not exceed the Administrative
Expense Cap for such Payment Date; provided, further, that upon any commencement
of the exercise of remedies described in Section 6.02, Administrative Expenses
paid pursuant to this subclause (A)(2) to the Collateral Administrator, the
Collateral Agent, the Securities Intermediary or the Custodian shall be paid
without regard to the Administrative Expense Cap;
(B)    [reserved];
(C)    to each Lender, to pay accrued and unpaid Interest on the Advances,
Commitment Fees, and Prepayment Fees due to each such Lender and amounts payable
to each such Lender under Section 2.10;
(D)    to pay the principal of the Advances of each Lender (pro rata, based on
each Lender’s Percentage) until paid in full;
(E)    for deposit into the Unfunded Reserve Account until the amount on deposit
therein equals the Unfunded Reserve Required Amount;
(F)    to the Administrative Agent, to pay any fees, expenses, indemnities and
other amounts payable to the Administrative Agent pursuant the Administrative
Agent Fee Letter and any other Facility Documents;
(G)    to the Lenders (or related indemnified parties) to pay any fees,
expenses, indemnities and other amounts payable by the Borrower under any
Facility Document;


94

--------------------------------------------------------------------------------




(H)    to the payment or application of amounts referred to in clause (A) above
(in the same order of priority specified therein), to the extent not paid in
full pursuant to applications under such clause;
(I)    to the payment of amounts referred to in clause (B) above, to the extent
not paid in full pursuant to such clause;
(J)    to pay all other Obligations then due and owing (other than Advances
Outstanding), including accrued and unpaid amounts owing to Affected Persons
(if any) under Sections 2.09 and 12.03; and
(K)    to, or as directed by, the Borrower.
(b)    If on any Payment Date the amount available in the Collection Account is
insufficient to make the full amount of the disbursements required by the
Payment Date Report, the Collateral Agent shall make the disbursements called
for in the order and according to the priority set forth under Section 9.01(a)
to the extent funds are available therefor.
ARTICLE X    SALE OF COLLATERAL LOANS; PURCHASE OF ADDITIONAL COLLATERAL LOANS
Section 10.01.
Sales of Collateral Loans

(a)    Sales of Collateral Loans. Subject to the satisfaction (or waiver, by the
Administrative Agent) of the conditions specified in Sections 10.04, the
Borrower may, but will not be required to, sell any Collateral Loan if such sale
meets each of the requirements set forth below:
(i)    no Default or Event of Default exists and is continuing (unless a Default
is continuing that would be cured following the application of the proceeds of
such sale) or would result upon giving effect thereto;
(ii)    upon giving effect thereto and to the application of the proceeds
thereof, each of the Coverage Tests and Collateral Quality Test shall be
satisfied, or if not satisfied, maintained or improved;
(iii)    such sale is made for Cash; and
(iv)    no adverse selection procedures have been employed by the Borrower (or
the Collateral Manager on behalf of the Borrower) in selecting the Collateral
Loans for sale.
Notwithstanding anything above that would otherwise prohibit the sale of a
Collateral Loan after the occurrence or during the continuance of a Default or
an Event of Default, if the Borrower entered into an agreement to sell any such
Collateral prior to the occurrence of such Default or an Event of Default, but
such sale did not settle prior to the occurrence of such Default or an Event of
Default, then the Borrower shall be permitted to consummate such sale
notwithstanding the occurrence of such Default or an Event of Default.
(b)    Sales of Equity Securities. The Borrower may sell any Equity Security at
any time without restriction, and shall use its commercially reasonable efforts
to effect the sale of any Equity Security, regardless of price, within
forty-five (45) days of receipt if such Equity Security constitutes Margin
Stock,


95

--------------------------------------------------------------------------------




unless such sale is prohibited by Applicable Law or contract, in which case such
Equity Security should be sold as soon as such sale is permitted by Applicable
Law or contract.
(c)    Certain Restrictions. Collateral Loans may not be sold to Affiliates of
the Borrower. Collateral Loans may not be sold to Affiliates of the Collateral
Manager or the Equityholder at a price less than the original percentage of par
paid by the Borrower unless (i) the Administrative Agent provides written
consent in its sole discretion or (ii) the Collateral Manager certifies to the
Administrative Agent that such sale is at the then-current market price.
(d)    Application of Proceeds of Sales. The Collateral Manager on behalf of the
Borrower shall deposit the proceeds of any sale effected pursuant to this
Section 10.01 into the Collection Account for disbursement in accordance with
Section 9.01 or reinvestment in additional Collateral Loans in accordance with
Section 10.02.
Section 10.02.
Purchase of Additional Collateral Loans

On any date during the Reinvestment Period, the Collateral Manager on behalf of
the Borrower may, if the conditions specified in this Section 10.02 and Section
10.04 are met (or waived by the Administrative Agent), invest Principal Proceeds
(and accrued interest received with respect to any Collateral Loan to the extent
used to pay for accrued interest on additional Collateral Loans) in additional
Collateral Loans; provided that no Collateral Loan may be purchased unless each
of the following conditions is satisfied as of the date such Collateral Loan is
added to the Collateral, subject to Section 1.04(h):
(i)    such obligation is an Eligible Collateral Loan;
(ii)    each condition to making an Advances set forth in Section 3.02(b), (c),
(d) and (e) is satisfied; and
(iii)    such purchase is from a Person unaffiliated with the Collateral Manager
(unless (i) the Administrative Agent provides written consent in its sole
discretion or (ii) the Collateral Manager certifies to the Administrative Agent
that such sale is at the then-current market price), the Borrower or the
Equityholder.
Section 10.03.
[Reserved].

Section 10.04.
Conditions Applicable to All Sale and Purchase Transactions

(a)    Any transaction effected under this Article X or in connection with the
acquisition of additional Collateral Loans shall be (i) negotiated at arms’
length and (ii) effected in accordance with all Applicable Laws.
(b)    Upon each acquisition by the Borrower of a Collateral Loan (i) all of the
Borrower’s right, title and interest to such Collateral Loan shall be subject to
the Lien granted to the Collateral Agent pursuant to this Agreement and (ii)
such Collateral Loan shall be Delivered to the Custodian on behalf of the
Collateral Agent.


96

--------------------------------------------------------------------------------




ARTICLE XI    THE AGENTS
Section 11.01.
Authorization and Action

(a)    Each Lender hereby irrevocably appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and, to the extent applicable, the
other Facility Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto, subject
to the terms hereof. No Agent shall have any duties or responsibilities, except
those expressly set forth herein or in the other Facility Documents to which it
is a party or any fiduciary relationship with any Secured Party and no implied
covenants, functions, responsibilities, duties or obligations or liabilities on
the part of such Agent shall be read into this Agreement or any other Facility
Document to which such Agent is a party (if any) as duties on its part to be
performed or observed. No Agent shall have or be construed to have any other
duties or responsibilities in respect of this Agreement or any other Facility
Document and the transactions contemplated hereby or thereby. As to any matters
not expressly provided for by this Agreement or the other Facility Documents, no
Agent shall be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or, with respect to the Collateral Agent, the Administrative Agent);
provided that such Agent shall not be required to take any action which exposes
such Agent, in its judgment, to personal liability, cost or expense or which is
contrary to this Agreement, the other Facility Documents or Applicable Law, or
would be, in its judgment, contrary to its duties hereunder, under any other
Facility Document or under Applicable Law. Each Lender agrees that in any
instance in which the Facility Documents provide that the Administrative Agent’s
consent may not be unreasonably withheld, provide for the exercise of the
Administrative Agent’s reasonable discretion, or provide to a similar effect, it
shall not in its instructions (or by refusing to provide instruction) to the
Administrative Agent withhold its consent or exercise its discretion in an
unreasonable manner.
(b)    If the Collateral Agent has been requested or directed by the
Administrative Agent or the Required Lenders to take any action pursuant to any
provision of this Agreement or any other Facility Document, the Collateral Agent
shall not be under any obligation to exercise any of the rights or powers vested
in it by this Agreement or such Facility Document in the manner so requested
unless it shall have been provided indemnity reasonably satisfactory to it
against the costs, expenses and liabilities which may be incurred by it in
compliance with or in performing such request or direction. No provision of this
Agreement or any other Facility Document shall otherwise be construed to require
the Collateral Agent to expend or risk its own funds or to take any action that
could in its judgment cause it to incur any cost, expenses or liability, unless
it is provided indemnity acceptable to it against any such expenditure, risk,
costs, expense or liability. For the avoidance of doubt, the Collateral Agent
shall not have any duty or obligation to take any action to exercise or enforce
any power, right or remedy available to it under this Agreement or any other
Facility Document or any Related Document unless and until directed by the
Required Lenders (or the Administrative Agent on their behalf). The Collateral
Agent shall have no liability to the Borrower, the Collateral Manager, the
Lenders or any of the other Secured Parties in connection with any sales to the
extent conducted at the direction of the Administrative Agent.
(c)    Neither the Collateral Agent nor any officer, agent or representative
thereof shall be personally liable for any action taken by any such Person in
accordance with any notice given by the Administrative Agent or the Required
Lenders pursuant to the terms of this Agreement or any other Facility Document
even if, at the time such action is taken by any such Person, the Administrative
Agent or the Required Lenders or Persons purporting to be the Administrative
Agent or the Required Lenders are not entitled to give such notice. If any
dispute or disagreement shall arise as to the allocation of any sum of


97

--------------------------------------------------------------------------------




money received by the Collateral Agent hereunder or under any Facility Document,
the Collateral Agent shall have the right to deliver such sum to a court of
competent jurisdiction and therein commence an action for interpleader.
(d)    If in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, it may request written
instructions from the Administrative Agent as to the course of action desired by
it. If the Collateral Agent does not receive such instructions within five (5)
Business Days after it has requested them, the Collateral Agent may, but shall
be under no duty to, take or refrain from taking any such courses of action. The
Collateral Agent shall act in accordance with instructions received after such
five (5) Business Day period except to the extent it has already, in good faith,
taken or committed itself to take, action inconsistent with such instructions.
(e)    Instructions to Collateral Agent.
(i)    The Collateral Agent shall be entitled to refrain from taking any action
unless it has such instruction (in the form of Proper Instructions) from the
Borrower (or the Collateral Manager on the Borrower’s behalf), the Required
Lenders or the Administrative Agent, as applicable, as it reasonably deems
necessary. In the absence of gross negligence, fraud or willful misconduct by
the Collateral Agent, the Collateral Agent shall have no liability for any
action (or forbearance from action) taken pursuant to any Proper Instruction of
the Borrower, the Collateral Manager, the Required Lenders or the Administrative
Agent, as applicable.
(ii)    Whenever the Collateral Agent is entitled or required to receive or
obtain any communications or information pursuant to or as contemplated by this
Agreement, it shall be entitled to receive the same in writing, in form, content
and medium reasonably acceptable to it and otherwise in accordance with any
applicable term of this Agreement; and whenever any report or other information
is required to be produced or distributed by the Collateral Agent it shall be in
form, content and medium reasonably acceptable to it and the Borrower, and
otherwise in accordance with any applicable term of this Agreement.
(iii)    In case any reasonable question arises as to its duties hereunder, the
Collateral Agent may, so long as no Event of Default has occurred and is
continuing, request instructions from the Collateral Manager and may, after the
occurrence and during the continuance of an Event of Default, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Collateral Manager or the Administrative Agent, as applicable. The Collateral
Agent shall, in the absence of gross negligence, fraud or willful misconduct by
the Collateral Agent, have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Administrative Agent
(or the Collateral Manager if permitted under the Facility Documents).
(f)    General Standards of Care for the Collateral Agent. Notwithstanding any
terms herein contained to the contrary, the acceptance by the Collateral Agent
of its appointment hereunder is expressly subject to the following terms, which
shall govern and apply to each of the terms and provisions of this Agreement
(whether or not so stated therein):
(i)    The Collateral Agent shall not be deemed to have notice of any fact,
claim or demand with respect hereto unless actually known by a Responsible
Officer of the Collateral Agent or unless (and then only to the extent) received
in writing by the Collateral Agent and specifically referencing this Agreement.
The Collateral Agent shall not be charged with knowledge of any notices,
documents, instruments or reports delivered or prepared by the Collateral
Administrator. It is hereby


98

--------------------------------------------------------------------------------




acknowledged that the Collateral Agent shall have no responsibility for filing
or recording any financing or continuation statement in any public office at any
time or to otherwise perfect or maintain the perfection of any security interest
or lien granted by any Person under any Facility Document or Related Document.
(ii)    No provision of this Agreement shall require the Collateral Agent to
expend or risk its own funds, or to take any action (or forbear from action)
hereunder which might in its judgment involve any expense or any financial or
other liability unless it shall be furnished with acceptable indemnification.
Nothing herein shall obligate the Collateral Agent to commence, prosecute or
defend legal proceedings in any instance, whether on behalf of the Borrower or
on its own behalf or otherwise, with respect to any matter arising hereunder, or
relating to this Agreement or the services contemplated hereby.
(iii)    The permissive right of the Collateral Agent to take any action
hereunder shall not be construed as a duty.
(iv)    The Collateral Agent may act or exercise its duties or powers hereunder
through agents or attorneys-in-fact, and the Collateral Agent shall not be
liable or responsible for the actions or omissions of any such agent or
attorney-in-fact appointed and maintained with reasonable due care.
(v)    The Collateral Agent shall have no obligation to determine the Interest
Rate or whether an asset is an Eligible Collateral Loan or otherwise satisfies
any eligibility requirements hereunder.
Section 11.02.
Delegation of Duties

(a)    Each Agent may execute any of its duties under this Agreement and each
other Facility Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
No Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
(b)    Without limiting the generality of Section 11.02(a), the Administrative
Agent may at any time or from time to time designate one or more of its
Affiliates to execute any of its duties under this Agreement and each other
Facility Document.
Section 11.03.
Agents’ Reliance, Etc.

(a)    Neither Agent nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement or any of the other Facility
Documents, except for its or their own gross negligence, fraud or willful
misconduct. Without limiting the generality of the foregoing, each Agent: (i)
may consult with legal counsel (including counsel for the Borrower or the
Collateral Manager or any of their Affiliates) and independent public
accountants and other experts selected by it and the advice or opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted to be taken by such Agent in good faith in
accordance with such opinion and shall not be liable for any action taken,
suffered or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Secured Party or any other Person and shall not be
responsible to any Secured Party or any Person for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or the other Facility Documents; (iii) shall not


99

--------------------------------------------------------------------------------




have any duty to monitor, ascertain, or investigate as to the performance or
observance of any of the terms, covenants or conditions of this Agreement, the
other Facility Documents, any Related Document or any notice, consent,
certificate, instruction or waiver, report, statement, opinion, direction or
other instrument or writing on the part of the Borrower, the Collateral Manager
or any other Person or to inspect the property (including the books and records)
of the Borrower or the Collateral Manager; (iv) shall not be responsible to any
Secured Party or any other Person for the due execution, legality, validity,
enforceability, perfection, genuineness, sufficiency or value of any Collateral
(or the validity, perfection, priority or enforceability of the Liens on the
Collateral), this Agreement, the other Facility Documents, any Related Document
or any other instrument or document furnished pursuant hereto or thereto; (v)
shall incur no liability under or in respect of this Agreement or any other
Facility Document by relying on, acting upon (or by refraining from action in
reliance on) any notice, consent, certificate (including, for the avoidance of
doubt, the Borrowing Base Calculation Statement), instruction or waiver, report,
statement, opinion, direction or other instrument or writing (which may be
delivered by telecopier, email, cable or telex, if acceptable to it) reasonably
believed by it to be genuine and believe by it to be signed or sent by the
proper party or parties; (vi) shall not be responsible to any Person for any
recitals, statements, information, representations or warranties regarding the
Borrower or the Collateral or in any document, certificate or other writing
delivered in connection herewith or therewith or for the execution,
effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of thereof or any such other document or
the financial condition of any Person or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions related to any Person or the existence or possible existence of
any Default or Event of Default; and (vii) shall not have any obligation
whatsoever to any Person to assure that any collateral exists or is owned by any
Person or is cared for, protected or insured or that any liens have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available with
respect thereto. No Agent shall have any liability to the Borrower, any Lender
or any other Person for the Borrower’s, the Collateral Manager’s, any Lender’s,
or any other Person’s, as the case may be, performance of, or failure to
perform, any of their respective obligations and duties under this Agreement or
any other Facility Document.
(b)    No Agent shall be liable for the actions or omissions of any other Agent
(including concerning the application of funds), or under any duty to monitor or
investigate compliance on the part of any other Agent with the terms or
requirements of this Agreement, any Facility Document or any Related Document,
or their duties hereunder or thereunder. Each Agent shall be entitled to assume
the due authority of any signatory and genuineness of any signature appearing on
any instrument or document it may receive (including each Notice of Borrowing
received hereunder). No Agent shall be liable for any action taken in good faith
and reasonably believed by it to be within the powers conferred upon it, or
taken by it pursuant to any direction or instruction by which it is governed, or
omitted to be taken by it by reason of the lack of direction or instruction
required hereby for such action (including for refusing to exercise discretion
or for withholding its consent in the absence of its receipt of, or resulting
from a failure, delay or refusal on the part of the Required Lenders to provide,
written instruction to exercise such discretion or grant such consent from the
Required Lenders, as applicable). No Agent shall be liable for any error of
judgment made in good faith unless it is proven by a non-appealable court of
competent jurisdiction that such Agent was grossly negligent in ascertaining the
relevant facts or engaged in willful misconduct. Nothing herein or in any
Facility Document or Related Document shall obligate any Agent to advance,
expend or risk its own funds, or to take any action which in its reasonable
judgment may cause it to incur any expense or financial or other liability for
which it is not adequately indemnified. No Agent shall be liable for any
indirect, special, punitive or consequential damages (including lost profits)
whatsoever, even if it has been informed of the likelihood thereof and
regardless of the form of action. No Agent shall be charged with knowledge or
notice of any matter unless actually known to a Responsible Officer of such
Agent, or unless and to the extent written


100

--------------------------------------------------------------------------------




notice of such matter is received by such Agent at its address in accordance
with Section 12.02. Any permissive grant of power to an Agent hereunder shall
not be construed to be a duty to act. Neither Agent shall be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, entitlement
order, approval or other paper or document. Neither Agent shall be liable for
any error of judgment, or for any act done or step taken or omitted by it, in
good faith, or for any mistakes of fact or Law, or for anything that it may do
or refrain from doing in connection herewith, except in the case of its willful
misconduct or grossly negligent performance or omission of its duties.
(c)    No Agent shall be responsible or liable for delays or failures in
performance resulting from acts beyond its control; provided that such Agent
takes commercially reasonable efforts to resume performance after the cessation
of such acts. Such acts shall include acts of God, strikes, lockouts, riots,
acts of war, epidemics, governmental regulations imposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters.
(d)    The delivery of reports and other documents and information to the
Collateral Agent hereunder or under any other Facility Document is for
informational purposes only and the Collateral Agent’s, receipt of such
documents and information shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein. The Collateral Agent is hereby authorized and directed to execute and
deliver the other Facility Documents to which it is a party. Whether or not
expressly stated in such Facility Documents, in performing (or refraining from
acting) thereunder, the Collateral Agent shall have all of the rights, benefits,
protections and indemnities which are afforded to it in this Agreement.
(e)    Each Lender acknowledges that, except as expressly set forth in this
Agreement, neither Agent has made any representation or warranty to it, and that
no act by either Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Borrower, shall be deemed to
constitute any representation or warranty by such Agent to any Secured Party as
to any matter. Each Lender represents to each Agent that it has, independently
and without reliance upon such Agent and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into,
the business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the Collateral Manager, and made its own
decision to enter into this Agreement and the other Facility Documents to which
it is a party. Each Lender also represents that it will, independently and
without reliance upon either Agent or any other Secured Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the Facility Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the Collateral Manager. Neither Agent shall have any duty or responsibility to
provide any Secured Party with any credit or other information concerning the
business, prospects, operations, property, financial or other condition or
creditworthiness of the Borrower or Collateral Manager which may come into the
possession of such Agent.
Section 11.04.
Indemnification; Rights

(a)    Each of the Lenders agrees to indemnify and hold the Administrative Agent
harmless (to the extent not reimbursed by or on behalf of the Borrower pursuant
to Section 12.04 or otherwise) from and against any and all Liabilities which
may be imposed on, incurred by, or asserted against the Administrative Agent in
any way relating to or arising out of this Agreement or any other Facility
Document or any Related Document or any action taken or omitted by the
Administrative Agent under this Agreement or any other


101

--------------------------------------------------------------------------------




Facility Document or any Related Document; provided that no Lender shall be
liable to the Administrative Agent for any portion of such Liabilities resulting
from the Administrative Agent’s gross negligence or willful misconduct.
(b)    It is understood and agreed that the Collateral Agent shall be under no
obligation to exercise or to honor any of the rights or powers vested in it by
this Agreement at the request or direction of the Administrative Agent or any of
the Lenders (or other Persons authorized or permitted under the terms hereof to
make such request or give such direction) pursuant to this Agreement or any
other Facility Document, unless the Administrative Agent or such Lenders shall
have provided to the Collateral Agent security or indemnity reasonably
satisfactory to it against the costs, expenses (including reasonable and
documented attorney’s fees and expenses) and Liabilities which might reasonably
be incurred by it in compliance with such request or direction, whether such
indemnity is provided under this Section 11.04 or otherwise. The rights of the
Agents and obligations of the Lenders under or pursuant to this Section 11.04
shall survive the termination of this Agreement, and the earlier removal or
resignation of the any Agent hereunder.
Section 11.05.
Successor Agents

(a)    Subject to the terms of this Section 11.05, each Agent may, upon thirty
(30) days’ notice to the Lenders and the Borrower, resign as Administrative
Agent or the Collateral Agent, as applicable. If an Agent shall resign, then the
Required Lenders shall appoint a successor agent. If for any reason a successor
agent is not so appointed and does not accept such appointment within thirty
(30) days of notice of resignation, such Agent may appoint a successor agent.
(b)    Any successor Administrative Agent and any successor Collateral Agent
shall be a U.S. Person (within the meaning of Section 7701(a)(30) of the Code)
and shall be a bank with an office in the United States of America or an
Affiliate of such bank and a “financial institution” within the meaning of
Treasury Regulations Section 1.1441-1 (as in effect on the date hereof).
The appointment of any successor Agent shall be subject to the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed); provided that the consent of the Borrower to any such appointment
shall not be required if an Event of Default shall have occurred and is
continuing. Any resignation or removal of an Agent shall be effective upon the
appointment of a successor agent pursuant to this Section 11.05. After the
effectiveness of any retiring or removed Agent’s resignation or removal
hereunder as Agent, the retiring or removed Agent shall be discharged from its
duties and obligations hereunder and under the other Facility Documents and the
provisions of this Article XI shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and under the other Facility Documents.
(c)    Subject to the terms of this Section 11.05(c) the Administrative Agent
may, upon thirty (30) days’ notice to the Collateral Manager, the Equityholder,
the Collateral Agent, the Lenders and the Borrower, remove and discharge the
Collateral Agent from the performance of its obligations under this Agreement
and under the other Facility Documents without cause at any time. If the
Collateral Agent shall be removed pursuant to this Section 11.05(c), then the
Administrative Agent during such thirty (30) day period shall appoint a
successor Collateral Agent. The appointment of any successor Collateral Agent
pursuant to this Section 11.05(c) shall be subject to the prior written consent
of the Borrower (provided that no Event of Default has occurred and is
continuing) and the Required Lenders. If the Collateral Agent is removed
pursuant to this Section 11.05(c), the Collateral Agent shall be removed in all
other capacities in which it serves under this Agreement and under any of the
other Facility Documents (including in its capacity as Custodian), but not in
its capacities as Administrative Agent or Lender, if applicable. Any removal of
the Collateral Agent pursuant to this Section 11.05(c) shall be effective upon
the appointment of a successor Collateral Agent pursuant to this Section
11.05(c) and the acceptance of such appointment by such successor. After the


102

--------------------------------------------------------------------------------




effectiveness of any removal of the Collateral Agent pursuant to this Section
11.05(c), the Collateral Agent shall be discharged from its duties and
obligations hereunder and under the other Facility Documents (but not in its
capacities as Administrative Agent or Lender, if applicable) and the provisions
of this Article XI and Section 11.05(c) shall continue in effect for its benefit
with respect to any actions taken or omitted to be taken by it while it was the
Collateral Agent under this Agreement and under the other Facility Documents. In
the event a successor Collateral Agent shall not be appointed within such thirty
(30) day period, the Collateral Agent may petition a court of competent
jurisdiction for the appointment of a successor Collateral Agent.
Section 11.06.
Merger, Conversion, Consolidation or Succession to Business of Agents

Any organization or entity into which any Agent may be merged or converted or
with which it may be consolidated, or any organization or entity resulting from
any merger, conversion or consolidation to which such Agent shall be a party, or
any organization or entity succeeding to all or substantially all of the
corporate trust business of such Agent, shall be the successor of such Agent
hereunder, without the execution or filing of any document or any further act on
the part of any of the parties hereto.
ARTICLE XII    MISCELLANEOUS
Section 12.01.
No Waiver; Modifications in Writing

(a)    No failure or delay on the part of any Secured Party exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. Any waiver of any provision of this Agreement or any other Facility
Document, and any consent to any departure by any party to this Agreement or any
other Facility Document from the terms of any provision of this Agreement or
such other Facility Document, shall be effective only in the specific instance
and for the specific purpose for which given. No notice to or demand on the
Borrower, the Collateral Manager or the Equityholder in any case shall entitle
the Borrower, the Collateral Manager or the Equityholder to any other or further
notice or demand in similar or other circumstances.
(b)    No amendment, modification, supplement or waiver of this Agreement shall
be effective unless signed by the Borrower, the Collateral Manager, the
Equityholder, the Collateral Administrator, the Custodian, and the Collateral
Agent; provided that, (i) except for an amendment to replace the LIBOR Rate with
an alternative floating reference rate in accordance with Section 2.11(e), any
Fundamental Amendment shall require the written consent of all Lenders (or, in
the case of clauses (a) through (d) of the definition of Fundamental Amendment,
in addition to the consent of the foregoing, each Lender directly affected
thereby), and (ii) no such amendment, modification, supplement or waiver shall
amend, modify or otherwise affect the rights or duties of any Agent hereunder
without the prior written consent of such Agent.
Section 12.02.
Notices, Etc.

(a)    Except where telephonic instructions are authorized herein to be given,
all notices, demands, instructions and other communications required or
permitted to be given to or made upon any party hereto shall be in writing,
unless otherwise expressly specified herein, and shall be (i) personally
delivered or sent by registered, certified or express mail, postage prepaid, or
by facsimile transmission, or by prepaid courier service, or by electronic mail
(of a .pdf or similar file and if the recipient has provided an email address)
to the address, facsimile number or email address, as applicable, set forth with
respect to such party on Schedule 8 (or, if not provided on Schedule 8 with
respect to any party, such address, facsimile number or email address provided
by such party in writing to the Administrative Agent), (ii) posted to
Intralinks® (to the extent such


103

--------------------------------------------------------------------------------




system is available and set up by or at the direction of Administrative Agent
prior to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.intralinks.com, faxing it to
866-545-6600 with an appropriate bar-code fax coversheet or using such other
means of posting to Intralinks® as may be available and reasonably acceptable to
the Administrative Agent prior to such posting, (iii) made available on the
Collateral Agent’s website initially located at www.sf.citidirect.com
(assistance using the website may be obtained by calling the Collateral Agent’s
customer service desk at 888-855-9695), or (iv) posted to any other electronic
system approved by or set up by or at the direction of the Administrative Agent,
and shall in each case be deemed to be given for purposes of this Agreement on
the day that such writing is received by the intended recipient thereof or
posted in accordance with the provisions of this Section 12.02. Unless otherwise
specified in a notice sent or delivered in accordance with the foregoing
provisions of this Section 12.02, notices, demands, instructions and other
communications in writing shall be given to or made upon the respective parties
hereto at their respective addresses (or to their respective facsimile numbers
or email addresses) indicated in Schedule 8 (or, if not provided on Schedule 8
with respect to any party, such address, facsimile number or email address
provided in writing by such party to the Administrative Agent), and, in the case
of telephonic instructions or notices, by calling the telephone number or
numbers indicated for such party in Schedule 8 (or, if not provided on Schedule
8 with respect to any party, such telephone number or numbers provided in
writing by such party to the Administrative Agent). Each party shall notify the
Administrative Agent in writing of any changes in the address, facsimile number,
telephone number or email address to which notices to such Person should be
directed, and of such other administrative information as the Administrative
Agent shall reasonably request.
(b)    Each of the Collateral Agent, the Custodian and the Collateral
Administrator hereby agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured e-mail (or .pdf files of executed
documents), facsimile transmission or other similar unsecured electronic
methods; provided that any person providing such instructions or directions
shall provide to any of the Collateral Agent, the Custodian or the Collateral
Administrator, as applicable, an incumbency certificate listing such designated
persons, which such incumbency certificate shall be amended and replaced
whenever a person is to be added or deleted from the listing. If any party
hereto elects to give any of the Collateral Agent, the Custodian or the
Collateral Administrator, as applicable, e-mail (or .pdf files of executed
documents) or facsimile instructions (or instructions by a similar electronic
method), the Collateral Agent’s, the Custodian’s or the Collateral
Administrator’s understanding of such instructions actually received by any of
the Collateral Agent, the Custodian or the Collateral Administrator, as
applicable, shall be deemed controlling in the event that such instructions are
ambiguous; provided that prior to acting in response to any such instructions
that it deems to be ambiguous, the Collateral Agent, Custodian or Collateral
Administrator shall use commercially reasonable efforts to contact the
instructing party and obtain from such instructing party any necessary
clarifications with respect to such instructions. Each of the other parties
hereto understands and agrees that none of the Collateral Agent, the Custodian
or the Collateral Administrator can determine the identity of the actual sender
of such instructions and that the Collateral Agent, the Custodian or the
Collateral Administrator shall conclusively presume that directions that purport
to have been sent by an officer listed on the incumbency certificate provided to
it have been sent by such officer. The other parties hereto shall be responsible
for ensuring that only authorized officers transmit such instructions to the
Collateral Agent, the Custodian or the Collateral Administrator and that each
such party is solely responsible to safeguard the use and confidentiality of
applicable user and authorization codes, passwords and/or authentication keys
upon receipt by it. None of the Collateral Agent, the Custodian or the
Collateral Administrator shall be liable for any losses, costs or expenses
arising directly or indirectly from the Collateral Agent’s, the Custodian’s or
the Collateral Administrator’s, as applicable, reasonable, good faith reliance
upon and compliance with such instructions, notwithstanding that such directions
conflict with or are inconsistent with a subsequent written instruction, subject
to the duty of care applicable to such Person acting in such capacity. Each of
the other


104

--------------------------------------------------------------------------------




parties hereto agrees (i) to assume all risks arising out of its respective use
of such electronic methods to submit instructions and directions to any of the
Collateral Agent, the Custodian or the Collateral Administrator, as applicable,
including without limitation the risk of any of the Collateral Agent, the
Custodian or the Collateral Administrator, as applicable, acting on unauthorized
instructions, and the risk of interception and misuse by third parties, (ii)
that it is fully informed of the protections and risks associated with the
various methods of transmitting instructions to the Collateral Agent, the
Custodian or the Collateral Administrator and that there may be more secure
methods of transmitting instructions than the method(s) selected by it, (iii)
that the security procedures (if any) to be followed in connection with its
transmission of instructions provide to it a commercially reasonable degree of
protection in light of its particular needs and circumstances and (iv) to notify
the Collateral Agent, the Custodian or the Collateral Administrator immediately
upon learning of any compromise or unauthorized use of the security procedures.
Section 12.03.
Taxes

(a)    Any and all payments by, or on account of any obligation of, the Borrower
under any Facility Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law. If any Applicable Law requires
the deduction or withholding of any Tax from any such payment by the Borrower,
the Collateral Agent or the Administrative Agent, then the Borrower, the
Collateral Agent or the Administrative Agent (as applicable) shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
Applicable Law and, if such Tax is a Non-Excluded Tax, then the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Secured Party
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. In no event shall the Collateral Agent be responsible
for the calculation or withholding of any taxes.
(b)    In addition, the Borrower agrees to timely pay (or at the option of the
Administrative Agent, timely reimburse it for the payment of) any present or
future stamp, court or documentary, intangible, recording or filing taxes or any
other excise or property taxes, charges or similar Taxes or levies that arise
from any payment made hereunder, under the Notes or under any other Facility
Document, or from the execution, delivery, performance enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement, the Notes or under any other Facility
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.16) (collectively, the “Other Taxes”).
(c)    The Borrower agrees to indemnify, within ten (10) days after demand
therefor each of the Secured Parties for (i) the full amount of Non-Excluded
Taxes or Other Taxes (including any Non-Excluded Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 12.03) paid or
payable by any Secured Party (or required to be withheld or deducted from
payments to a Secured Party) and (ii) any reasonable expenses arising therefrom
or with respect thereto, in each case whether or not such Non-Excluded Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability will be promptly delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or other Secured Party and shall be conclusive absent
manifest error.
(d)    Promptly after the date of any payment of Taxes pursuant to this Section
12.03, the Borrower will furnish to each Agent the original or a certified copy
of a receipt issued by the relevant Governmental Authority evidencing payment
thereof (or other evidence of payment as may be reasonably satisfactory to such
Agent).


105

--------------------------------------------------------------------------------




(e)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 12.03 (including by the payment of additional amounts
pursuant to this Section 12.03), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this clause (e) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (e), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (e) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(f)    Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement or any
Facility Document shall deliver to the Borrower and each Agent, at the time or
times reasonably requested by the Borrower or such Agent, such properly
completed and executed documentation reasonably requested by the Borrower or
such Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, each Lender, if reasonably requested
by the Borrower or any Agent, shall deliver such other documentation reasonably
requested by the Borrower or such Agent as will enable the Borrower or such
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements, and as will permit the Borrower and such
Agent to comply with FATCA. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in sub-clauses (A), (B)
and (D) of Section 12.03(f)(i)) shall not be required if, in the Lender’s
reasonable judgment, such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing.
(A)    any Lender that is a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Agents on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Agents), executed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;
(B)    any Lender that is not a “United States person” under Section 7701(a)(30)
of the Code (a “Non-U.S. Lender”) shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agents (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or an Agent), whichever of the
following is applicable:


106

--------------------------------------------------------------------------------




(i)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Facility Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Facility
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(ii)    executed copies of IRS Form W-8ECI;
(iii)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(C)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(iv)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct and indirect partner;
(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agents (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or Agents), executed copies of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Agents to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Facility Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code as applicable), such
Lender shall deliver to the Borrower and the Agents at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Agents such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agents as may be


107

--------------------------------------------------------------------------------




necessary for the Borrower and the Agents to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect it shall update such
form or certification or promptly notify the Borrower and the Agents in writing
of its legal inability to do so.
(g)    Nothing in this Section 12.03 shall be construed to require any Secured
Party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Borrower or any other Person.
(h)    Each Lender shall severally indemnify each Agent, within ten (10) days
after demand therefor, for (i) any Non-Excluded Taxes and Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified such Agent for such Non-Excluded Taxes or Other Taxes, as
applicable, and without limiting the obligation of the Borrower to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 12.06(c) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by such Agent in connection with any Facility Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the applicable Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes each Agent to set off and
apply any and all amounts at any time owing to such Lender under any Facility
Document or otherwise payable by such Agent to the Lender from any other source
against any amount due to such Agent under this paragraph (i).
Section 12.04.
Costs and Expenses; Indemnification

(a)    The Borrower agrees to promptly pay on demand all reasonable and
documented out-of-pocket costs and expenses of the Agents, the Custodian, the
Collateral Administrator, the other Secured Parties and the Collateral Manager
in connection with the preparation, review, negotiation, reproduction, execution
and delivery of this Agreement and the other Facility Documents, including the
reasonable and documented fees and disbursements of one outside counsel for the
Administrative Agent and one outside counsel for the Collateral Agent, the
Custodian, the Securities Intermediary and the Collateral Administrator, costs
and expenses of creating, perfecting, releasing or enforcing the Collateral
Agent’s security interests in the Collateral, including filing and recording
fees, expenses, Taxes (including any stamp or documentary taxes) other than
Excluded Taxes search fees, UCC filing fees, and the equivalent thereof in any
foreign jurisdiction, and all other related fees and expenses in connection
therewith, and in connection with the administration and any modification or
amendment of this Agreement, the Notes or any other Facility Document and
advising the Agents as to their respective rights, remedies and
responsibilities. The Borrower agrees to promptly pay on demand all reasonable
and documented costs and expenses of each of the Secured Parties in connection
with the enforcement of this Agreement, the Notes or any other Facility
Document, including all reasonable and documented costs and expenses incurred by
the Collateral Agent or the Custodian in connection with the preservation,
collection, foreclosure or enforcement of the Collateral subject to the Facility
Documents or any interest, right, power or remedy of the Collateral Agent or in
connection with the collection or enforcement of any of the Obligations or the
proof, protection, administration or resolution of any claim based upon the
Obligations in any insolvency proceeding, including all reasonable and
documented


108

--------------------------------------------------------------------------------




fees and disbursements of attorneys, accountants, auditors, consultants,
appraisers and other professionals engaged by the Collateral Agent and the
Collateral Administrator. Without prejudice to its rights hereunder, the
expenses and the compensation for the services of the Secured Parties are
intended to constitute expenses of administration under any applicable
insolvency Law.
(b)    The Borrower agrees to indemnify and hold harmless each Secured Party and
each of their Affiliates and the respective officers, directors, employees,
agents, managers of, and any Person controlling any of, the foregoing (each, an
“Indemnified Party”) from and against any and all Liabilities that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of the execution, delivery,
enforcement, performance, administration of or otherwise arising out of or
incurred in connection with this Agreement, any other Facility Document, any
Related Document or any transaction contemplated hereby or thereby or the use of
proceeds of any Advance (and regardless of whether or not any such transactions
are consummated), IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNIFIED PARTY, in each case, except to the extent any such Liability is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted solely from the gross negligence or willful misconduct of such
Indemnified Party. In the case of an investigation, litigation or proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, the Equityholder or the Borrower’s creditors, an Indemnified Party or
any other Person, whether or not an Indemnified Party is otherwise a party
hereto. The Borrower shall not, without the prior written consent of the
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Party is a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such settlement (i) does
not include a statement as to or admission of, fault, culpability or a failure
to act by or on behalf of any such Indemnified Party, and (ii) includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding. This Section 12.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
Section 12.05.
Execution in Counterparts

This Agreement may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
Section 12.06.
Assignability

(a)    Subject to the conditions set forth in this Section 12.06, each Lender
may, with the consent of the Borrower (such consent not to be unreasonably
withheld, delayed or conditioned) and the Administrative Agent, assign to any
Person all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Advances Outstanding or interests therein
owned by it, together with ratable portions of its Commitment); provided that
such consent shall be deemed to have been granted by the Borrower if the
Borrower shall not have objected in writing within five (5) Business Days of
receipt of any such request for consent; provided, further, that:
(i)    the Borrower’s consent to any such assignment shall not be required if
the assignee is (1) a Lender or any of its Affiliates or (2) managed by a Lender
or any of its Affiliates;


109

--------------------------------------------------------------------------------




(ii)    the Borrower’s consent to any such assignment pursuant to this Section
12.06(a) shall not be required if a Default or an Event of Default shall have
occurred and be continuing; and
(iii)    notwithstanding anything herein to the contrary, each Lender may make
an assignment to any Person without the consent of the Borrower or the
Administrative Agent if such Lender makes a determination that its ownership of
any of its rights or obligations hereunder is prohibited by Applicable Law
(including, without limitation, the Volcker Rule).
The parties to each such assignment shall execute and deliver to the
Administrative Agent (with a copy to the Collateral Agent) an Assignment and
Acceptance and the applicable tax forms required by Sections 12.03(f), together
with administrative details for the applicable assignee (if such assignee is not
a current Lender or an Affiliate of Citibank, N.A.). Notwithstanding any other
provision of this Section 12.06, (x) no assignment may be made to the Borrower
or any of its Affiliates, and (y) no assignment shall be made to any Defaulting
Lender or a natural person.
(b)    The Borrower may not assign its rights or obligations hereunder or any
interest herein without the prior written consent of the Administrative Agent
and the Lenders.
(c)    (d)    Any Lender may, with the consent of the Borrower (such consent not
to be unreasonably withheld, delayed or conditioned) to the extent such consent
is required for an assignment under Section 12.06(a), sell participations to
Participants in all or a portion of such Lender’s rights and obligations under
this Agreement; provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the Borrower,
the Agents, the Collateral Administrator, the Custodian and the Securities
Intermediary and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement, and (D) each Participant shall have agreed to be bound by this
Section 12.06(c), Section 12.06(e), Section 12.09 and Section 12.16. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.09, 2.10, and 12.03 (subject to the requirements and
limitations therein, including the requirements under Section 12.03(f) (it being
understood that the documentation required under Section 12.03(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment under clause (a) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.16 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.09 or Section 12.03, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.
(i)    In the event that any Lender sells participations in any portion of its
rights and obligations hereunder, such Lender as nonfiduciary agent for the
Borrower shall maintain a register on which it enters the name of all
participants in the Advances held by it and the principal amount (and stated
interest thereon) of the portion of the Advance which is the subject of the
participation (the “Participant Register”) and the right to principal of, and
stated interest on, such participation may be transferred only through being
reflected in such Participant Register. An Advance may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each Note, if any, shall expressly so provide). No Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any


110

--------------------------------------------------------------------------------




information relating to a Participant’s interest in any rights and obligations
hereunder) to any Person except to the extent necessary to establish that such
rights and obligations are in registered form under Section 5f.103-1 of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    The Administrative Agent, on behalf of and acting solely for this purpose
as the nonfiduciary agent of the Borrower, shall maintain at its address
specified in Section 12.02 or such other address as the Administrative Agent
shall designate in writing to the Lenders, a copy of this Agreement, each
signature page hereto, each Assignment and Acceptance delivered to and accepted
by it, and a register (the “Register”) for the recordation of the names,
addresses and wiring instructions of the Lenders and the aggregate outstanding
principal amount of the Advances Outstanding maintained by each Lender under
this Agreement (and any stated interest thereon) and the right to principal of,
and stated interest on, the Advances of a Lender (other than as provided for
participations in Advances in Section 12.06(c)(ii)) may be transferred only
through being reflected in such Register. The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents, the Collateral Administrator, the Custodian, the
Securities Intermediary and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower, the
Collateral Agent or any Lender at any reasonable time and from time to time upon
reasonable prior notice. An Advance (and a Note, if any, evidencing the same)
may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each Note with respect to the Advances,
if any, shall expressly so provide) and compliance with this Section 12.06. The
provisions of this section 12.06(d) are intended to satisfy the requirements of
Treasury regulation section 5f.103-1(c) and shall be interpreted and applied
consistent with this intent.
(f)    Notwithstanding anything to the contrary set forth herein or in any other
Facility Document and each Lender hereunder, and each Participant, must at all
times be an “accredited investor” as defined in paragraphs (1), (2), (3), and
(7) of Rule 501(a) under the Securities Act (an “Accredited Investor”) and a
“qualified purchaser” as defined in the Investment Company Act (a “Qualified
Purchaser”). Each Lender severally represents to the Borrower, (i) on the date
that it becomes a party to this Agreement (whether by being a signatory hereto
or by entering into an Assignment and Acceptance) and (ii) on each date on which
it makes an Advance hereunder, that it is a Qualified Purchaser.
(g)    Notwithstanding any other provision of this Section 12.06, any Lender may
at any time pledge or grant a security interest in all or any portion of its
rights (including rights to payment of principal and interest) under this
Agreement to secure obligations of such Lender, including any pledge or security
interest granted to a Federal Reserve Bank, without notice to or consent of the
Borrower or the Administrative Agent; provided that no such pledge or grant of a
security interest shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or grantee for such Lender as a party
hereto.
Section 12.07.
Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT OR ANY OTHER FACILITY DOCUMENT (EXCEPT, AS TO ANY OTHER FACILITY
DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.


111

--------------------------------------------------------------------------------




Section 12.08.
Severability of Provisions

Any provision of this Agreement or any other Facility Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.09.
Confidentiality

Each Secured Party, subject to the permitted disclosure of the tax treatment and
tax structure provided in Section 5.01(i), agrees to keep confidential all
information provided to it by the Borrower, the Collateral Manager or the
Equityholder with respect to the Borrower, its Affiliates, the Collateral, the
Related Documents, the Obligors, the Collateral Manager, the Equityholder and
its Affiliates or any other information furnished to such Secured Party under or
in connection with this Agreement (collectively, the “Borrower Information”);
provided that nothing herein shall prevent any Secured Party from disclosing any
Borrower Information (a) as reasonably required to comply with the provisions of
this Agreement and the other Facility Documents (i) to any Secured Party or any
Affiliate of a Secured Party or (ii) any of their respective Affiliates,
employees, officers, directors, auditors, agents, attorneys, accountants, other
professional advisors and any Affiliates of any such party (collectively, the
“Secured Party Representatives”), it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Borrower Information and instructed to keep such Borrower Information
confidential, (b) subject to an agreement to comply with the provisions of this
Section and to use the Borrower Information only in connection with this
Agreement and the other Facility Documents and not for any other purpose, to any
actual or bone fide prospective permitted assignees and Participants in any of
the Secured Parties’ interests under or in connection with this Agreement
(including in connection with any pledge or grant a security interest permitted
pursuant to Section 12.06(f)) or any actual or prospective party (or its Secured
Party Representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (c) to any Governmental Authority with
jurisdiction over any Secured Party or any of its Affiliates or any Secured
Party Representative, (d) in response to any order of any court or other
Governmental Authority or as may otherwise be required to be disclosed pursuant
to any Applicable Law (provided that such Secured Party will, to the extent
permitted, endeavor to promptly notify the Borrower and the Collateral Manager
in advance of such pending disclosure), (e) that is a matter of general public
knowledge or that has heretofore been made available to the public by any Person
other than any Secured Party or any Secured Party Representative in violation of
this Agreement, (f) in connection with the performance of the terms of this
Agreement and the exercise of any remedy hereunder or under any other Facility
Document or any action or proceeding relating to this Agreement or any other
Facility Document or the enforcement of rights hereunder or thereunder, (g) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Secured Party Representatives (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (h) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or the credit facilities provided hereunder
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder or (i) with the consent of
the Borrower.


112

--------------------------------------------------------------------------------




Section 12.10.
Merger

This Agreement and the other Facility Documents executed by the Administrative
Agent or the Lenders taken as a whole incorporate the entire agreement between
the parties hereto and thereto concerning the subject matter hereof and thereof
and this Agreement and such other Facility Documents supersede any prior
agreements among the parties relating to the subject matter thereof.
Section 12.11.
Survival

All representations and warranties made hereunder, in the other Facility
Documents and in any certificate delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery of
this Agreement and the making of the Advances hereunder. The agreements in
Sections 2.09, 2.10, 2.12, 2.23, 12.03, 12.04, 12.09, 12.16, 12.17, 13.09(d),
14.06(b) and this Section 12.11 shall survive the termination of this Agreement
in whole or in part, the Payment in Full of the principal of and interest on the
Advances, any foreclosure under, or modification, release or discharge of, any
or all of the Related Documents and the resignation or replacement of any Agent.
Section 12.12.
Submission to Jurisdiction; Waivers; Etc.

Each party hereto hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement or the other Facility Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York in
the Borough of Manhattan, the courts of the United States of America for the
Southern District of New York, and the appellate courts of any of them;
(b)    consents that any such action or proceeding may be brought in any court
described in Section 12.12(a) and waives to the fullest extent permitted by
Applicable Law any objection that it may now or hereafter have to the venue of
any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 12.02 or at such other address as may be permitted
thereunder;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Law; and
(e)    waives, to the maximum extent not prohibited by Law, any right it may
have to claim or recover in any legal action or proceeding against any Secured
Party arising out of or relating to this Agreement or any other Facility
Document any special, exemplary, punitive or consequential damages.
Section 12.13.
IMPORTANT WAIVERS

(a)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT OR FOR ANY
COUNTERCLAIM HEREIN OR THEREIN OR


113

--------------------------------------------------------------------------------




RELATING HERETO OR THERETO, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE COLLATERAL MANAGER, THE
BORROWER, THE EQUITYHOLDER, THE AGENTS, THE COLLATERAL ADMINISTRATOR, THE
CUSTODIAN, THE SECURITIES INTERMEDIARY OR ANY OTHER AFFECTED PERSON. EACH PARTY
HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER
FACILITY DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR ITS ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER FACILITY
DOCUMENT.TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY WAIVES ANY
RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY INDEMNIFIED
PARTY, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED ON STATUTE,
CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE LIKELIHOOD OF
SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF ACTION;
PROVIDED THAT THE FOREGOING SHALL NOT LIMIT THE INDEMNIFICATION OBLIGATIONS OF
THE BORROWER OR THE COLLATERAL MANAGER PURSUANT TO THE FACILITY DOCUMENTS. NO
PARTY OR INDEMNIFIED PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE
BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH ANY FACILITY DOCUMENT OR THE TRANSACTIONS. EACH PARTY
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY OR AN
INDEMNIFIED PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
OR AN INDEMNIFIED PARTY WOULD NOT SEEK TO ENFORCE ANY OF THE WAIVERS IN THIS
SECTION 12.13 IN THE EVENT OF LITIGATION OR OTHER CIRCUMSTANCES. THE SCOPE OF
SUCH WAIVERS IS INTENDED TO BE ALL–ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE FACILITY
DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY. EACH PARTY ACKNOWLEDGES THAT THE
WAIVERS IN THIS SECTION 12.13 ARE A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT SUCH PARTY HAS ALREADY RELIED ON SUCH WAIVERS IN ENTERING
INTO THE FACILITY DOCUMENTS, AND THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH
WAIVERS IN THEIR RELATED FUTURE DEALINGS UNDER THE FACILITY DOCUMENTS. EACH
PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS
LEGAL COUNSEL AND THAT TO THE EXTENT PERMITTED BY APPLICABLE LAW, IT KNOWINGLY
AND VOLUNTARILY WAIVES ITS RIGHT TO A JURY TRIAL AND OTHER RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THE WAIVERS IN THIS SECTION 12.13 ARE
IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND SHALL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY
OF THE FACILITY DOCUMENTS. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT. THE PROVISIONS OF THIS
SECTION 12.13 SHALL SURVIVE TERMINATION OF THE FACILITY DOCUMENTS AND THE
INDEFEASIBLE PAYMENT IN FULL OF THE OBLIGATIONS.


114

--------------------------------------------------------------------------------




Section 12.14.
Customer Identification Notice

Each Agent, the Collateral Administrator, the Custodian, the Securities
Intermediary and each Lender hereby notifies the Borrower that, pursuant to the
requirements of U.S. law, it is required to obtain, verify and record
information that identifies the Borrower (including, if applicable, any
beneficial owner thereof), which information includes the name and address of
the Borrower (and any beneficial owners) and other information that will allow
such Agent, the Collateral Administrator, the Custodian, the Securities
Intermediary or such Lender to identify the Borrower (and any beneficial owners)
in accordance with U.S. law. The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are requested
by any Lender, the Collateral Administrator, the Custodian, the Securities
Intermediary or any Agent in order to assist such Lender, the Collateral
Administrator, the Custodian, the Securities Intermediary or such Agent, as
applicable, in maintaining compliance with U.S. law.
Section 12.15.
Legal Holidays

In the event that the date of prepayment of Advances or the Final Maturity Date
shall not be a Business Day, then notwithstanding any other provision of this
Agreement or any other Facility Document, payment need not be made on such date,
but may be made on the next succeeding Business Day with the same force and
effect as if made on the nominal date of any such date of prepayment or Final
Maturity Date, as the case may be, and interest shall accrue on such payment for
the period from and after any such nominal date to but excluding such next
succeeding Business Day.
Section 12.16.
Non-Petition

(a)    Each Secured Party hereby agrees not to institute against, or join,
cooperate with or encourage any other Person in instituting against, the
Borrower any bankruptcy, winding-up, reorganization, receivership, arrangement,
insolvency, moratorium or liquidation proceeding or other proceeding under
insolvency Laws until at least one year and one day, or, if longer, the
applicable preference period then in effect plus one day, after the Payment in
Full of all outstanding Obligations and the termination of all Commitments;
provided that nothing in this Section 12.16 shall preclude, or be deemed to
prevent, any Secured Party (a) from taking any action prior to the expiration of
the aforementioned one year and one day period, or, if longer, the applicable
preference period then in effect, in (i) any case or proceeding voluntarily
filed or commenced by the Borrower or (ii) any involuntary insolvency proceeding
filed or commenced against the Borrower by a Person other than any such Secured
Party, or (b) from commencing against the Borrower or any properties of the
Borrower any legal action which is not a bankruptcy, reorganization,
receivership, arrangement, insolvency, moratorium or liquidation proceeding or
other proceeding under insolvency Laws.
(b)    Each party hereto further agrees that (i) a breach of any of its
respective covenants contained in this Section 12.16 will cause irreparable
injury to the Administrative Agent and the Lenders, (ii) the Administrative
Agent and the Lenders have no adequate remedy at law in respect of such breach,
and (iii) each and every covenant contained in this Section 12.16 shall be
specifically enforceable against each party hereto, and each party hereto hereby
waives and agrees not to object, or assert any defenses to an action for
specific performance, or injunction in respect of any breach of such covenants.
Section 12.17.
Waiver of Setoff

To the extent permitted by Applicable Law, each of the Borrower, the Collateral
Manager and the Equityholder hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement


115

--------------------------------------------------------------------------------




or any Applicable Law from time to time against the Administrative Agent, any
Lender or its respective assets.
ARTICLE XIII    CUSTODIAN
Section 13.01.
Appointment of Custodian

(a)    Appointment and Acceptance. The Borrower and the Administrative Agent
each hereby appoints the Custodian as document custodian of any Loan Files
delivered to it for all Collateral Loans owned by the Borrower at any time
during the term of this Agreement, on the terms and conditions set forth in this
Agreement (which shall include any addendum hereto which is hereby incorporated
herein and made a part of this Agreement), and the Custodian hereby accepts such
appointment and agrees to perform the services and duties set forth in this
Agreement with respect to it, subject to and in accordance with the provisions
hereof.
(b)    Instructions. The Borrower agrees that it shall from time to time
provide, or cause to be provided, to the Custodian all necessary instructions
and information, and shall respond promptly to all inquiries and requests of the
Custodian as may reasonably be necessary to enable the Custodian to perform its
duties hereunder.
(c)    Custodian. The Custodian shall take and retain custody of the Loan Files,
unless otherwise agreed upon between the Borrower and Custodian, in electronic
form (except that only any related original promissory note shall be physically
delivered to and held by the Custodian) delivered by the Borrower hereunder in
accordance with the terms and conditions of this Agreement in electronic form
(except that only any related original promissory note shall be physically
delivered to and held by the Custodian), all for the benefit of the Collateral
Agent and the other Secured Parties, in order to perfect under the UCC the
Collateral Agent’s security interest therein for the benefit of the Secured
Parties. In taking and retaining custody of the Loan Files, the Custodian shall
be deemed to be acting as the agent of Collateral Agent for the benefit of the
Secured Parties; provided that the Custodian makes (a) no warranty or
representation and shall have no responsibility for the enforceability,
completeness, validity, sufficiency, value, genuineness, ownership or
transferability of the Collateral Loans and (b) no representation as to the
existence, perfection or priority of any lien on the Collateral Loans or the
Required Loan Documents. It is expressly agreed and acknowledged that the
Custodian is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Collateral Loans.
Section 13.02.
Duties of Custodian

(a)    Segregation. All Loan Files held by the Custodian for the account of the
Borrower hereunder shall be (a) subject to the lien of the Collateral Agent on
behalf of the Secured Parties, (b) physically segregated from other loans and
non-cash property in the possession of the Custodian and (c) identified by the
Custodian as subject to this Agreement.
(b)    Register. The Custodian shall maintain a register (in book-entry form or
in such other form as it shall deem necessary or desirable) of the Collateral
Loans for which it holds Loan Files under this Agreement containing such
information as the Borrower and the Custodian may reasonably agree; provided
that, with respect to such Collateral Loans, all Loan Files shall be held in
safekeeping by the Custodian, individually segregated from the securities and
investments of any other Person and marked so as to clearly identify such Loan
Files as the property of the Borrower as set forth in this Agreement.


116

--------------------------------------------------------------------------------




Section 13.03.
Delivery of Collateral Loans to Custodian.

(a)    The Collateral Manager (on behalf of the Borrower) shall deliver, or
cause to be delivered (which may be via email, except for the original
promissory note, if any) promptly (and in any event within five (5) Business
Days of receipt) to the Custodian all of the Loan Files for each Collateral Loan
owned by the Borrower at any time during the term of this Agreement at the
address identified herein; provided, however, that all documents shall be
transmitted in electronic format to the Collateral Administrator and the
original promissory note, if any, shall be delivered to the Custodian. Neither
the Collateral Administrator nor the Custodian shall be responsible for any
Collateral Loan or related Loan File until actually received by it. In
connection with each delivery of a Loan File to the Collateral Administrator and
the Custodian, as applicable, the Borrower shall represent and warrant that the
Loan Files delivered are complete in all material respects.
(i)    Notwithstanding anything herein to the contrary, delivery of the
Collateral Loans acquired by the Borrower which constitute Noteless Loans or
which are otherwise not evidenced by a “security” or “instrument” as defined in
Section 8-102 and Section 9-102(a)(47) of the UCC, respectively, shall be made
by delivery to the Collateral Administrator of a copy of the loan register with
respect to such Noteless Loan evidencing registration of such Collateral Loan on
the books and records of the applicable Obligor or bank agent to the name of the
Borrower (or its nominee) or a copy (which may be a facsimile copy) of an
assignment agreement in favor of the Borrower as assignee. Any duty on the part
of the Collateral Administrator and the Custodian with respect to the custody of
such Collateral Loans shall be limited to the exercise of reasonable care by the
Collateral Administrator and the Custodian, as applicable, of the physical
custody of the related Loan Files delivered to it.
(ii)    In the absence of gross negligence, fraud or willful misconduct of the
Custodian and Collateral Administrator, as applicable, the Custodian and
Collateral Administrator, as applicable, may assume the genuineness of any
document in a Loan File it may receive and the genuineness and due authority of
any signatures appearing thereon, and shall be entitled to assume that each
document it may receive is what it purports to be on its face. If an original
“security” or “instrument” as defined in Section 8-102 and Section 9-102(a)(47)
of the UCC, respectively, is or shall be or become available with respect to any
Collateral Loan to be held by the Custodian and Collateral Administrator, as
applicable, under this Agreement, it shall be the sole responsibility of the
Borrower to make or cause delivery thereof to the Custodian and Collateral
Administrator, as applicable, and neither the Custodian nor the Collateral
Administrator shall be under any obligation at any time to determine whether any
such original “security” or “instrument” has been or is required to be issued or
made available in respect of any Collateral Loan or to compel or cause delivery
thereof to the Custodian or the Collateral Administrator.
Section 13.04.
Release of Documents/Control By Agents.

(a)    The Custodian and Collateral Administrator, as applicable, shall release
and ship for delivery, or direct its agents or sub-custodians to release and
ship for delivery, as the case may be, Loan Files of the Borrower held by the
Custodian, the Collateral Administrator or their respective agents or its
sub-custodians from time to time upon receipt of Proper Instructions
(specifying, among other things, the Collateral Loans and Loan Files to be
released and delivery instructions and other information as may be necessary to
enable the Custodian or the Collateral Administrator, as applicable, to release
and ship such Loan Files), which may be standing instructions (in a form
acceptable to the Custodian or the Collateral Administrator, as applicable) in
accordance with this Agreement.


117

--------------------------------------------------------------------------------




(b)    Upon receipt by the Custodian or the Collateral Administrator, as
applicable, from the Administrative Agent or the Collateral Agent (acting at the
direction of the Administrative Agent), of written notice of the occurrence of
an Event of Default indicating the Administrative Agent’s intent to prohibit the
Custodian and the Collateral Administrator from accepting instructions from or
on behalf of the Borrower (each such notice, a “Block Notice”), the Custodian
and the Collateral Administrator shall no longer accept or act upon Proper
Instructions or other instructions from the Borrower (or the Collateral Manager
on its behalf) hereunder with respect to the Collateral Loans or the Loan Files.
From and after its receipt of a Block Notice, the Custodian and the Collateral
Administrator shall only comply with Proper Instructions from the Collateral
Agent (acting at the direction of the Administrative Agent) or Administrative
Agent.
Section 13.05.
Records.

The Custodian and the Collateral Administrator shall create and maintain
complete and accurate records relating to its activities under this Agreement
with respect to the Collateral Loans or other property of the Borrower held for
the benefit of the Collateral Agent and the other Secured Parties under this
Agreement. All such records shall be the property of the Borrower and, upon
reasonable advance notice, shall at all times during the regular business hours
of the Custodian or the Collateral Administrator, as applicable, be open for
inspection by duly authorized officers, employees or agents of the Borrower, the
Collateral Agent and the Administrative Agent.


Section 13.06.
Reporting

(a)    If requested by the Borrower, the Collateral Agent or the Administrative
Agent, the Custodian or the Collateral Administrator shall render an itemized
report of the Loan Files held pursuant to this Agreement as of the end of each
month and such other matters as the parties may agree from time to time in form
and substance reasonably satisfactory to the Borrower, the Collateral Agent and
the Administrative Agent.
(b)    Neither the Custodian nor the Collateral Administrator shall have any
duty or obligation to undertake any market valuation of the Collateral Loans
under any circumstance.
Section 13.07.
Certain General Terms

(a)    No Duty to Examine Related Documents. Nothing herein shall obligate the
Custodian or the Collateral Administrator to review or examine the terms of any
underlying instrument, certificate, credit agreement, indenture, loan agreement,
promissory note or any other document contained in the Loan Files evidencing or
governing any Collateral Loan to determine the validity, sufficiency,
marketability or enforceability of any Collateral Loan (and shall have no
responsibility for the genuineness or completeness thereof) or otherwise.
(b)    Resolution of Discrepancies. In the event of any discrepancy between the
information set forth in any report provided by the Custodian or the Collateral
Administrator, as applicable, to the Borrower and any information contained in
the books or records of the Borrower, the Borrower (or the Collateral Manager,
on behalf of the Borrower) shall promptly notify the Custodian or the Collateral
Administrator, as applicable, thereof and the parties shall cooperate to
diligently resolve the discrepancy.
(c)    Improper Instructions. Notwithstanding anything herein to the contrary,
neither the Custodian nor the Collateral Administrator shall be obligated to
take any action (or forebear from taking any action), which it reasonably
determines to be contrary to the terms of this Agreement or Applicable Law. In


118

--------------------------------------------------------------------------------




no instance shall the Custodian or the Collateral Administrator be obligated to
provide services on any day that is not a Business Day.
(d)    Proper Instructions.
(i)    Each of the Administrative Agent, the Collateral Manager and the Borrower
will give a notice to the Custodian and the Collateral Administrator, in a form
acceptable to the Custodian and the Collateral Administrator, specifying the
names and specimen signatures of Persons authorized to give Proper Instructions
(collectively, “Authorized Persons” and each, an “Authorized Person”) which
notice shall be signed by an Authorized Person set forth on Schedule 9 or
otherwise previously certified to the Custodian and the Collateral
Administrator. The Custodian and the Collateral Administrator shall be entitled
to rely upon the identity and authority of such Persons until it receives
written notice from an Authorized Person of the Borrower, the Administrative
Agent or the Collateral Manager, as applicable, to the contrary. The initial
Authorized Persons are set forth on Schedule 9 attached hereto and made a part
hereof (as such Schedule 9 may be modified from time to time by written notice
from the Borrower, the Administrative Agent and the Collateral Manager as
applicable, to the Custodian and the Collateral Administrator).
(ii)    Neither the Custodian nor the Collateral Administrator shall have any
responsibility or liability to the Borrower (or any other Person) and shall be
indemnified and held harmless by the Borrower in the event that a subsequent
written confirmation of an oral instruction fails to conform to the oral
instructions received by the Custodian or the Collateral Administrator. Neither
the Custodian nor the Collateral Administrator shall have an obligation to act
in accordance with purported instructions to the extent that they conflict with
Applicable Law or regulations. Neither the Custodian nor the Collateral
Administrator shall be liable for any loss resulting from a delay while it
obtains clarification of any Proper Instruction.
(e)    Evidence of Authority. The Custodian and the Collateral Administrator
shall be protected in acting upon any instruction, notice, request, consent,
certificate instrument or paper reasonably believed by it to be genuine and to
have been properly executed or otherwise given by or on behalf of the Borrower,
the Collateral Manager or Administrative Agent, as applicable, by an Authorized
Person thereof. The Custodian and the Collateral Administrator may receive and
accept a certificate signed by any Authorized Person as conclusive evidence of:
(i)    the authority of any Person to act in accordance with such certificate;
or
(ii)    any determination or of any action by such Person as described in such
certificate,
and such certificate may be considered as in full force and effect until receipt
by the Custodian and the Collateral Administrator of written notice to the
contrary from an Authorized Person of the Borrower, the Collateral Manager or
Administrative Agent, as applicable.
(f)    Receipt of Communications. Any communication received by the Custodian or
the Collateral Administrator, as applicable, on a day which is not a Business
Day or after 3:30 p.m. (or such other time as is agreed by the Borrower and the
Custodian from time to time) on a Business Day will be deemed to have been
received on the next Business Day; provided that in the case of communications
so received after 3:30 p.m. on a Business Day the Custodian or the Collateral
Administrator, as applicable, will use its commercially reasonable efforts to
process such communications as soon as possible after receipt.


119

--------------------------------------------------------------------------------




(g)    In the event that (i) the Borrower, the Administrative Agent, the
Collateral Manager, the Custodian, the Collateral Administrator or the
Collateral Agent shall be served by a third party with any type of levy,
attachment, writ or court order with respect to any Loan File or a document
included within a Loan File or (ii) a third party shall institute any court
proceeding by which any Loan File or a document included within a Loan File
shall be required to be delivered other than in accordance with the provisions
of this Agreement, the party receiving such service shall promptly deliver or
cause to be delivered to the other parties to this Agreement (to the extent not
prohibited by Applicable Law) copies of all court papers, orders, documents and
other materials concerning such proceedings. The Custodian or the Collateral
Administrator, as applicable, shall, to the extent permitted by Law, continue to
hold and maintain all the Loan Files that are the subject of such proceedings
pending a final, nonappealable order of a court of competent jurisdiction
permitting or directing disposition thereof. Upon final determination of such
court, the Custodian or the Collateral Administrator, as applicable, shall
dispose of such Loan File or a document included within such Loan File as
directed by the Administrative Agent, which shall give a direction consistent
with such determination. Expenses of the Custodian and the Collateral
Administrator incurred as a result of such proceedings shall be borne by the
Borrower.
Section 13.08.
Compensation and Reimbursement of Custodian

(a)    Fees. The Custodian shall be entitled to compensation for its services in
accordance with the terms of the Collateral Administration and Agency Fee
Letter.
(b)    Expenses. The Borrower agrees to pay or reimburse to the Custodian upon
its request from time to time all reasonable and documented costs,
disbursements, advances, and expenses (including reasonable fees and expenses of
one legal counsel, plus, if necessary, one additional local counsel) incurred in
connection with the preparation or execution of this Agreement, or in connection
with the transactions contemplated hereby or the administration of this
Agreement or performance by the Custodian of its duties and services under this
Agreement (including costs and expenses of any action deemed necessary by the
Custodian to collect any amounts owing to it under this Agreement).
(c)    Priority of Payments. Amounts owing to the Custodian hereunder shall be
payable in accordance with the Priority of Payments.
Section 13.09.
Responsibility of Custodian

(a)    General Duties. The Custodian shall have no duties, obligations or
responsibilities under this Agreement or with respect to the Collateral Loans,
except for such duties as are expressly and specifically set forth in this
Agreement, and the duties and obligations of the Custodian shall be determined
solely by the express provisions of this Agreement. No implied duties,
obligations or responsibilities shall be read into this Agreement against, or on
the part of, the Custodian.
(b)    Instructions.
(i)    The Custodian shall be entitled to refrain from taking any action unless
it has such instruction (in the form of Proper Instructions) from the Borrower
(or the Collateral Manager on the Borrower’s behalf), the Administrative Agent
or the Collateral Agent, as applicable, as it reasonably deems necessary, and
shall be entitled to require, upon notice to the Borrower, the Administrative
Agent or the Collateral Agent, as applicable, that Proper Instructions to it be
in writing. In the absence of gross negligence, fraud or willful misconduct of
the Custodian, the Custodian shall have no liability for any action (or
forbearance from action) taken pursuant to any Proper Instruction of the
Borrower, the Collateral Manager, the Administrative Agent or the Collateral
Agent, as applicable.


120

--------------------------------------------------------------------------------




(ii)    Whenever the Custodian is entitled or required to receive or obtain any
communications or information pursuant to or as contemplated by this Agreement,
it shall be entitled to receive the same in writing, in form, content and medium
reasonably acceptable to it and otherwise in accordance with any applicable term
of this Agreement; and whenever any report or other information is required to
be produced or distributed by the Custodian it shall be in form, content and
medium reasonably acceptable to it and the Borrower, and otherwise in accordance
with any applicable term of this Agreement.
(iii)    In case any reasonable question arises as to its duties hereunder, the
Custodian may, so long as no Event of Default has occurred and is continuing,
request instructions from the Collateral Manager and may, after the occurrence
and during the continuance of an Event of Default, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Collateral Manager or
the Administrative Agent, as applicable. The Custodian shall in all events have
no liability, risk or cost for any action taken pursuant to and in compliance
with the instruction of the Administrative Agent.
(c)    General Standards of Care. Notwithstanding any terms herein contained to
the contrary, the acceptance by the Custodian of its appointment hereunder is
expressly subject to the following terms, which shall govern and apply to each
of the terms and provisions of this Agreement (whether or not so stated
therein):
(i)    The Custodian may rely on and shall be protected in acting or refraining
from acting upon any written notice, instruction, statement, certificate,
request, waiver, consent, opinion, report, receipt or other paper or document
furnished to it (including any of the foregoing provided to it by electronic
means), not only as to its due execution and validity, but also as to the truth
and accuracy of any information therein contained, which it in good faith
believes to be genuine and signed or presented by the proper person (which in
the case of any instruction from or on behalf of the Borrower shall be an
Authorized Person); and the Custodian shall be entitled to presume the
genuineness and due authority of any signature appearing thereon. The Custodian
shall not be bound to make any independent investigation into the facts or
matters stated in any such notice, instruction, statement, certificate, request,
waiver, consent, opinion, report, receipt or other paper or document; provided
that if the form thereof is specifically prescribed by the terms of this
Agreement, the Custodian shall examine the same to determine whether it
substantially conforms on its face to such requirements hereof.
(ii)    Neither the Custodian nor any of its directors, officers or employees
shall be liable to anyone for any error of judgment, or for any act done or step
taken or omitted to be taken by it (or any of its directors, officers of
employees), or for any mistake of fact or Law, or for anything which it may do
or refrain from doing in connection herewith, unless such action constitutes
gross negligence, fraud or willful misconduct on its part and in breach of the
terms of this Agreement. The Custodian shall not be liable for any action taken
by it in good faith and reasonably believed by it to be within powers conferred
upon it, or taken by it pursuant to any direction or instruction by which it is
governed hereunder, or omitted to be taken by it by reason of the lack of
direction or instruction required hereby for such action.
(iii)    In no event shall the Custodian be liable for any indirect, special,
punitive or consequential damages (including lost profits) whether or not it has
been advised of the likelihood of such damages.


121

--------------------------------------------------------------------------------




(iv)    The Custodian may consult with, and obtain advice from, legal counsel
selected in good faith with respect to any question as to any of the provisions
hereof or its duties hereunder, or any matter relating hereto, and the written
opinion or advice of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by the Custodian
in good faith in accordance with the opinion and directions of such counsel; the
reasonable cost of such services shall be reimbursed pursuant to Section
13.08(b) and (c) above.
(v)    The Custodian shall not be deemed to have notice of any fact, claim or
demand with respect hereto unless actually known by an officer charged with
responsibility for administering this Agreement or unless (and then only to the
extent) received in writing by the Custodian and specifically referencing this
Agreement.
(vi)    No provision of this Agreement shall require the Custodian to expend or
risk its own funds, or to take any action (or forbear from action) hereunder
which might in its judgment involve any expense or any financial or other
liability unless it shall be furnished with acceptable indemnification. Nothing
herein shall obligate the Custodian to commence, prosecute or defend legal
proceedings in any instance, whether on behalf of the Borrower or on its own
behalf or otherwise, with respect to any matter arising hereunder, or relating
to this Agreement or the services contemplated hereby.
(vii)    The permissive right of the Custodian to take any action hereunder
shall not be construed as a duty.
(viii)    The Custodian may act or exercise its duties or powers hereunder
through agents or attorneys, and the Custodian shall not be liable or
responsible for the actions or omissions of any such agent or attorney appointed
and maintained with reasonable due care.
(ix)    The Custodian shall not be responsible or liable for delays or failures
in performance resulting from acts beyond its control, provided that the
Custodian takes commercially reasonable efforts to resume performance after the
cessation of such acts. Such acts shall include acts of God, strikes, lockouts,
riots, acts of war, epidemics, governmental regulations imposed after the fact,
fire, communication line failures, computer viruses, power failures, earthquakes
or other disasters.
(x)    All indemnifications contained in this Agreement in favor of the
Custodian shall survive the termination of this Agreement.
(xi)    Each of the protections, reliances, indemnities and immunities offered
to the Collateral Agent in Article XI shall be afforded to the Custodian.
(xii)    The Custodian shall not be responsible for the accuracy or content of
any certificate, statement, direction or opinion furnished to it in connection
with this Agreement or any other Facility Document or Related Document. The
Custodian shall not be bound to make any investigation into the facts stated in
any resolution, certificate, statement, instrument, opinion, report, consent,
order, approval, bond or other document or have any responsibility for filing or
recording any financing or continuation statement in any public office at any
time or to otherwise perfect or maintain the perfection of any security interest
or lien granted by any Person under any Facility Document or Related Document.
The Custodian shall not be responsible to any Person for any recitals,
statements, information, representations or warranties regarding the Borrower or
the Collateral or in any document, certificate or other writing delivered in
connection herewith or therewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectability, priority or


122

--------------------------------------------------------------------------------




sufficiency of thereof or any such other document or the financial condition of
any Person or be required to make any inquiry concerning either the performance
or observance of any of the terms, provisions or conditions related to any
Person or the existence or possible existence of any Default or Event of
Default. The Custodian shall not have any obligation whatsoever to any Person to
assure that any collateral exists or is owned by any Person or is cared for,
protected or insured or that any liens have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available with respect thereto.
(d)    Indemnification; Collateral Agent’s Lien.
(i)    The Borrower shall and does hereby indemnify and hold harmless the
Custodian for and from any and all costs and expenses (including reasonable
attorney’s fees and expenses), and any and all losses, damages, claims and
liabilities (collectively, “Losses”), that may arise, be brought against or
incurred by the Custodian, as a result of, relating to, or arising out of this
Agreement, or the administration or performance of the Custodian’s duties
hereunder, or the relationship between the Borrower and the Custodian created
hereby, other than such liabilities, losses, damages, claims, costs and expenses
as are caused by the Custodian’s own actions constituting gross negligence,
fraud or willful misconduct.
(ii)    Each of the Borrower, the Collateral Agent and the Custodian hereby
agrees that the Loan Files in respect of the Collateral Loans are being held by
the Custodian hereunder to perfect the lien of the Collateral Agent, on behalf
of the Secured Parties, in the Collateral Loans in accordance with this
Agreement.
Section 13.10.
Resignation and Removal; Appointment of Successor

(a)    Notwithstanding anything to the contrary contained in this Agreement
(including clauses (b) and (c) below), no resignation or removal of the
Custodian and no appointment of a successor Custodian pursuant to this Article
XIII shall become effective until the acceptance of such appointment by the
successor Custodian under Section 13.11 and the assumption by such successor
Custodian of the duties and obligations of the Custodian hereunder.
(b)    The Custodian may, at any time, resign under this Agreement by giving not
less than thirty (30) days advance written notice thereof to the Borrower, the
Collateral Manager, the Collateral Agent and the Administrative Agent.
(c)    The Custodian may be removed at any time by the Administrative Agent (i)
upon ten (10) Business Days’ notice (with the prior written consent of the
Collateral Manager) or (ii) at any time if (A) a Default or an Event of Default
shall have occurred and be continuing, or (B) the Custodian shall become
incapable of acting or shall become the subject of an Insolvency Event. Notice
of any such removal shall be sent by the Administrative Agent to the Custodian,
the Borrower, the Lenders and the Collateral Manager.
(d)    If the Custodian shall resign, be removed or become incapable of acting,
or if a vacancy shall occur in the office of the Custodian for any reason (other
than resignation with no replacement within 90 days), the Borrower shall,
promptly after becoming aware of such resignation, removal, incapacity or
vacancy, appoint a successor collateral custodian by written instrument,
executed by a Responsible Officer of the Borrower, one copy of which shall be
delivered to the retiring Custodian and one copy to the successor Custodian,
together with a copy to the Administrative Agent and the Lenders; provided that
such successor


123

--------------------------------------------------------------------------------




Custodian shall be appointed only upon the prior written consent of the
Administrative Agent and, prior to the occurrence of a Default or an Event of
Default, the Collateral Manager (in each case which consent shall not be
unreasonably withheld, conditioned or delayed). In the case of a resignation by
the Custodian, if no successor Custodian shall have been appointed and an
instrument of acceptance by a successor Custodian shall not have been delivered
to the resigning Custodian and the Administrative Agent within 90 days after the
giving of such notice of resignation, the Administrative Agent may appoint a
successor Custodian.
(e)    Upon termination of this Agreement or resignation of the Custodian, the
Borrower shall pay to the Custodian such compensation, and shall likewise
reimburse the Custodian for its reasonable and documented costs, expenses and
disbursements, as may be due as of the date of such termination or resignation
(or removal, as the case may be) all in accordance with the Priority of
Payments. All indemnifications in favor of the Custodian under this Agreement
shall survive the termination of this Agreement, or any resignation or removal
of the Custodian.
(f)    In the event of any resignation or removal of the Custodian, the
Custodian shall provide to the Borrower a complete final report or data file
transfer of any confidential information as of the date of such resignation or
removal.
Section 13.11.
Acceptance and Appointment by Successor

Each successor Custodian appointed hereunder shall execute, acknowledge and
deliver to the Borrower, the Collateral Manager, the Administrative Agent, the
Lenders and the retiring Custodian an instrument accepting such appointment.
Upon delivery of the required instruments, the resignation or removal of the
retiring Custodian shall become effective and such successor Custodian, without
any further act, deed or conveyance, shall become vested with all the rights,
powers, trusts, duties and obligations of the retiring Custodian; but, on
request of the Borrower, the Collateral Manager, the Administrative Agent or the
successor Custodian, such retiring Custodian shall (i) execute and deliver an
instrument transferring to such successor Custodian all the rights, powers and
trusts of the retiring Custodian and (ii) execute and deliver such further
documents and instruments and take such further action as may be reasonably
requested in order to effect the transfer of the rights, powers, duties and
obligations of the Custodian hereunder. Upon request of any such successor
Custodian, the Borrower shall execute any and all instruments for more fully and
certainly vesting in and confirming to such successor Custodian all such rights,
powers and trusts.
Section 13.12.
Merger, Conversion, Consolidation or Succession to Business of Custodian

Any organization or entity into which the Custodian may be merged or converted
or with which it may be consolidated, or any organization or entity resulting
from any merger, conversion or consolidation to which the Custodian shall be a
party, or any organization or entity succeeding to all or substantially all of
the corporate trust business of the Custodian, shall be the successor of the
Custodian hereunder, without the execution or filing of any document or any
further act on the part of any of the parties hereto.
ARTICLE XIV    COLLATERAL MANAGEMENT
Section 14.01.    Designation of the Collateral Manager
(a)    Initial Collateral Manager. The servicing, administering and collection
of the Collateral shall be conducted by the Collateral Manager. CMFT Securities
Investments, LLC is hereby appointed as, and hereby accepts such appointment and
agrees to perform the duties and responsibilities, of Collateral Manager
pursuant to the terms hereof.


124

--------------------------------------------------------------------------------




(b)    Subcontracts. The Collateral Manager may, with the prior written consent
of the Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Collateral; provided that (i) the Collateral
Manager shall select any such Person with reasonable care and shall be solely
responsible for the fees and expenses payable to such Person, (ii) the
Collateral Manager shall not be relieved of, and shall remain liable for, the
performance of the duties and obligations of the Collateral Manager pursuant to
the terms hereof without regard to any subcontracting arrangement and (iii) any
such subcontract shall be subject to the provisions hereof.
Section 14.02.    Duties of the Collateral Manager
(a)    Duties. The Collateral Manager shall take or cause to be taken all such
actions as may be necessary or advisable to service, administer and collect on
the Collateral from time to time, all in accordance with Applicable Law and the
Collateral Management Standard. Without limiting the foregoing, the duties of
the Collateral Manager shall include the following:
(i)    directing the acquisition or sale of Collateral in accordance with
Article X;
(ii)    supervising the Collateral, including (A) communicating with Obligors;
(B) subject to the provisos to this subclause (B), executing amendments or other
modifications, providing consents and waivers, exercising voting rights,
enforcing and collecting on the Collateral; provided that the Collateral Manager
shall not consent to any amendment or other modification of any Collateral Loan
or any Related Document for any Collateral Loan that would violate the
provisions of Section 5.02(s); and (C) otherwise managing the Collateral on
behalf of the Borrower;
(iii)    preparing and submitting claims to Obligors on each Collateral Loan;
(iv)    maintaining appropriate books of account and servicing records with
respect to the Collateral (including copies of the Related Documents) reasonably
necessary or advisable for the services to be performed hereunder;
(v)    promptly delivering to the Administrative Agent or the Collateral Agent,
from time to time, such information and servicing records (including information
relating to its performance under this Agreement) as the Administrative Agent or
the Collateral Agent may from time to time reasonably request;
(vi)    notifying the Administrative Agent of any material action, suit,
proceeding, dispute, offset, deduction, defense or counterclaim (A) that is or
is threatened to be asserted by an Obligor with respect to any Collateral Loan
(or portion thereof) of which it has actual knowledge or has received notice; or
(B) that could reasonably be expected to have a Material Adverse Effect;
(vii)    instructing the Obligors or, if applicable, the administrative agents
on the Collateral Loans to make payments directly into the Collection Account;
(viii)    complying with such other duties and responsibilities as required of
the Collateral Manager by this Agreement;
(ix)    upon request by the Administrative Agent, providing to the Borrower,
each Lender, the Administrative Agent and the Collateral Agent the reports
specified Schedule 12 hereto; and


125

--------------------------------------------------------------------------------




(x)    on each Measurement Date (for the avoidance of doubt, excluding the
Measurement Date under clause (i) of the definition thereof), providing to the
Borrower, each Lender, the Administrative Agent and the Collateral Agent a
Borrowing Base Calculation Statement and items 2, 3 and 17 of Schedule 2 hereto.
On a monthly basis, the Collateral Manager will provide to the Borrower, each
Lender, the Administrative Agent and the Collateral Agent the reports specified
in Schedule 3 hereto.
It is acknowledged and agreed that the Borrower possesses only such rights with
respect to the enforcement of rights and remedies with respect to the Collateral
Loans and the underlying assets securing such Collateral Loans under the Related
Documents as have been transferred to the Borrower with respect to the related
Collateral Loan, and therefore, for all purposes under this Agreement, the
Collateral Manager shall perform its administrative and management duties
hereunder only to the extent that, as a lender under the Related Documents, the
Borrower has the right to do so.
(b)    The Administrative Agent, each Lender, the Collateral Agent and the other
Secured Parties shall not have any obligation or liability with respect to any
Collateral, nor shall any of them be obligated to perform any of the obligations
of the Collateral Manager hereunder.
(c)    The Collateral Manager shall not be responsible or liable for delays or
failures in performance resulting from acts of God, strikes, lockouts, riots,
acts of war, epidemics, governmental regulations imposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters; provided that the Collateral Manager takes commercially
reasonable efforts to resume performance after the cessation of such acts and
nothing herein shall prevent the occurrence of a Default, an Event of Default or
a Collateral Manager Default.
Section 14.03.    Authorization of the Collateral Manager
The Borrower hereby authorizes the Collateral Manager to take any and all
reasonable steps in its name and on its behalf necessary or desirable in the
determination of the Collateral Manager and not inconsistent with the pledge of
the Collateral by the Borrower to the Collateral Agent, on behalf of the Secured
Parties hereunder, to collect all amounts due under any and all Collateral,
including endorsing its name on checks and other instruments representing
Collections, executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Collateral and, after the
delinquency of any Collateral and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Collateral Manager could
have done if it owned such Collateral. The Borrower shall furnish the Collateral
Manager (and any successors thereto) with any powers of attorney and other
documents necessary or appropriate to enable the Collateral Manager to carry out
its collateral management duties hereunder, and shall cooperate with the
Collateral Manager to the fullest extent in order to ensure the collectability
of the Collateral. In no event shall the Collateral Manager be entitled to make
the Collateral Agent, the Administrative Agent, any Lender or any other Secured
Party a party to any litigation without such party’s express prior written
consent, or to make the Borrower a party to any litigation (other than any
foreclosure or similar collection procedure) without the Administrative Agent’s
consent. Following the occurrence of an Event of Default (unless otherwise
waived by the Lenders in accordance with Section 12.01), the Administrative
Agent (acting in its sole discretion or at the direction of the Required
Lenders) may provide notice to the Collateral Manager (with a copy to the
Collateral Agent) that the Secured Parties are exercising their control rights
with respect to the Collateral in accordance with Section 6.02(b).
Notwithstanding the foregoing, the Collateral Manager shall act solely on behalf
of the Borrower as an independent contractor for the sole purpose of providing
the services described herein.


126

--------------------------------------------------------------------------------




Section 14.04.    Separateness Provisions of the Borrower.
The Collateral Manager shall not in any way interfere with or frustrate the
Borrower’s compliance with the provisions of Section 5.05 of this Agreement.
Section 14.05.    [Reserved]
Section 14.06.    Expenses; Indemnification
(a)    The Collateral Manager shall be responsible for its expenses incurred by
it in the performance of its obligations under this Agreement.
(b)    The Collateral Manager agrees to indemnify and hold harmless each
Indemnified Party from and against any and all Liabilities that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with any acts or omissions of the Collateral Manager (1)
constituting bad faith, willful misconduct or gross negligence in the
performance of the duties of the Collateral Manager or (2) arising out of a
breach of its obligations or duties or any representations or warranties in
connection with this Agreement, any other Facility Document, any Related
Document or any transaction contemplated hereby or thereby (and regardless of
whether or not any such transactions are consummated); except to the extent any
such Liability is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Indemnified Party, any of its Affiliates or the
respective officers, directors, employees, agents, managers of, and any Person
controlling any of, the foregoing. In the case of an investigation, litigation
or proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Collateral Manager, any of the Collateral Manager’s
equityholders or creditors, an Indemnified Party or any other Person, whether or
not an Indemnified Party is otherwise a party hereto. The Collateral Manager
shall not, without the prior written consent of the Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is a party (or, in the case of a threatened proceeding, could
reasonably have been expected to be a party if such proceeding had been brought)
and indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement (i) does not include a statement as to or admission of, fault,
culpability or a failure to act by or on behalf of any such Indemnified Party,
and (ii) includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such proceeding. In no case
shall the Collateral Manager be responsible for any Indemnified Party’s lost
revenues or lost profits. This Section 14.06(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
Section 14.07.    The Collateral Manager Not to Resign; Assignment
(a)    The Collateral Manager shall not resign from the obligations and duties
hereby imposed on it unless such resignation is required by law as evidenced by
a legal opinion of Dechert LLP delivered to the Administrative Agent. For the
avoidance of doubt, any such resignation shall constitute a Collateral Manager
Default.
(b)    The Collateral Manager may not assign its rights or obligations hereunder
or any interest herein.


127

--------------------------------------------------------------------------------




Section 14.08.    Appointment of Successor Collateral Manager
(a)    Upon the occurrence of a Collateral Manager Default, notwithstanding
anything herein to the contrary, the Administrative Agent, with notice to the
Borrower, the Equityholder, and the Lenders, may terminate all of the rights and
obligations of the Collateral Manager as “Collateral Manager” under this
Agreement. The Administrative Agent, with notice to the Equityholder, and the
Lenders, shall appoint a successor Collateral Manager (the “Successor Collateral
Manager”), which, for the avoidance of doubt may be the Administrative Agent or
any Lender, and such Successor Collateral Manager shall accept its appointment
by a written assumption in a form acceptable to the Administrative Agent in its
sole discretion. Until a successor Collateral Manager is appointed as set forth
above, the Collateral Manager shall (i) unless otherwise notified by the
Administrative Agent, continue to act in such capacity in accordance with
Section 14.02 and (ii) as requested by the Administrative Agent in its sole
discretion (A) terminate some or all of its activities as Collateral Manager
hereunder by the Administrative Agent in its sole discretion as necessary or
desirable, (B) provide such information as may be requested by the
Administrative Agent to facilitate the transition of the performance of such
activities to the Administrative Agent or any agent thereof and (C) take all
other actions requested by the Administrative Agent, in each case to facilitate
the transition of the performance of such activities to the Administrative Agent
or any agent thereof.
(b)    Upon its appointment, the Successor Collateral Manager shall be the
successor in all respects to the Collateral Manager with respect to collateral
management functions under this Agreement and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the
Collateral Manager by the terms and provisions hereof, and all references in
this Agreement to the Collateral Manager shall be deemed to refer to the
Successor Collateral Manager; provided that the Successor Collateral Manager
shall have (i) no liability with respect to any action performed by the
terminated Collateral Manager prior to the date that the Successor Collateral
Manager becomes the successor to the Collateral Manager or any claim of a third
party based on any alleged action or inaction of the terminated Collateral
Manager, (ii) no obligation to pay any taxes required to be paid by the
Collateral Manager; provided that the Successor Collateral Manager shall pay any
income taxes for which it is liable, (iii) no obligation to pay any of the fees
and expenses of any other party to the transactions contemplated hereby, and
(iv) no liability or obligation with respect to any Collateral Manager
indemnification obligations of any prior Collateral Manager, including the
original Collateral Manager.
(c)    Notwithstanding anything contained in this Agreement to the contrary, a
Successor Collateral Manager is authorized to accept and rely on all of the
accounting, records (including computer records) and work of the prior
Collateral Manager relating to the Collateral Loans (collectively, the
“Predecessor Collateral Manager Work Product”) without any audit or other
examination thereof, and such Successor Collateral Manager shall have no duty,
responsibility, obligation or liability for the acts and omissions of the prior
Collateral Manager. If any error, inaccuracy, omission or incorrect or
non-standard practice or procedure (collectively, “Errors”) exist in any
Predecessor Collateral Manager Work Product and such Errors make it materially
more difficult to service or should cause or materially contribute to the
Successor Collateral Manager making or continuing any Errors (collectively,
“Continued Errors”), such Successor Collateral Manager shall have no duty,
responsibility, obligation or liability for such Continued Errors; provided that
such Successor Collateral Manager agrees to use its best efforts to prevent
further Continued Errors. In the event that the Successor Collateral Manager
becomes aware of Errors or Continued Errors, it shall, with the prior consent of
the Administrative Agent, use its best efforts to reconstruct and reconcile such
data as is commercially reasonable to correct such Errors and Continued Errors
and to prevent future Continued Errors.


128

--------------------------------------------------------------------------------




ARTICLE XV    THE COLLATERAL ADMINISTRATOR
Section 15.01.
Designation of Collateral Administrator

(a)    Initial Collateral Administrator. Until a successor Collateral
Administrator is appointed in accordance with this Article XV, Virtus Group, LP
is hereby appointed as, and hereby accepts such appointment and agrees to
perform the duties and obligations of, Collateral Administrator pursuant to the
terms hereof and of the other Facility Documents to which the Collateral
Administrator is a party.
(b)    Successor Collateral Administrator. Upon the Collateral Administrator’s
receipt of written notice from the Administrative Agent of the designation of a
successor Collateral Administrator pursuant to the provisions of Section 15.05,
the Collateral Administrator agrees that it will terminate its activities as
Collateral Administrator hereunder. Notwithstanding such termination, the
Collateral Administrator shall be entitled to receive all accrued and unpaid
Collateral Administration and Agency Fees and Administrative Expenses due and
owing to it at the time of such termination.
Section 15.02.
Certain Duties and Powers

(a)    The Collateral Administrator shall assist the Borrower and the Collateral
Manager in connection with monitoring the Collateral by maintaining a database
on certain characteristics of the Collateral on an ongoing basis and providing
to the Borrower and the Collateral Manager (and, where applicable, the
Borrower’s independent public accountants) certain reports, schedules,
calculations all as more particularly described in this Section 15.02 below (in
each case, such reports, schedules and calculations shall be prepared in such
form and content, and in such greater detail, as may be mutually agreed upon by
the parties hereto from time to time and as may be required by the Agreement)
based upon information and data received from the Borrower and/or the Collateral
Manager, as required to be prepared and delivered (or which are necessary to be
prepared and delivered in order that certain other reports, schedules and
calculations can be prepared and delivered) under Article VIII of this
Agreement. The Collateral Administrator’s duties and authority to act as
Collateral Administrator hereunder are limited to the duties and authority
specifically provided for in this Agreement. The Collateral Administrator shall
not be deemed to assume the obligations of the Borrower or the Collateral
Manager hereunder or any other Facility Document, and nothing herein contained
shall be deemed to release, terminate, discharge, limit, reduce, diminish,
modify, amend or otherwise alter in any respect the duties, obligations or
Liabilities of the Borrower or the Collateral Manager under or pursuant to this
Agreement or any other Facility Document. Without limiting the foregoing, the
Collateral Administrator shall perform the following functions:
(i)    create a database with respect to the Collateral credited to the Covered
Accounts within five (5) Business Days of the Closing Date;
(ii)    permit access to the information in the Collateral database by the
Collateral Manager and the Borrower;
(iii)    update the Collateral database promptly for ratings changes and for
Collateral Loans, Equity Securities and Eligible Investments acquired or sold or
otherwise disposed of and for any amendments or changes to Collateral Loan
amounts or interest rates (as notified to the Collateral Administrator by the
Collateral Manager) and, if direct online viewing access to the foregoing is
unavailable, report any updates as of the close of business on the preceding
Business Day to the Collateral database to the Administrative Agent no later
than 3:00 p.m. on each Business Day, in each case based upon, and to the extent
of, information furnished to the Collateral


129

--------------------------------------------------------------------------------




Administrator by or on behalf of the Borrower or the Collateral Manager as may
be reasonably required by the Collateral Administrator, or by the agents for the
obligors from time to time;
(iv)    track the receipt and daily allocation of cash to the Collection Account
and any withdrawals therefrom (including the applicable Interest Rates provided
to the Collateral Administrator by the Administrative Agent) and, if direct
online viewing access to the foregoing is unavailable, report the balances of
the Collection Account to the Administrative Agent no later than 12:00 noon on
each Business Day as of the close of business on the preceding Business Day;
(v)    prepare and arrange for the delivery of each Monthly Report and Payment
Date Report;
(vi)    on each Business Day, calculate the Borrowing Base, the Equity Coverage
Requirement, the Minimum Equity Amount and the Net Equity Amount and provide
such calculations to the Borrower, the Collateral Manager and the Administrative
Agent;
(vii)    provide the Collateral Manager with such other information as may be
reasonably requested in writing by the Collateral Manager and as is within the
possession of the Collateral Administrator;
(viii)    track the receipt in the Data Site (or in the case of any original
assignment of any Collateral Loan or any original executed promissory note with
respect to any Collateral Loan, the receipt thereof by the Custodian) of the
Required Loan Documents received by it with respect to each of the Collateral
Loans owned by the Borrower; and
(ix)    no later than the fifth (5th) Business Day following the end of each
month, provide to the Administrative Agent a report with the information
obligations specified for delivery by the Collateral Administrator as set forth
on Schedule 4 hereto.
(b)    A reasonably sufficient time prior to the date on which (i) each Monthly
Report is required to be provided pursuant to Section 8.09(a) or (ii) each
Payment Date Report is required to be provided pursuant to Section 8.09(b), the
Collateral Administrator shall calculate, using the information contained in the
Collateral database created by the Collateral Administrator pursuant to Section
15.02(a) above and any other Collateral information normally maintained by the
Collateral Administrator, and subject to the Collateral Administrator’s receipt
from the Collateral Manager of the information required for the preparation of
the Monthly Report or the Payment Date Report, each item required to be stated
in such Monthly Report or Payment Date Report in accordance with this Agreement
and provide the results of such calculations to the Collateral Manager so that
the Collateral Manager may confirm such results in accordance with Section
15.02(d). Upon approval by the Collateral Manager, the Collateral Administrator
shall deliver the Monthly Report or Payment Date Report, as applicable, to the
Borrower, the Collateral Manager, the Equityholder and the Administrative Agent
in a form mutually acceptable to the Borrower, the Collateral Manager, the
Equityholder, the Administrative Agent and the Collateral Administrator.
(c)    No provision of this Agreement shall be construed to relieve the
Collateral Administrator from liability for its own grossly negligent action,
its own grossly negligent failure to act, or its own willful misconduct or
fraud, except that:
(i)    this subsection shall not be construed to limit the effect of
subsection (a) of this Section 15.02;


130

--------------------------------------------------------------------------------




(ii)    the Collateral Administrator shall not be liable for any error of
judgment made in good faith by a Responsible Officer of the Collateral
Administrator, unless it shall be proven that the Collateral Administrator was
grossly negligent in ascertaining the pertinent facts or engaged in fraud or
willful misconduct;
(iii)    no provision of this Agreement shall require the Collateral
Administrator to expend or risk its own funds or otherwise incur any financial
or other liability in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or indemnity
satisfactory to it against such risk or liability is not reasonably assured to
it unless such risk or liability relates to the performance of its ordinary
services under this Agreement; and
(iv)    in no event shall the Collateral Administrator be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits) even if the Collateral Administrator
has been advised of the likelihood of such damages and regardless of the form of
such action.
(a)    The Borrower and the Collateral Manager shall cooperate with the
Collateral Administrator in connection with the matters described herein,
including calculations and information relating to the Monthly Reports and the
Payment Date Reports or as otherwise reasonably requested hereunder. Nothing
herein shall obligate the Collateral Administrator to determine independently
the correct characterization or categorization of any item of Collateral under
this Agreement (it being understood that any such characterization or
categorization shall be based exclusively upon the determination and
notification received by the Collateral Administrator from the Collateral
Manager). The Collateral Manager shall review and verify the contents of the
aforesaid reports. To the extent any of the information in such reports,
instructions or certificates conflicts with information, data or calculations in
the records of the Collateral Manager, the Collateral Manager shall notify the
Collateral Administrator of such discrepancy and use commercially reasonable
efforts to assist the Collateral Administrator in reconciling such discrepancy.
The Collateral Administrator shall cooperate with the Collateral Manager in
connection with the Collateral Manager’s review of the contents of the aforesaid
reports, instruction and certificates and will use commercially reasonable
efforts to provide such items to the Collateral Manager within a reasonably
sufficient time (as agreed between the Collateral Manager and the Collateral
Administrator) prior to any applicable due date to enable such review. The
Collateral Manager further agrees to send such reports, instructions, statements
and certificates to the Borrower for execution. The Collateral Administrator
shall have no obligation to determine the Borrowing Base, any Borrowing Base
Value or whether any Borrowing Base Deficiency has occurred.
(b)    The Collateral Administrator shall have no obligation to determine the
Asset Value or the price of any Collateral in connection with any actions or
duties under this Agreement. Nothing herein shall prevent the Collateral
Administrator or any of its Affiliates from engaging in other businesses or from
rendering services of any kind to any Person.
(c)    The Collateral Administrator shall in no event have any liability for the
actions or omissions of the Borrower, the Collateral Manager, the Administrative
Agent, the Custodian (but only if not the same Person as the Collateral
Administrator) or any other Person, and shall have no liability for any
inaccuracy or error in any duty performed by it that results from or is caused
by inaccurate, untimely or incomplete information or data received by it from
the Borrower, the Collateral Manager, the Custodian (but only if not the same
Person as the Collateral Administrator) or another Person except to the extent
that such inaccuracies or errors are caused by the Collateral Administrator’s
own bad faith, willful misconduct, gross negligence,


131

--------------------------------------------------------------------------------




fraud or reckless disregard of its duties hereunder. The Collateral
Administrator shall not be liable for failing to perform or any delay in
performing its specified duties hereunder which results from or is caused by a
failure or delay on the part of the Borrower, the Collateral Manager, the
Administrative Agent, the Custodian (but only if not the same Person as the
Collateral Administrator) or any other Person in furnishing necessary, timely
and accurate information to the Collateral Administrator.
(d)    It is expressly acknowledged by the Borrower and the Collateral Manager
that application and performance by the Collateral Administrator of its various
duties hereunder (including recalculations to be performed in respect of the
matters contemplated hereby) shall be based upon, and in reliance upon, data and
information provided to it by the Collateral Manager (and/or the Borrower) with
respect to the Collateral, and the Collateral Administrator shall have no
responsibility for the accuracy of any such information or data provided to it
by such Persons. Nothing herein shall impose or imply any duty or obligation on
the part of the Collateral Administrator to verify, investigate or audit any
such information or data, or to determine or monitor on an independent basis
whether any obligor under the Collateral is in default or in compliance with the
underlying documents governing or securing such securities, from time to time,
the role of the Collateral Administrator hereunder being solely to perform
certain mathematical computations and data comparisons and to provide certain
reports and other deliveries, as provided herein. For purposes of monitoring
changes in ratings, the Collateral Administrator shall be entitled to use and
rely (in good faith) exclusively upon one or more reputable electronic financial
information reporting services, and shall have no liability for any inaccuracies
in the information reported by, or other errors or omissions of, any such
services.
(e)    Nothing herein shall obligate the Collateral Administrator to determine
independently any characteristic of a Collateral Loan, or to evaluate or verify
the Collateral Manager’s characterization of any Collateral Loan, including
whether any item of Collateral is a Caa/CCC Loan, Revolving Collateral Loan,
Delayed Drawdown Collateral Loan, Defaulted Loan, Participation Interest, Fixed
Rate Obligation, Noteless Loan, PIK Loan, Eligible Collateral Loan, Ineligible
Collateral Loan, Equity Security, First Lien Loan, Second Lien Loan, Floor
Obligation, Structured Finance Obligation, Certificated Security, Uncertificated
Security or Covenant Lite Loan, or the domicile or any other classification of
any Obligor, any such determination being based exclusively upon notification
the Collateral Administrator receives from the Collateral Manager or based upon
notices received from the obligor, trustee or agent bank under an underlying
governing document, or similar source and nothing herein shall obligate the
Collateral Administrator to review or examine any underlying instrument or
contract evidencing, governing or guaranteeing or securing any Collateral Loan
in order to verify, confirm, audit or otherwise determine any characteristic
thereof. The Collateral Manager shall provide to the Collateral Administrator
the information described in items 1(x), 1(xvi) and 1(xviii) of the Monthly
Report. The Collateral Manager shall notify the Collateral Administrator of any
amendment or modification of a Collateral Loan. In addition, nothing herein
shall obligate the Collateral Administrator to determine the Asset Value
(including the Original Asset Value) of a Collateral Loan. The Collateral
Manager shall provide the Collateral Administrator with any waivers of any
eligibility requirements (as set forth in the definition of Eligible Collateral
Loan) by the Administrative Agent.
Section 15.03.
Certain Rights of Collateral Administrator

Notwithstanding any terms herein contained to the contrary, the acceptance by
the Collateral Administrator of its appointment hereunder is expressly subject
to the following terms, which shall govern and apply to each of the terms and
provisions of this Agreement (whether or not so stated therein):
(a)    The Collateral Administrator may conclusively rely on and shall be fully
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice,


132

--------------------------------------------------------------------------------




request, direction, consent, order, note or other paper or document reasonably
believed by it to be genuine and to have been signed or presented by the proper
party or parties.
(b)    If, in performing its duties under this Agreement, the Collateral
Administrator is required to decide between alternative courses of action, the
Collateral Administrator may request written instructions from the Collateral
Manager acting on behalf of the Borrower as to the appropriate course of action
desired by it. If the Collateral Administrator does not receive such
instructions within two (2) Business Days after it has requested them, the
Collateral Administrator may, but shall be under no duty to, take or refrain
from taking any such courses of action; provided that the Collateral
Administrator shall, as soon as practicable thereafter, notify the Collateral
Manager of which course of action, if any, it has decided to take. The
Collateral Administrator shall act in accordance with instructions received
after such two-Business Day period except to the extent it has already taken, or
committed itself to take, action inconsistent with such instructions.
(c)    Neither the Collateral Administrator nor any of its directors, officers
or employees shall be liable to anyone for any error of judgment, or for any act
done or step taken or omitted to be taken by it (or any of its directors,
officers of employees), or for any mistake of fact or Law, or for anything which
it may do or refrain from doing in connection herewith, unless such action
constitutes gross negligence, fraud or willful misconduct on its part and in
breach of the terms of this Agreement. The Collateral Administrator shall not be
liable for any action taken by it in good faith and reasonably believed by it to
be within powers conferred upon it, or taken by it pursuant to any direction or
instruction by which it is governed hereunder, or omitted to be taken by it by
reason of the lack of direction or instruction required hereby for such action.
(d)    In no event shall the Collateral Administrator be liable for any
indirect, special, punitive or consequential damages (including lost profits),
whether or not it has been advised of the likelihood of such damages.
(e)    The Collateral Administrator may consult with, and obtain advice from,
legal counsel selected in good faith with respect to any question as to any of
the provisions hereof or its duties hereunder, or any matter relating hereto,
and the written opinion or advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by the Collateral Administrator in good faith in accordance with the opinion and
directions of such counsel; the reasonable cost of such services shall be
reimbursed pursuant to Section 15.04 below.
(f)    The Collateral Administrator shall not be deemed to have notice of any
fact, claim or demand with respect hereto unless actually known by a Responsible
Officer of the Collateral Administrator or unless (and then only to the extent)
received in writing by the Collateral Administrator and specifically referencing
this Agreement.
(g)    No provision of this Agreement shall require the Collateral Administrator
to expend or risk its own funds, or to take any action (or forbear from action)
hereunder which might in its judgment involve any expense or any financial or
other liability unless it shall be furnished with acceptable indemnification.
Nothing herein shall obligate the Collateral Administrator to commence,
prosecute or defend legal proceedings in any instance, whether on behalf of the
Borrower or on its own behalf or otherwise, with respect to any matter arising
hereunder, or relating to this Agreement or the services contemplated hereby.
(h)    The permissive right of the Collateral Administrator to take any action
hereunder shall not be construed as a duty.


133

--------------------------------------------------------------------------------




(i)    The Collateral Administrator may act or exercise its duties or powers
hereunder through agents or attorneys, and the Collateral Administrator shall
not be liable or responsible for the actions or omissions of any such agent or
attorney appointed and maintained with reasonable due care.
(j)    The Collateral Administrator shall not be responsible or liable for
delays or failures in performance resulting from acts beyond its control;
provided that the Collateral Administrator takes commercially reasonable efforts
to resume performance after the cessation of such acts. Such acts shall include
acts of God, strikes, lockouts, riots, acts of war, epidemics, governmental
regulations imposed after the fact, fire, communication line failures, computer
viruses, power failures, earthquakes or other disasters.
(k)    All indemnifications contained in this Agreement in favor of the
Collateral Administrator shall survive the termination of this Agreement.
(l)    Each of the protections, reliances, indemnities and immunities offered to
the Collateral Agent in Article XI shall be afforded to the Collateral
Administrator.
(m)    The Collateral Administrator shall not be responsible for the accuracy or
content of any certificate, statement, direction or opinion furnished to it in
connection with this Agreement or any other Facility Document or Related
Document. The Collateral Administrator shall not be bound to make any
investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
have any responsibility for filing or recording any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted by any Person under any
Facility Document or Related Document. The Collateral Administrator shall not be
responsible to any Person for any recitals, statements, information,
representations or warranties regarding the Borrower or the Collateral or in any
document, certificate or other writing delivered in connection herewith or
therewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of thereof
or any such other document or the financial condition of any Person or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions related to any Person or the
existence or possible existence of any Default or Event of Default. The
Collateral Administrator shall not have any obligation whatsoever to any Person
to assure that any collateral exists or is owned by any Person or is cared for,
protected or insured or that any liens have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available with respect thereto.
Section 15.04.
Compensation and Reimbursement of Collateral Administrator

(a)    The Borrower agrees to pay, and the Collateral Administrator shall be
entitled to receive, as compensation for the Collateral Administrator’s
performance of the duties called for herein, the amounts set forth in the
Collateral Administration and Agency Fee Letter.
(b)    The Borrower agrees to pay or reimburse to the Collateral Administrator
upon its request from time to time all reasonable and documented costs,
disbursements, advances, and expenses (including reasonable fees and expenses of
legal counsel) incurred in connection with the preparation or execution of this
Agreement, or in connection with the transactions contemplated hereby or the
administration of this Agreement or performance by the Collateral Administrator
of its duties and services under this Agreement (including costs and expenses of
any action deemed necessary by the Collateral Administrator to collect any
amounts owing to it under this Agreement).


134

--------------------------------------------------------------------------------




(c)    All payments hereunder, including, but not limited to indemnities, shall
be paid in accordance with Section 9.01.
Section 15.05.
Resignation and Removal; Appointment of Successor

(a)    Notwithstanding anything to the contrary contained in this Agreement
(including clauses (b) and (c) below), no resignation or removal of the
Collateral Administrator and no appointment of a successor Collateral
Administrator pursuant to this Article XV shall become effective until the
acceptance of such appointment by the successor Collateral Administrator under
Section 15.06 and the assumption by such successor Collateral Administrator of
the duties and obligations of the Collateral Administrator hereunder.
(b)    The Collateral Administrator may resign at any time by giving written
notice thereof to the Borrower, the Administrative Agent, the Collateral Manager
and the Lenders not less than 90 days prior to such resignation.
(c)    The Collateral Administrator may be removed at any time by the
Administrative Agent (i) upon ten (10) Business Days’ notice (with the prior
written consent of the Collateral Manager) or (ii) at any time if (A) an Event
of Default shall have occurred and be continuing, or (B) the Collateral
Administrator shall become incapable of acting or shall become the subject of an
Insolvency Event. Notice of any such removal shall be sent by the Administrative
Agent to the Collateral Administrator, the Borrower, the Lenders and the
Collateral Manager.
(d)    The Collateral Administrator may be removed at any time by the Collateral
Manager upon ten (10) Business Days’ notice (with the prior written consent of
the Administrative Agent).
(e)    If the Collateral Administrator shall resign, be removed or become
incapable of acting, or if a vacancy shall occur in the office of the Collateral
Administrator for any reason (other than resignation), the Borrower shall,
promptly after becoming aware of such resignation, removal, incapacity or
vacancy, appoint a successor collateral administrator by written instrument,
executed by a Responsible Officer of the Borrower, one copy of which shall be
delivered to the retiring Collateral Administrator and one copy to the successor
Collateral Administrator, together with a copy to the Administrative Agent and
the Lenders; provided that such successor Collateral Administrator shall be
appointed only upon the prior written consent of the Administrative Agent (not
to be unreasonably withheld, conditioned or delayed) and, so long as no
Collateral Manager Default shall have occurred and be continuing, the Collateral
Manager (in each case which consent shall not be unreasonably withheld,
conditioned or delayed). In the case of a resignation by the Collateral
Administrator, if no successor Collateral Administrator shall have been
appointed and an instrument of acceptance by a successor Collateral
Administrator shall not have been delivered to the resigning Collateral
Administrator and the Administrative Agent within 90 days after the giving of
such notice of resignation, the Administrative Agent may appoint a successor
Collateral Administrator.
Section 15.06.
Acceptance and Appointment by Successor

Each successor Collateral Administrator appointed hereunder shall execute,
acknowledge and deliver to the Borrower, the Collateral Manager, the
Administrative Agent, the Lenders and the retiring Collateral Administrator an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Collateral Administrator
shall become effective and such successor Collateral Administrator, without any
further act, deed or conveyance, shall become vested with all the rights,
powers, trusts, duties and obligations of the retiring Collateral Administrator;
but, on request of the Borrower, the Collateral Manager, the Administrative
Agent or the successor Collateral Administrator, such retiring Collateral
Administrator shall (i) execute and deliver an instrument transferring to such
successor Collateral


135

--------------------------------------------------------------------------------




Administrator all the rights, powers and trusts of the retiring Collateral
Administrator and (ii) execute and deliver such further documents and
instruments and take such further action as may be reasonably requested in order
to effect the transfer of the rights, powers, duties and obligations of the
Collateral Administrator hereunder. Upon request of any such successor
Collateral Administrator, the Borrower shall execute any and all instruments for
more fully and certainly vesting in and confirming to such successor Collateral
Administrator all such rights, powers and trusts.
Section 15.07.
Merger, Conversion, Consolidation or Succession to Business of Collateral
Administrator

Any organization or entity into which the Collateral Administrator may be merged
or converted or with which it may be consolidated, or any organization or entity
resulting from any merger, conversion or consolidation to which the Collateral
Administrator shall be a party, or any organization or entity succeeding to all
or substantially all of the corporate trust business of the Collateral
Administrator, shall be the successor of the Collateral Administrator hereunder,
without the execution or filing of any document or any further act on the part
of any of the parties hereto.
Section 15.08.
Certain Duties of Collateral Administrator Related to Delayed Payment of
Proceeds

In the event that in any month the Collateral Administrator shall not have
received any payment (or is unable to identify whether any payment consists of
Principal Proceeds or Interest Proceeds) with respect to any Collateral Loan
pursuant to the applicable Related Documents, (a) the Collateral Administrator
shall promptly notify the Administrative Agent, the Borrower, and the Collateral
Manager and (b) unless within three (3) Business Days (or the end of the
applicable grace period for such payment, if longer) after such notice such
payment shall have been received by the Custodian (or such Collections shall
have been identified), the Collateral Administrator shall request the applicable
Obligor or designated paying agent, as applicable, to make such payment (or
identify such Collections) as soon as practicable after such request but in no
event later than three (3) Business Days after the date of such request. In the
event that such payment is not made (or such Collections are not identified)
within such time period, the Collateral Administrator, subject to the provisions
of this Article XV, shall take such reasonable action at the Borrower’s expense
as the Collateral Manager shall direct. Any such action shall be without
prejudice to any right to claim a Default or Event of Default under this
Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]




136

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
CMFT CORPORATE CREDIT SECURITIES, LLC,
as Borrower




By: /s/ NATHAN D. DEBACKER    
Name: Nathan D. DeBacker
Title: Vice President, Chief Financial Officer and Treasurer











[Signature Page to Credit and Security Agreement]

--------------------------------------------------------------------------------





CMFT SECURITIES INVESTMENTS, LLC, as Collateral Manager






By: /s/ NATHAN D. DEBACKER    
Name: Nathan D. DeBacker
Title: Vice President, Chief Financial Officer and Treasurer






[Signature Page to Credit and Security Agreement]

--------------------------------------------------------------------------------




CMFT SECURITIES INVESTMENTS, LLC, as the Equityholder






By: /s/ NATHAN D. DEBACKER    
Name: Nathan D. DeBacker
Title: Vice President, Chief Financial Officer and Treasurer


[Signature Page to Credit and Security Agreement]

--------------------------------------------------------------------------------






CITIBANK, N.A., as Administrative Agent and as a Lender






By: /s/ VINCENT NOCERINO    
Name: Vincent Nocerino
Title: Vice President










[Signature Page to Credit and Security Agreement]

--------------------------------------------------------------------------------





CITIBANK, N.A. (acting through its Agency & Trust division), as Custodian and as
Collateral Agent






By: /s/ THOMAS VARCADOS    
Name: Thomas Varcados
Title: Senior Trust Officer




[Signature Page to Credit and Security Agreement]

--------------------------------------------------------------------------------






VIRTUS GROUP, LP, as Collateral Administrator






By: /s/ CYNTHIA GONZALVO    
Name: Cynthia Gonzalvo
Title: Senior Director






 


[Signature Page to Credit and Security Agreement]